Exhibit 10.1

 

 

--------------------------------------------------------------------------------

 

$2,200,000,000

 

FIVE-YEAR COMPETITIVE ADVANCE AND

 

REVOLVING CREDIT FACILITY

 

among

 

RAYTHEON COMPANY,

 

as the Borrower,

 

THE LENDERS NAMED HEREIN,

 

BANK OF AMERICA, N.A.,

 

as Syndication Agent,

 

CITICORP USA, INC. and CREDIT SUISSE FIRST BOSTON,

 

as Documentation Agents,

 

and

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent,

 

Dated as of March 24, 2005

 

 

--------------------------------------------------------------------------------

 

J.P. MORGAN SECURITIES INC. and

 

BANC OF AMERICA SECURITIES LLC

 

as Joint Lead Arrangers and Joint Bookrunners

 

 



--------------------------------------------------------------------------------

Table of Contents

 

             Page


--------------------------------------------------------------------------------

ARTICLE I Definitions

   1     SECTION 1.01.   Defined Terms    1     SECTION 1.02.   Terms Generally
   13

ARTICLE II The Credits

   13     SECTION 2.01.   Commitments    13     SECTION 2.02.   Loans    13    
SECTION 2.03.   Competitive Bid Procedure    14     SECTION 2.04.   Borrowing
Procedure    16     SECTION 2.05.   Evidence of Debt; Repayment of Loans    16  
  SECTION 2.06.   Fees    17     SECTION 2.07.   Interest on Loans    18    
SECTION 2.08.   Default Interest    18     SECTION 2.09.   Alternate Rate of
Interest    18     SECTION 2.10.   Termination and Reduction of Commitments   
19     SECTION 2.11.   Conversion and Continuation of Revolving Credit
Borrowings    19     SECTION 2.12.   Prepayment    20     SECTION 2.13.  
Reserve Requirements; Change in Circumstances    21     SECTION 2.14.   Change
in Legality    22     SECTION 2.15.   Indemnity    22     SECTION 2.16.   Pro
Rata Treatment    23     SECTION 2.17.   Sharing of Setoffs    23     SECTION
2.18.   Payments    24     SECTION 2.19.   Taxes    24     SECTION 2.20.  
Assignment of Commitments Under Certain Circumstances; Duty to Mitigate    26  
  SECTION 2.21.   Commitment Increases.    27

ARTICLE III LETTERS OF CREDIT

   28     SECTION 3.01.   L/C Commitment    28     SECTION 3.02.   Procedure for
Issuance or Amendment of Letter of Credit    28     SECTION 3.03.   Fees and
Other Charges    29     SECTION 3.04.   L/C Participations    29     SECTION
3.05.   Reimbursement Obligation of the Borrower    30     SECTION 3.06.  
Obligations Absolute    30     SECTION 3.07.   Letter of Credit Payments    31  
  SECTION 3.08.   Applications    31     SECTION 3.09.   Existing Letters of
Credit    32

ARTICLE IV Representations And Warranties

   32     SECTION 4.01.   Organization; Powers    32     SECTION 4.02.  
Authorization    32     SECTION 4.03.   Enforceability    32     SECTION 4.04.  
Governmental Approvals    32     SECTION 4.05.   Financial Statements    32

 

i



--------------------------------------------------------------------------------

    SECTION 4.06.   No Material Adverse Change    33     SECTION 4.07.  
Litigation; Compliance with Laws    33     SECTION 4.08.   Federal Reserve
Regulations    33     SECTION 4.09.   Investment Company Act; Public Utility
Holding Company Act    33     SECTION 4.10.   Tax Returns    33     SECTION
4.11.   No Material Misstatements    34     SECTION 4.12.   Employee Benefit
Plans    34     SECTION 4.13.   No Default    34     SECTION 4.14.   Ownership
of Property; Liens; Insurance    34     SECTION 4.15.   Intellectual Property   
34     SECTION 4.16.   Labor Matters    35     SECTION 4.17.   Environmental
Matters    35     SECTION 4.18.   Solvency    36

ARTICLE V Conditions Of Effectiveness and Lending

   36     SECTION 5.01.   All Borrowings    36     SECTION 5.02.   Effectiveness
   36

ARTICLE VI Affirmative Covenants

   38     SECTION 6.01.   Existence; Businesses and Properties    38     SECTION
6.02.   Insurance    38     SECTION 6.03.   Payment of Obligations; Taxes    38
    SECTION 6.04.   Financial Statements, Reports, etc    38     SECTION 6.05.  
Litigation and Other Notices    39     SECTION 6.06.   Employee Benefits    40  
  SECTION 6.07.   Maintaining Records; Access to Properties and Inspections   
40     SECTION 6.08.   Use of Proceeds    40     SECTION 6.09.   Environmental
Laws    40

ARTICLE VII Negative Covenants

   40     SECTION 7.01.   Liens    41     SECTION 7.02.   Sale and Lease-Back
Transactions    42     SECTION 7.03.   Mergers, Consolidations and Sales of
Assets    42     SECTION 7.04.   Subsidiary Indebtedness    42     SECTION 7.05.
  Financial Covenants    43

ARTICLE VIII Events Of Default

   43

ARTICLE IX The Administrative Agent

   45

ARTICLE X Miscellaneous

   47     SECTION 10.01.   Notices    47     SECTION 10.02.   Survival of
Agreement    48     SECTION 10.03.   Binding Effect    48     SECTION 10.04.  
Successors and Assigns    48     SECTION 10.05.   Expenses; Indemnity    51    
SECTION 10.06.   Right of Setoff    52     SECTION 10.07.   APPLICABLE LAW    52
    SECTION 10.08.   Waivers; Amendment    52     SECTION 10.09.   Interest Rate
Limitation    53

 

ii



--------------------------------------------------------------------------------

    SECTION 10.10.   Entire Agreement    53     SECTION 10.11.   WAIVER OF JURY
TRIAL    53     SECTION 10.12.   Severability    53     SECTION 10.13.  
Counterparts    53     SECTION 10.14.   Headings    53     SECTION 10.15.  
Jurisdiction; Consent to Service of Process    54     SECTION 10.16.  
Confidentiality    54     SECTION 10.17.   Waiver and Consent of the Existing
Credit Agreements.    55     SECTION 10.18.   USA PATRIOT ACT    55

 

EXHIBITS

   

Exhibit A

  Administrative Questionnaire

Exhibit B

  Form of Assignment and Acceptance

Exhibit C

  Form of Borrowing Request

Exhibit D-1

  Form of Competitive Bid Request

Exhibit D-2

  Form of Notice of Competitive Bid Request

Exhibit D-3

  Form of Competitive Bid

Exhibit D-4

  Form of Competitive Bid Accept/Reject Letter

Exhibit E

  Form of Opinion of Jay B. Stephens

Exhibit F

  Form of Opinion of Bingham McCutchen LLP

Exhibit G

  Form of Commitment Increase Supplement

Exhibit H

  Form of New Lender Supplement

SCHEDULES

   

Schedule 2.01

  Lenders and Commitments

Schedule 4.01

  Significant Subsidiaries

Schedule 4.05

  Financial Statements/Material Liabilities

Schedule 4.07

  Litigation

Schedule 7.01

  Existing Liens

Schedule 7.04

  Existing Subsidiary Indebtedness

 

iii



--------------------------------------------------------------------------------

FIVE-YEAR COMPETITIVE ADVANCE AND REVOLVING CREDIT FACILITY, dated as of March
24, 2005, among RAYTHEON COMPANY, a Delaware corporation (the “Borrower”), the
Lenders (as defined in Article I), J.P. MORGAN SECURITIES, INC. and BANC OF
AMERICA SECURITIES LLC, as joint lead arrangers and joint bookrunners (in such
capacity, the “Arrangers”), BANK OF AMERICA, N.A. (“Bank of America”), as
syndication agent (in such capacity, the “Syndication Agent”), CITICORP USA,
INC. and CREDIT SUISSE FIRST BOSTON, as documentation agents (in such capacity,
each a “Documentation Agent” and, collectively, the “Documentation Agents”), and
JPMORGAN CHASE BANK, N.A., a New York banking corporation (“JPMorgan Chase
Bank”), as administrative agent (in such capacity, the “Administrative Agent”,
and, collectively with the Syndication Agent and the Documentation Agents, the
“Agents”) for the Lenders.

 

The Borrower has requested the Lenders, and the Lenders have agreed, to extend
credit in the form of Revolving Loans at any time and from time to time prior to
the Maturity Date, in an aggregate principal amount at any time outstanding not
in excess of $2,200,000,000. The Borrower also has requested the Lenders to
provide a procedure pursuant to which the Borrower may invite the Lenders to bid
on an uncommitted basis on short-term borrowings by the Borrower. The proceeds
of the Loans are to be used by the Borrower for working capital and general
corporate purposes of the Borrower and its Subsidiaries.

 

The Lenders are willing to extend such credit to the Borrower on the terms and
subject to the conditions set forth herein. Accordingly, the parties hereto
agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the meanings specified below:

 

“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.

 

“ABR Loan” shall mean any Loan bearing interest at the Alternate Base Rate in
accordance with the provisions of Article II.

 

“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form of Exhibit A.

 

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified.

 

“Agents” shall have the meaning assigned to such term in the preamble.

 

“Agents’ Fees” shall have the meaning assigned to such term in Section 2.06(b).

 

“Aggregate Revolving Credit Exposure” shall mean the aggregate amount of the
Lenders’ Revolving Credit Exposures.

 

“Agreement” shall mean this Five-Year Competitive Advance and Revolving Credit
Facility, as amended, supplemented or otherwise modified from time to time.



--------------------------------------------------------------------------------

“Alternate Base Rate” shall mean, for any day, a rate per annum (rounded
upwards, if necessary, to the next 1/100 of 1%) equal to the greater of (a) the
Prime Rate in effect on such day and (b) the Federal Funds Effective Rate in
effect on such day plus 1/2 of 1%. If for any reason the Administrative Agent
shall have determined (which determination shall be conclusive absent manifest
error) that it is unable to ascertain the Federal Funds Effective Rate for any
reason, including the inability or failure of the Administrative Agent to obtain
sufficient quotations in accordance with the terms hereof, the Alternate Base
Rate shall be determined without regard to clause (b) of the preceding sentence
until the circumstances giving rise to such inability no longer exist. Any
change in the Alternate Base Rate due to a change in the Prime Rate or the
Federal Funds Effective Rate shall be effective on the effective date of such
change in the Prime Rate or the Federal Funds Effective Rate, respectively.

 

“Applicable Percentage” shall mean, with respect to any Eurodollar Loan (other
than any Eurodollar Competitive Loan), with respect to any ABR Loan or with
respect to the Facility Fees, as the case may be, with respect to the day of,
and any day after, the Closing Date, the applicable percentage set forth below
under the caption “Eurodollar Spread”, “ABR Spread” or “Facility Fee Rate”, as
the case may be, based upon the ratings by S&P and Moody’s, respectively,
applicable on such date to the Index Debt:

 

Level

--------------------------------------------------------------------------------

 

Index Debt Ratings

--------------------------------------------------------------------------------

   Eurodollar Spread


--------------------------------------------------------------------------------

    ABR Spread


--------------------------------------------------------------------------------

    Facility Fee Rate


--------------------------------------------------------------------------------

 

I

  A- or higher by S&P or A3 or higher by Moody’s    0.300 %   0.000 %   0.085 %

II

  BBB+ by S&P or Baa1 by Moody’s    0.400 %   0.000 %   0.100 %

III

  BBB by S&P or Baa2 by Moody’s    0.500 %   0.000 %   0.125 %

IV

  BBB- by S&P or Baa3 by Moody’s    0.600 %   0.000 %   0.150 %

V

  BB+ by S&P or Ba1 by Moody’s    0.800 %   0.000 %   0.200 %

VI

  BB or lower by S&P or Ba2 or lower by Moody’s    0.950 %   0.250 %   0.300 %

 

For purposes of this definition and the definition of “Utilization Fee
Applicable Percentage”, (i) if either Moody’s or S&P shall not have in effect a
rating for the Index Debt (other than by reason of the circumstances referred to
in the last sentence of this paragraph), then such rating agency shall be deemed
to have established a rating in Level VI; (ii) if the ratings established or
deemed to have been established by Moody’s and S&P for the Index Debt shall fall
within different Categories, the Applicable Percentage shall be based on the
higher of the two ratings unless the ratings differ by more than one category,
in which case the governing rating shall be the rating next below the higher of
the two; and (iii) if the ratings established or deemed to have been established
by Moody’s and S&P for the Index Debt shall be changed (other than as a result
of a change in the rating system of Moody’s or S&P), such change shall be
effective as of the date on which it is first announced by the applicable rating
agency. Each change in the Applicable Percentage shall apply during the period
commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change. If the rating
system of Moody’s or S&P shall change, or if either such rating agency shall
cease to be in the business of rating corporate debt obligations, the Borrower
and the Lenders shall negotiate in good faith to amend this definition to
reflect such changed rating system or the non-availability of ratings from such
rating agency and, pending the effectiveness of any such amendment, the
Applicable Percentage shall be determined by reference to the rating most
recently in effect prior to such change or cessation.

 

2



--------------------------------------------------------------------------------

“Application” shall mean an application, in such form as the relevant Issuing
Lender may specify from time to time, requesting such Issuing Lender to open or
amend a Letter of Credit.

 

“Approved Fund” shall have the meaning assigned to such term in Section 10.04.

 

“Arrangers” shall have the meaning assigned to such term in the preamble.

 

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee, and accepted by the Administrative Agent, in the
form of Exhibit B or such other form as shall be approved by the Administrative
Agent.

 

“Authorized Representative” shall mean any officer or other employee of the
Borrower designated from time to time pursuant to a certificate of the Borrower
delivered to the Administrative Agent as a person who, acting alone (except to
the extent otherwise provided in such certificate), shall be entitled to request
Borrowings, or any officer or other employee of the Borrower designated as a
person who, acting alone (except to the extent otherwise provided in such
certificate), shall be entitled to request the issuance or amendment of Letters
of Credit, as applicable; provided that only the person or persons designated as
such from time in the Borrower’s list of certified authorized representatives
delivered to the Administrative Agent pursuant hereto shall have the authority
to specify or change the account designated pursuant to Sections 2.03(a)(iii)
and 2.04(iii).

 

“Bank of America” shall have the meaning assigned to such term in the preamble.

 

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States.

 

“Borrowing” shall mean a group of Loans of a single Type made by the Lenders
(or, in the case of a Competitive Borrowing, by the Lender or Lenders whose
Competitive Bids have been accepted pursuant to Section 2.03) on a single date
and as to which a single Interest Period is in effect.

 

“Borrowing Request” shall mean a request by the Borrower in accordance with the
terms of Section 2.04 and substantially in the form of Exhibit C.

 

“Business” shall have the meaning assigned to such term in Section 4.17.

 

“Business Day” shall mean any day other than a Saturday, Sunday or day on which
banks in New York City are authorized or required by law to close; provided,
however, that, when used in connection with a Eurodollar Loan, the term
“Business Day” shall also exclude any day on which banks are not open for
dealings in Dollar deposits in the London interbank market.

 

“Capital Lease Obligations” shall mean as to any person, the obligations of such
person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such person under GAAP and, for the purposes of
this Agreement, the amount of such obligations at any time shall be the
capitalized amount thereof at such time determined in accordance with GAAP.

 

3



--------------------------------------------------------------------------------

A “Change in Control” shall be deemed to have occurred if (a) any “person” or
“group” as such terms are used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) shall become the
“beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5 under the Exchange
Act), directly or indirectly, of more than 50% of the outstanding common stock
of the Borrower, or (b) a majority of the seats (other than vacant seats) on the
board of directors of the Borrower shall at any time have been occupied by
persons who were neither (i) nominated by the board of directors of the Borrower
nor (ii) appointed by directors so nominated.

 

“Closing Date” shall mean March 24, 2005.

 

“Code” shall mean the Internal Revenue Code of 1986, as the same may be amended
from time to time.

 

“Commitment” shall mean, with respect to each Lender, the commitment of such
Lender to make Revolving Loans hereunder and participate in Letters of Credit in
an aggregate principal and/or face amount not to exceed the amount set forth
opposite such Lender’s name on Schedule 2.01 or in the Assignment and Acceptance
or New Lender Supplement, as the case may be, pursuant to which such Lender
became a party hereto, as the same may be (a) reduced from time to time pursuant
to Section 2.10 or pursuant to Section 2.16, (b) reduced or increased from time
to time pursuant to assignments by or to such Lender pursuant to Section 10.04
and (c) increased from time to time pursuant to Section 2.21. The aggregate
initial Commitments shall be $2,200,000,000.

 

“Competitive Bid” shall mean an offer by a Lender to make a Competitive Loan
pursuant to Section 2.03.

 

“Competitive Bid Accept/Reject Letter” shall mean a notification made by the
Borrower pursuant to Section 2.03(d) in the form of Exhibit D-4.

 

“Competitive Bid Rate” shall mean, as to any Competitive Bid made by a Lender
pursuant to Section 2.03(b), (i) in the case of a Eurodollar Competitive Loan,
the Margin, and (ii) in the case of a Fixed Rate Loan, the fixed rate of
interest offered by the Lender making such Competitive Bid.

 

“Competitive Bid Request” shall mean a request made pursuant to Section 2.03 in
the form of Exhibit D-1.

 

“Competitive Borrowing” shall mean a Borrowing consisting of a Competitive Loan
or concurrent Competitive Loans from the Lender or Lenders whose Competitive
Bids for such Borrowing have been accepted by the Borrower under the bidding
procedure described in Section 2.03.

 

“Competitive Loan” shall mean a Loan from a Lender to the Borrower pursuant to
the bidding procedure described in Section 2.03 and the loan referred to in
Section 2.02(f). Each Competitive Loan shall be a Eurodollar Competitive Loan or
a Fixed Rate Loan.

 

“Confidential Information Memorandum” shall mean the Confidential Information
Memorandum of the Borrower dated February 2005, as revised, amended, modified or
otherwise supplemented prior to the date hereof.

 

“Consolidated EBITDA” shall mean, for any period, the sum of (a) Consolidated
Net Income for such period and (b) the aggregate amounts deducted in determining
Consolidated Net Income in respect of (i) Consolidated Net Interest Expense for
such period, (ii) income taxes, depreciation and amortization

 

4



--------------------------------------------------------------------------------

of the Borrower and its consolidated Subsidiaries for such period determined in
accordance with GAAP, (iii) write-offs of goodwill as required, or as would be
required in the next succeeding fiscal year of the Borrower, by Statement of
Financial Accounting Standards No. 142, Goodwill and Other Intangible Assets,
and (iv) non-cash charges arising outside of the ordinary course of business
minus (c) to the extent included in Consolidated Net Income for such period,
non-cash income or gains arising outside of the ordinary course of business,
provided, however, that any non-cash adjustment to Consolidated EBITDA referred
to in clause (b)(iv) or clause (c) shall not include the portion, if any, of
such adjustment that is reasonably expected to become a cash payment prior to
the Maturity Date.

 

“Consolidated Interest Coverage Ratio” shall mean for any period, the ratio of
(a) Consolidated EBITDA for such period to (b) Consolidated Net Interest Expense
for such period.

 

“Consolidated Net Income”: for any period, the consolidated net income (or
deficit) of the Borrower and its consolidated Subsidiaries for such period,
determined in accordance with GAAP.

 

“Consolidated Net Interest Expense” shall mean, for any period, net interest
expense of the Borrower and its consolidated Subsidiaries for such period,
determined in accordance with GAAP.

 

“Consolidated Net Tangible Assets” shall mean, as at any date of determination,
the total amount of assets of the Borrower and the Subsidiaries (less applicable
depreciation, amortization and other valuation reserves) at such date, after
deducting therefrom (a) all current liabilities of the Borrower and the
Subsidiaries at such date and (b) all goodwill, trade names, trademarks,
patents, unamortized debt issuance fees and expenses and other like intangibles
at such date.

 

“Contractual Obligations” shall mean, as to any person, any provision of any
security issued by such person or of any agreement, instrument or other
undertaking to which such person is a party or by which it or any of its
property is bound.

 

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controlling” and “Controlled” shall have meanings correlative thereto.

 

“Default” shall mean any event or condition which upon notice, lapse of time or
both would constitute an Event of Default.

 

“Dollars” or “$” shall mean lawful money of the United States of America.

 

“Environmental Laws” shall mean any and all foreign, Federal, state, local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, requirements of any Governmental Authority or other applicable laws or
regulations (including common law) regulating, relating to or imposing liability
or standards of conduct concerning protection of human health or the
environment, as now or may at any time hereafter be in effect.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.

 

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code, or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.

 

5



--------------------------------------------------------------------------------

“ERISA Event” shall mean (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder, with respect to a Plan; (b) the
adoption of any amendment to a Plan that would require the provision of security
pursuant to Section 401(a)(29) of the Code or Section 307 of ERISA; (c) the
existence with respect to any Plan of an “accumulated funding deficiency” (as
defined in Section 412 of the Code or Section 302 of ERISA), whether or not
waived; (d) the filing pursuant to Section 412(d) of the Code or Section 303(d)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (e) the incurrence of any liability under Title IV of ERISA
with respect to the termination of any Plan or the withdrawal or partial
withdrawal of the Borrower or any of its ERISA Affiliates from any Plan or
Multiemployer Plan; (f) the receipt by the Borrower or any ERISA Affiliate from
the PBGC or a plan administrator of any notice relating to the intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan; (g)
the receipt by the Borrower or any ERISA Affiliate of any notice that Withdrawal
Liability is being imposed or a determination that a Multiemployer Plan is, or
is expected to be, insolvent or in reorganization, within the meaning of Title
IV of ERISA; and (h) the occurrence of a non-exempt “prohibited transaction”
with respect to which the Borrower or any of its Subsidiaries is a “disqualified
person” (within the meaning of Section 4975) of the Code, or with respect to
which the Borrower or any such Subsidiary could otherwise be liable.

 

“Eurocurrency Reserve Requirements” shall mean for any day as applied to a
Eurodollar Loan, the aggregate (without duplication) of the maximum rates
(expressed as a decimal fraction) of reserve requirements in effect on such day
(including basic, supplemental, marginal and emergency reserves) under any
regulations of the Board or other Governmental Authority having jurisdiction
with respect thereto dealing with reserve requirements prescribed for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board) maintained by a member bank of the Federal Reserve
System.

 

“Eurodollar Base Rate” shall mean with respect to each day during each Interest
Period pertaining to a Eurodollar Loan, the rate per annum determined on the
basis of the rate for deposits in Dollars for a period equal to such Interest
Period commencing on the first day of such Interest Period appearing on Page
3750 of the Telerate screen as of 11:00 A.M., London time, two Business Days
prior to the beginning of such Interest Period. In the event that such rate does
not appear on Page 3750 of the Telerate screen (or otherwise on such screen),
the “Eurodollar Base Rate” shall be determined by reference to such other
comparable publicly available service for displaying eurodollar rates as may be
selected by the Administrative Agent or, in the absence of such availability, by
reference to the rate at which the Administrative Agent is offered Dollar
deposits at or about 11:00 A.M., New York City time, two Business Days prior to
the beginning of such Interest Period in the interbank eurodollar market where
its eurodollar and foreign currency and exchange operations are then being
conducted for delivery on the first day of such Interest Period for the number
of days comprised therein.

 

“Eurodollar Borrowing” shall mean a Borrowing comprised of Eurodollar Loans.

 

“Eurodollar Competitive Borrowing” shall mean a Borrowing comprised of
Eurodollar Competitive Loans.

 

“Eurodollar Competitive Loan” shall mean any Competitive Loan bearing interest
at a rate determined by reference to the Eurodollar Rate in accordance with the
provisions of Article II.

 

“Eurodollar Loan” shall mean any Eurodollar Revolving Loan or Eurodollar
Competitive Loan.

 

6



--------------------------------------------------------------------------------

“Eurodollar Rate” shall mean with respect to each day during each Interest
Period pertaining to a Eurodollar Loan, a rate per annum determined for such day
in accordance with the following formula (rounded upward to the nearest 1/100th
of 1%):

 

   

Eurodollar Base Rate

--------------------------------------------------------------------------------

       

1.00 - Eurocurrency Reserve Requirements

   

 

“Eurodollar Revolving Credit Borrowing” shall mean a Borrowing comprised of
Eurodollar Revolving Loans.

 

“Eurodollar Revolving Loan” shall mean any Revolving Loan bearing interest at a
rate determined by reference to the Eurodollar Rate in accordance with the
provisions of Article II.

 

“Event of Default” shall have the meaning assigned to such term in Article VIII.

 

“Excess Utilization Day” shall mean each day on which the Utilization Percentage
exceeds 50%.

 

“Existing Credit Agreements” shall mean the collective reference to (i) the
Five-Year Competitive Advance and Revolving Credit Agreement, dated as of
November 28, 2001 (as amended, supplemented or otherwise modified through the
date hereof, the “Existing Five-Year Credit Agreement”), among the Borrower, the
lenders from time to time parties thereto, Bank of America, as syndication
agent, Citicorp USA, Inc. and Credit Suisse First Boston, as documentation
agents and JPMorgan Chase Bank, N.A. (formerly known as JPMorgan Chase Bank), as
administrative agent and (ii) the 364-Day Competitive Advance and Revolving
Credit Agreement, dated as of November 24, 2003 (as amended, supplemented or
otherwise modified through the date hereof, the “Existing 364-Day Credit
Agreement”), among the Borrower, the lenders from time to time parties thereto,
Bank of America, as syndication agent, Citicorp USA, Inc. and Credit Suisse
First Boston, as documentation agents and JPMorgan Chase Bank, N.A. (formerly
known as JPMorgan Chase Bank), as administrative agent.

 

“Facility Fee” shall have the meaning assigned to such term in Section 2.06(a).

 

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day of such transactions received by the Administrative Agent
from three Federal funds brokers of recognized standing selected by it.

 

“Fee Letters” shall mean the collective reference to (i) the Fee Letter dated
February 14, 2005, among the Borrower, JPMorgan Securities LLC and JPMorgan
Chase Bank (the “JPMorgan Fee Letter”) and (ii) the Fee Letter dated February
14, 2005, among the Borrower, Bank of America and Banc of America Securities LLC
(the “Bank of America Fee Letter”).

 

“Fees” shall mean the Facility Fees, the Utilization Fee and the Agents’ Fees.

 

“Financial Officer” of any corporation shall mean the chief financial officer,
principal accounting officer, Treasurer, Assistant Treasurer or Controller of
such corporation.

 

“Fixed Rate Borrowing” shall mean a Borrowing comprised of Fixed Rate Loans.

 

7



--------------------------------------------------------------------------------

“Fixed Rate Loan” shall mean any Competitive Loan bearing interest at a fixed
percentage rate per annum (expressed in the form of a decimal to no more than
four decimal places) specified by the Lender making such Loan in its Competitive
Bid.

 

“GAAP” shall mean generally accepted accounting principles applied on a
consistent basis.

 

“Governmental Authority” shall mean any Federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory body.

 

“Hedge Agreements” shall mean all interest rate swaps, caps or collar agreements
or similar arrangements dealing with interest rates or currency exchange rates
or the exchange of nominal interest obligations, either generally or under
specific contingencies.

 

“Indebtedness” of any person shall mean, as at any date of determination, all
indebtedness (including capitalized lease obligations) of such person and its
consolidated subsidiaries at such date that would be required to be included as
a liability on a consolidated balance sheet (excluding the footnotes thereto) of
such person prepared in accordance with GAAP applied on a basis consistent with
the application used in the financial statements referred to in Section 4.05.

 

“Index Debt” shall mean the senior, unsecured, non-credit enhanced, long-term
indebtedness for borrowed money of the Borrower.

 

“Interest Payment Date” shall mean, with respect to any Loan, the last day of
the Interest Period applicable to the Borrowing of which such Loan is a part
and, in the case of a Eurodollar Borrowing with an Interest Period of more than
three months’ duration, each day that would have been an Interest Payment Date
had successive Interest Periods of three months’ duration been applicable to
such Borrowing, and, in addition, except with respect to any ABR Loan, the date
of any prepayment of such Loan or conversion of such Loan to a Loan of a
different Type.

 

“Interest Period” shall mean (a) as to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing or on the last day of the immediately
preceding Interest Period applicable to such Borrowing, as the case may be, and
ending on the numerically corresponding day (or, if there is no numerically
corresponding day, on the last day) in the calendar month that is 1, 2, 3 or 6
months thereafter, as the Borrower may elect, (b) as to any ABR Borrowing, the
period commencing on the date of such Borrowing or on the last day of the
immediately preceding Interest Period applicable to such Borrowing, as the case
may be, and ending on the earlier of (i) the next succeeding March 31, June 30,
September 30 or December 31 and (ii) the Maturity Date and (c) as to any Fixed
Rate Borrowing, the period commencing on the date of such Borrowing and ending
on the date specified in the Competitive Bids in which the offer to make the
Fixed Rate Loans comprising such Borrowing was extended, which shall not be
earlier than seven days after the date of such Borrowing or later than 360 days
after the date of such Borrowing; provided, however, that, if any Interest
Period would end on a day other than a Business Day, such Interest Period shall
be extended to the next succeeding Business Day unless, in the case of a
Eurodollar Borrowing only, such next succeeding Business Day would fall in the
next calendar month, in which case such Interest Period shall end on the next
preceding Business Day. Interest shall accrue from and including the first day
of an Interest Period to but excluding the last day of such Interest Period.
Notwithstanding anything to the contrary in this definition of “Interest
Period”, any Interest Period that would otherwise extend beyond the Maturity
Date shall end on the Maturity Date.

 

“Issuing Lender” shall mean JPMorgan Chase Bank or any of its Affiliates, Bank
of America or any of its Affiliates or any other Lender designated as an Issuing
Lender by the Borrower with the consent of such Lender and the Administrative
Agent (such consent of the Administrative Agent not to be unreasonably
withheld), in each case, in its capacity as issuer of any Letter of Credit.

 

8



--------------------------------------------------------------------------------

“JPMorgan Chase Bank” shall have the meaning assigned to such term in the
preamble.

 

“L/C Commitment” shall mean the lesser of (i) $500,000,000 and (ii) the Total
Commitment.

 

“L/C Fee Payment Date” shall mean the last day of each March, June, September
and December and the Maturity Date.

 

“L/C Obligations” shall mean, at any time, an amount equal to the sum of (a) the
aggregate then undrawn and unexpired amount of the then outstanding Letters of
Credit (giving effect to all increases in the stated amount thereof that can
occur without the consent of the Issuing Lender) (b) the aggregate amount of
drawings under Letters of Credit that have not then been reimbursed pursuant to
Section 3.05.

 

“L/C Participants” shall mean the collective reference to all the Lenders other
than the relevant Issuing Lender.

 

“Lender Affiliate” shall mean (a) any Affiliate of any Lender, (b) any person
that is administered or managed by any Lender or any Affiliate of any Lender and
that is engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
business and (c) with respect to any Lender which is a fund that invests in
commercial loans and similar extensions of credit, any other fund that invests
in commercial loans and similar extensions of credit and is managed or advised
by the same investment advisor as such Lender or by an Affiliate of such Lender
or investment advisor.

 

“Lenders” shall mean (a) the financial institutions listed on Schedule 2.01
(other than any such financial institution that has ceased to be a party hereto
pursuant to an Assignment and Acceptance) and (b) any financial institution that
has become a party hereto pursuant to an Assignment and Acceptance.

 

“Letters of Credit” shall have the meaning assigned to such term in Section
3.01(a).

 

“Lien” shall mean, with respect to any asset of any person, (a) any mortgage,
deed of trust, lien, pledge, encumbrance, charge or security interest in or on
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities that constitute assets of such
person, any purchase option, call or similar right of a third party with respect
to such securities.

 

“Loans” shall mean the Revolving Loans and the Competitive Loans.

 

“Margin” shall mean, as to any Eurodollar Competitive Loan, the margin
(expressed as a percentage rate per annum in the form of a decimal to no more
than four decimal places) to be added to or subtracted from the Eurodollar Rate
in order to determine the interest rate applicable to such Loan, as specified in
the Competitive Bid relating to such Loan.

 

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

 

“Material Adverse Effect” shall mean a materially adverse effect on the
business, assets, operations or condition, financial or otherwise, of the
Borrower and the Subsidiaries taken as a whole.

 

9



--------------------------------------------------------------------------------

“Materials of Environmental Concern” shall mean all explosive or radioactive
substances or wastes and all hazardous or toxic substances, wastes or other
pollutants, including petroleum or petroleum distillates, asbestos or
asbestos-containing materials, polychlorinated biphenyls, urea-formaldehyde
insulation, radon gas, infectious or medical wastes and all other substances or
wastes of any nature regulated pursuant to any Environmental Law.

 

“Maturity Date” shall mean the fifth anniversary of the Closing Date.

 

“Moody’s” shall mean Moody’s Investors Service, Inc.

 

“Multiemployer Plan” shall mean a multiemployer plan as defined in Section
4001(a)(3) of ERISA.

 

“New Lender” shall have the meaning given such term in Section 2.21(b).

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

 

“Performance Letter of Credit” shall mean any Letter of Credit issued to support
contractual obligations for supply, service or construction contracts,
including, but not limited to, bid, performance, advance payment, warranty,
retention, availability and defects liability obligations.

 

“Permitted Receivables Program” shall mean any receivables securitization
program pursuant to which the Borrower or any of the Subsidiaries sells accounts
receivable and related receivables to any non-Affiliate in a “true sale”
transaction; provided, however, that any related indebtedness incurred to
finance the purchase of such accounts receivable is not includible on the
balance sheet of the Borrower or any Subsidiary in accordance with GAAP and
applicable regulations of the Securities and Exchange Commission.

 

“person” shall mean any natural person, corporation, limited liability company,
business trust, joint venture, association, company, partnership or government,
or any agency or political subdivision thereof.

 

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 307 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Prime Rate” shall mean the rate of interest per annum publicly announced from
time to time by the Administrative Agent as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective on the date such change is publicly announced as being effective.

 

“Property” shall have the meaning assigned to such term in Section 4.17.

 

“Ratio Certificate” shall mean a certificate, signed on behalf of the Borrower
by a Financial Officer of the Borrower, delivered to the Administrative Agent on
the Closing Date and as may be required by Section 6.04(c), and setting forth
the calculations, in reasonable detail, required to determine compliance with
all covenants set forth in Sections 7.05 (a) and (b) on the Closing Date or on
the last day of any fiscal quarter, as the case may be.

 

“Register” shall have the meaning given such term in Section 10.04(d).

 

10



--------------------------------------------------------------------------------

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Reimbursement Obligation” shall mean the obligation of the Borrower to
reimburse the relevant Issuing Lender pursuant to Section 3.05 for amounts drawn
under Letters of Credit.

 

“Required Lenders” shall mean, at any time, the holders of more than 50% of the
Commitments then in effect or, if the Commitments have been terminated, the
Aggregate Revolving Credit Exposure then outstanding.

 

“Responsible Officer” of any corporation shall mean any executive officer or
Financial Officer of such corporation and any other officer or similar official
thereof responsible for the administration of the obligations of such
corporation in respect of this Agreement.

 

“Revolving Credit Borrowing” shall mean a Borrowing comprised of Revolving
Loans.

 

“Revolving Credit Exposure” shall mean, as to any Lender at any time, an amount
equal to the sum of (a) the aggregate principal amount of all Revolving Loans
held by such Lender then outstanding and (b) such Lender’s pro rata share
(determined in accordance with such Lender’s Commitment as compared to the
aggregate Commitments or, if such Commitment has expired or been terminated, in
accordance with the Lender’s Commitments in effect immediately prior to such
termination as compared to the Total Commitment at such time) of the L/C
Obligations then outstanding.

 

“Revolving Loans” shall mean the revolving loans made by the Lenders to the
Borrower pursuant to Section 2.01. Each Revolving Loan shall be a Eurodollar
Revolving Loan or an ABR Loan.

 

“S&P” shall mean Standard & Poor’s Ratings Service.

 

“Significant Subsidiary” shall mean any Subsidiary that would be a “Significant
Subsidiary” at such time, as such term is defined in Regulation S-X promulgated
by the Securities and Exchange Commission as in effect on the Closing Date.

 

“Solvent” when used with respect to any person, shall mean that, as of any date
of determination, (a) the amount of the “present fair saleable value” of the
assets of such person will, as of such date, exceed the amount of all
“liabilities of such person, contingent or otherwise”, as of such date, as such
quoted terms are determined in accordance with applicable federal and state laws
governing determinations of the insolvency of debtors, (b) the present fair
saleable value of the assets of such person will, as of such date, be greater
than the amount that will be required to pay the liability of such person on its
debts as such debts become absolute and matured, (c) such person will not have,
as of such date, an unreasonably small amount of capital with which to conduct
its business, and (d) such person will be able to pay its debts as they mature.
For purposes of this definition, (i) “debt” means liability on a “claim”, and
(ii) “claim” means any (x) right to payment, whether or not such a right is
reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,
unmatured, disputed, undisputed, legal, equitable, secured or unsecured or (y)
right to an equitable remedy for breach of performance if such breach gives rise
to a right to payment, whether or not such right to an equitable remedy is
reduced to judgment, fixed, contingent, matured or unmatured, disputed,
undisputed, secured or unsecured.

 

11



--------------------------------------------------------------------------------

“Stockholders’ Equity” shall mean, as at any date of determination, the
stockholders’ equity of the Borrower and its consolidated Subsidiaries as of
such date, as determined in accordance with GAAP.

 

“subsidiary” shall mean, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or more than 50% of
the general partnership interests are, at the time any determination is being
made, owned, controlled or held or (b) that is, at the time any determination is
made, otherwise Controlled, by the parent or one or more subsidiaries of the
parent or by the parent and one or more subsidiaries of the parent.

 

“Subsidiary” shall mean any subsidiary of the Borrower.

 

“Total Capitalization” shall mean, as at any date of determination, the sum of
Total Debt at such date and Stockholders’ Equity at such date.

 

“Total Commitment” shall mean, at any time, the aggregate amount of the
Commitments, as in effect at such time.

 

“Total Debt” shall mean, at a particular date, all amounts which would be
included as indebtedness (including capitalized leases) on a consolidated
balance sheet of the Borrower and its consolidated Subsidiaries, determined in
accordance with GAAP.

 

“Transactions” shall have the meaning assigned to such term in Section 4.02.

 

“Type”, when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall include the
Eurodollar Rate and the Alternate Base Rate.

 

“Utilization Fee” shall have the meaning assigned to such term in Section
2.06(b).

 

“Utilization Fee Applicable Percentage” means, for any Excess Utilization Day,
the rate per annum set forth below under the caption “Utilization Fee Applicable
Percentage” corresponding to the Level (as determined pursuant to the definition
of “Applicable Percentage”) in effect from time to time, as set forth in the
following table:

 

Level

--------------------------------------------------------------------------------

  

Utilization Fee

Applicable Percentage

--------------------------------------------------------------------------------

 

I

   0.10 %

II

   0.10 %

III

   0.10 %

IV

   0.125 %

V

   0.125 %

VI

   0.125 %

 

“Utilization Percentage” shall mean on any day the percentage equivalent to a
fraction (a) the numerator of which is the sum of the aggregate outstanding
principal amount of (i) the Loans and (ii) the L/C Obligations; and (b) the
denominator of which is the aggregate Commitments (or, on any day after
termination of the Commitments, the aggregate Commitments in effect immediately
preceding such termination).

 

12



--------------------------------------------------------------------------------

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

 

SECTION 1.02. Terms Generally. The definitions in Section 1.01 shall apply
equally to both the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. All references
herein to Articles, Sections, Exhibits and Schedules shall be deemed references
to Articles and Sections of, and Exhibits and Schedules to, this Agreement
unless the context shall otherwise require. Except as otherwise expressly
provided herein, (a) any reference to this Agreement shall mean this Agreement
as amended, restated, supplemented or otherwise modified from time to time and
(b) all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided, however, that
for purposes of determining compliance with the covenants contained in Article
VII, all accounting terms herein shall be interpreted and all accounting
determinations hereunder shall be made in accordance with GAAP as in effect on
the date of this Agreement and applied on a basis consistent with the
application used in the financial statements referred to in Section 4.05.

 

ARTICLE II

 

THE CREDITS

 

SECTION 2.01. Commitments. Subject to the terms and conditions and relying upon
the representations and warranties herein set forth, each Lender agrees,
severally and not jointly, to make Revolving Loans to the Borrower, at any time
and from time to time on or after the Closing Date, and until the earlier of the
Maturity Date and the termination of the Commitment of such Lender in accordance
with the terms hereof, in an aggregate principal amount at any time outstanding
that will not result in (a)(i) such Lender’s Revolving Credit Exposure exceeding
(ii) such Lender’s Commitment or (b)(i) the aggregate amount of outstanding
Loans and L/C Obligations exceeding (ii) the Total Commitment. Within the limits
set forth in the preceding sentence, the Borrower may borrow, pay or prepay and
reborrow Revolving Loans on or after the Closing Date and prior to the Maturity
Date, subject to the terms, conditions and limitations set forth herein.

 

SECTION 2.02. Loans. (a) Each Revolving Loan shall be made as part of a
Borrowing consisting of Loans made by the Lenders ratably in accordance with
their respective Commitments; provided, however, that the failure of any Lender
to make any Loan shall not in itself relieve any other Lender of its obligation
to lend hereunder (it being understood, however, that no Lender shall be
responsible for the failure of any other Lender to make any Loan required to be
made by such other Lender). Each Competitive Loan shall be made in accordance
with the procedures set forth in Section 2.03. The Loans comprising any
Borrowing shall be in an aggregate principal amount that is (i) an integral
multiple of $1,000,000 and not less than $10,000,000 or (ii) equal to the
remaining available balance of the Total Commitment.

 

(b) Subject to Sections 2.09 and 2.14, each Competitive Borrowing shall be
comprised entirely of Eurodollar Competitive Loans or Fixed Rate Loans, and each
Revolving Credit Borrowing shall be comprised entirely of ABR Loans or
Eurodollar Loans as the Borrower may request pursuant to Section 2.03 or 2.04,
as applicable. Each Lender may at its option make any Eurodollar Loan by causing

 

13



--------------------------------------------------------------------------------

any domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of the
Borrower to repay such Loan in accordance with the terms of this Agreement.
Borrowings of more than one Type may be outstanding at the same time; provided,
however, that the Borrower shall not be entitled to request any Borrowing that,
if made, would result in more than 15 Eurodollar Borrowings outstanding
hereunder at any time. For purposes of the foregoing, Borrowings having
different Interest Periods, regardless of whether they commence on the same
date, shall be considered separate Borrowings.

 

(c) Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds to such account in
New York City as the Administrative Agent may designate not later than 11:00
a.m., New York City time, and the Administrative Agent shall by 12:00 (noon),
New York City time, credit the amounts so received to an account with the
Administrative Agent designated by the Borrower in the applicable Borrowing
Request or Competitive Bid Request, which account must be in the name of the
Borrower or, if a Borrowing shall not occur on such date because any condition
precedent herein specified shall not have been met, return the amounts so
received to the respective Lenders.

 

(d) Unless the Administrative Agent shall have received notice from a Lender
prior to the time of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
paragraph (c) above and the Administrative Agent may, in reliance upon such
assumption, make available to the Borrower on such date a corresponding amount.
If the Administrative Agent shall have so made funds available then, to the
extent that such Lender shall not have made such portion available to the
Administrative Agent, such Lender and the Borrower severally agree to repay to
the Administrative Agent within one Business Day of demand therefor such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the Borrower until the date such amount is
repaid to the Administrative Agent at (i) in the case of the Borrower, the
interest rate applicable at the time to the Loans comprising such Borrowing and
(ii) in the case of such Lender, a rate determined by the Administrative Agent
to represent its cost of overnight or short-term funds (which determination
shall be conclusive absent manifest error). If such Lender shall repay to the
Administrative Agent such corresponding amount, such amount shall constitute
such Lender’s Loan as part of such Borrowing for purposes of this Agreement.

 

(e) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request any Borrowing if the Interest Period requested with
respect thereto would end after the Maturity Date.

 

(f) Effective as of the Closing Date, the Competitive Loan of Wachovia Bank,
N.A. outstanding in the amount of $50,000,000 under the Existing 364-Day Credit
Agreement shall become and will be deemed, without further action on the part of
any party, to be a Competitive Loan outstanding under this Agreement for all
purposes hereof except that the interest rate applicable thereto under the
Existing 364-Day Credit Agreement shall continue to be applicable thereto until
the maturity date of such loan.

 

SECTION 2.03. Competitive Bid Procedure. (a) In order to request Competitive
Bids, the Borrower shall hand deliver or telecopy to the Administrative Agent a
Competitive Bid Request duly completed and executed by an Authorized
Representative (i) in the case of a Eurodollar Competitive Borrowing, not later
than 10:00 a.m., New York City time, four Business Days before the proposed date
of such Borrowing and (ii) in the case of a Fixed Rate Borrowing, not later than
10:00 a.m., New York

 

14



--------------------------------------------------------------------------------

City time, one Business Day before the proposed date of such Borrowing. A
Competitive Bid Request shall not be made within five Business Days after the
date of any previous Competitive Bid Request. No ABR Loan shall be requested in,
or made pursuant to, a Competitive Bid Request. A Competitive Bid Request that
does not conform substantially to the format of Exhibit D-1 may be rejected by
the Administrative Agent and the Administrative Agent shall notify the Borrower
of such rejection as promptly as practicable. Each Competitive Bid Request shall
refer to this Agreement and specify (i) whether the Borrowing being requested is
to be a Eurodollar Competitive Borrowing or a Fixed Rate Borrowing; (ii) the
date of such Borrowing (which shall be a Business Day); (iii) the number and the
location of the account to which funds are to be disbursed (which shall be an
account that complies with the requirements of Section 2.02(c)); (iv) the
aggregate principal amount of such Borrowing, which shall be a minimum of
$10,000,000 and an integral multiple of $1,000,000 and not greater than the
Total Commitment then available; and (v) the Interest Period with respect
thereto (which may not end after the Maturity Date). Promptly after its receipt
of a Competitive Bid Request that is not rejected, the Administrative Agent
shall by telecopy in the form set forth in Exhibit D-2 invite the Lenders to bid
to make Competitive Loans pursuant to the Competitive Bid Request.

 

(b) Each Lender may make one or more Competitive Bids to the Borrower responsive
to a Competitive Bid Request. Each Competitive Bid by a Lender must be received
by the Administrative Agent by telecopy in the form of Exhibit D-3, (i) in the
case of a Eurodollar Competitive Borrowing, not later than 9:30 a.m., New York
City time, three Business Days before the proposed date of such Competitive
Borrowing and (ii) in the case of a Fixed Rate Borrowing, not later than 9:30
a.m., New York City time, on the proposed date of such Competitive Borrowing.
Competitive Bids that do not conform substantially to the format of Exhibit D-3
may be rejected by the Administrative Agent, and the Administrative Agent shall
notify the applicable Lender as promptly as practicable. Each Competitive Bid
shall refer to this Agreement and specify (x) the principal amount (which shall
be a minimum of $5,000,000 and an integral multiple of $1,000,000 and which may
equal the entire principal amount of the Competitive Borrowing requested by the
Borrower) of the Competitive Loan or Loans that the Lender is willing to make,
(y) the Competitive Bid Rate or Rates at which the Lender is prepared to make
such Loan or Loans and (z) the Interest Period applicable to such Loan or Loans
and the last day thereof.

 

(c) The Administrative Agent shall promptly notify the Borrower by telecopy of
the Competitive Bid Rate and the principal amount of each Competitive Loan in
respect of which a Competitive Bid shall have been made and the identity of the
Lender that shall have made each bid.

 

(d) The Borrower may, subject only to the provisions of this paragraph (d),
accept or reject any Competitive Bid. An Authorized Representative of the
Borrower shall notify the Administrative Agent by telephone, confirmed by
telecopy in the form of a Competitive Bid Accept/Reject Letter, whether and to
what extent it has decided to accept or reject each Competitive Bid, (x) in the
case of a Eurodollar Competitive Borrowing, not later than 10:30 a.m., New York
City time, three Business Days before the date of the proposed Competitive
Borrowing and (y) in the case of a Fixed Rate Borrowing, not later than 10:30
a.m., New York City time, on the proposed date of the Competitive Borrowing;
provided, however, that (i) the failure of the Borrower to give such notice
shall be deemed to be a rejection of each Competitive Bid, (ii) the Borrower
shall not accept a Competitive Bid made at a particular Competitive Bid Rate if
the Borrower has decided to reject a Competitive Bid made at a lower Competitive
Bid Rate, (iii) the aggregate amount of the Competitive Bids accepted by the
Borrower shall not exceed (but may be less than) the principal amount specified
in the Competitive Bid Request, (iv) if the Borrower shall accept a Competitive
Bid or Bids made at a particular Competitive Bid Rate but the amount of such
Competitive Bid or Bids would cause the total amount to be accepted by the
Borrower to exceed the amount specified in the Competitive Bid Request, then the
Borrower shall

 

15



--------------------------------------------------------------------------------

accept a portion of such Competitive Bid or Bids in an amount equal to the
amount specified in the Competitive Bid Request less the amount of all other
Competitive Bids so accepted, which acceptance, in the case of multiple
Competitive Bids at such Competitive Bid Rate, shall be made pro rata in
accordance with the amount of each such Bid and (v) except pursuant to clause
(iv) above, no Competitive Bid shall be accepted for a Competitive Loan unless
such Competitive Loan is in a minimum principal amount of $5,000,000 and an
integral multiple of $1,000,000; provided further, however, that if a
Competitive Loan must be in an amount less than $5,000,000 because of the
provisions of clause (iv) above, such Competitive Loan may be for a minimum of
$1,000,000 or any integral multiple thereof, and in calculating the pro rata
allocation of acceptances of portions of multiple Competitive Bids at a
particular Competitive Bid Rate pursuant to clause (iv) the amounts shall be
rounded to integral multiples of $1,000,000 in a manner determined by the
Borrower. A notice given by the Borrower pursuant to this paragraph (d) shall be
irrevocable.

 

(e) The Administrative Agent shall promptly notify each bidding Lender by
telecopy whether or not its Competitive Bid has been accepted (and, if so, in
what amount and at what Competitive Bid Rate), and each successful bidder will
thereupon become bound, upon the terms and subject to the conditions hereof, to
make the Competitive Loan in respect of which its Competitive Bid has been
accepted.

 

(f) If the Administrative Agent shall elect to submit a Competitive Bid in its
capacity as a Lender, it shall submit such Competitive Bid directly to the
Borrower at least one quarter of an hour earlier than the time by which the
other Lenders are required to submit their Competitive Bids to the
Administrative Agent pursuant to paragraph (b) above.

 

SECTION 2.04. Borrowing Procedure. In order to request a Borrowing (other than a
Competitive Borrowing, as to which this Section 2.04 shall not apply), the
Borrower shall hand deliver or telecopy to the Administrative Agent a duly
completed Borrowing Request (a) in the case of a Eurodollar Borrowing, not later
than 11:00 a.m., New York City time, three Business Days before a proposed
Borrowing and (b) in the case of an ABR Borrowing, not later than 10:00 a.m.,
New York City time, on the day of a proposed Borrowing. Each Borrowing Request
shall be irrevocable, signed by an Authorized Representative, and shall specify
the following information: (i) whether the Borrowing then being requested is to
be a Eurodollar Borrowing or an ABR Borrowing; (ii) the date of such Borrowing
(which shall be a Business Day); (iii) the number and location of the account to
which funds are to be disbursed (which shall be an account that complies with
the requirements of Section 2.02(c)); (iv) the amount of such Borrowing; and (v)
if such Borrowing is to be a Eurodollar Borrowing, the Interest Period with
respect thereto; provided, however, that, notwithstanding any contrary
specification in any Borrowing Request, each requested Borrowing shall comply
with the requirements set forth in Section 2.02. If no election as to the Type
of Borrowing is specified in any such notice, then the requested Borrowing shall
be an ABR Borrowing. If no Interest Period with respect to any Eurodollar
Borrowing is specified in any such notice, then the Borrower shall be deemed to
have selected an Interest Period of one month’s duration. The Administrative
Agent shall promptly advise the Lenders of any notice given pursuant to this
Section 2.04 (and the contents thereof), and of each Lender’s portion of the
requested Borrowing.

 

SECTION 2.05. Evidence of Debt; Repayment of Loans. (a) The Borrower hereby
agrees that the outstanding principal balance of each Revolving Loan shall be
payable on the Maturity Date and the outstanding principal balance of each
Competitive Loan shall be payable on the last day of the Interest Period
applicable thereto. Each Loan shall bear interest from and including the date of
such Loan on the outstanding principal balance thereof as set forth in Section
2.07.

 

16



--------------------------------------------------------------------------------

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender from time to time, including the amounts of
principal and interest payable and paid by such Lender from time to time under
this Agreement.

 

(c) The Administrative Agent shall maintain accounts in which it will record (i)
the amount of each Loan made hereunder, the Type thereof and the Interest Period
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from the Borrower to each Lender hereunder and
(iii) the amount of any sum received by the Administrative Agent hereunder from
the Borrower and each Lender’s share thereof.

 

(d) The entries made in the accounts maintained pursuant to paragraphs (b) and
(c) of this Section 2.05 shall be prima facie evidence of the existence and
amounts of the obligations therein recorded; provided, however, that the failure
of any Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligations of the Borrower to repay
the Loans in accordance with their terms.

 

(e) Notwithstanding any other provision of this Agreement, in the event any
Lender shall request and receive a promissory note payable to such Lender and
its registered assigns, the interests represented by such note shall at all
times (including after any assignment of all or part of such interests pursuant
to Section 10.04) be represented by one or more promissory notes payable to the
payee named therein or its registered assigns.

 

SECTION 2.06. Fees. (a) The Borrower agrees to pay to the Administrative Agent
for the account of each Lender a facility fee (a “Facility Fee”) for the period
from and including the Closing Date to the later of (i) the Maturity Date and
(ii) the date the Commitments have been terminated and the principal of and
interest on each Loan, all Fees and all other expenses or amounts payable under
this Agreement shall have been paid in full, computed at the Applicable
Percentage on the average daily amount of the Commitments (whether used or
unused) or, after the Maturity Date or after the Commitments have been otherwise
terminated hereunder, the average daily amount of the Loans and L/C Obligations
outstanding, of such Lender during the period for which payment is made, payable
quarterly in arrears on the last day of each March, June, September and December
and on the later of (i) the Maturity Date and (ii) the date the Commitments have
been terminated and the principal of and interest on each Loan, all Fees and all
other expenses or amounts payable under this Agreement shall have been paid in
full, commencing on the first of such dates to occur after the date hereof. All
Facility Fees shall be computed on the basis of the actual number of days
elapsed in a year of 360 days.

 

(b) The Borrower agrees to pay to the Administrative Agent for the account of
each Lender, a utilization fee (a “Utilization Fee”) at a rate per annum equal
to the Utilization Fee Applicable Percentage for each Excess Utilization Day
during the period for which payment is made on the outstanding Loans of such
Lender on such Excess Utilization Day. Such Utilization Fees shall be payable
quarterly in arrears on the last day of each March, June, September and December
and on the later of (i) the Maturity Date and (ii) the date the Commitments have
been terminated and the principal of and interest on each Loan, all Fees and all
other expenses or amounts payable under this Agreement shall have been paid in
full, commencing on the first of such dates to occur after the Closing Date. All
Utilization Fees shall be computed on the basis of the actual number of days
elapsed in a year of 360 days.

 

17



--------------------------------------------------------------------------------

(c) The Borrower agrees to pay to each of the Agents or their Affiliates, for
their own account, the fees set forth in the Fee Letters at the times and in the
amounts specified therein (the “Agents’ Fees”).

 

(d) All Fees shall be paid on the dates due, in immediately available funds.
Once paid, none of the Fees shall be refundable under any circumstances.

 

SECTION 2.07. Interest on Loans. (a) Subject to the provisions of Section 2.08,
the Loans comprising each ABR Borrowing shall bear interest (computed on the
basis of the actual number of days elapsed over a year of 365 or 366 days, as
the case may be, when the Alternate Base Rate is determined by reference to the
Prime Rate and over a year of 360 days at all other times) at a rate per annum
equal to the Alternate Base Rate plus the Applicable Percentage in effect from
time to time.

 

(b) Subject to the provisions of Section 2.08, the Loans comprising each
Eurodollar Borrowing shall bear interest (computed on the basis of the actual
number of days elapsed over a year of 360 days) at a rate per annum equal to (i)
in the case of each Revolving Loan, the Eurodollar Rate for the Interest Period
in effect for such Borrowing plus the Applicable Percentage in effect from time
to time and (ii) in the case of each Competitive Loan, the Eurodollar Rate for
the Interest Period in effect for such Borrowing plus the Margin offered by the
Lender making such Loan and accepted by the Borrower pursuant to Section 2.03.

 

(c) Subject to the provisions of Section 2.08, each Fixed Rate Loan shall bear
interest (computed on the basis of the actual number of days elapsed over a year
of 360 days) at a rate per annum equal to the fixed rate of interest offered by
the Lender making such Loan and accepted by the Borrower pursuant to Section
2.03.

 

(d) Interest on each Loan shall be payable on the Interest Payment Dates
applicable to such Loan except as otherwise provided in this Agreement. Any
change in the interest rate on a Loan resulting from a change in the Alternate
Base Rate or the Eurocurrency Reserve Requirements shall become effective as of
the opening of business on the day on which such change becomes effective. The
applicable Alternate Base Rate or Eurodollar Rate for each Interest Period or
day within an Interest Period, as the case may be, shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

 

SECTION 2.08. Default Interest. If the Borrower shall default in the payment of
the principal of or interest on any Loan or any other amount becoming due
hereunder, by acceleration or otherwise, the Borrower shall on demand from time
to time pay interest, to the extent permitted by law, on such defaulted amount
to but excluding the date of actual payment (after as well as before judgment)
(a) in the case of overdue principal, at the rate otherwise applicable to such
Loan pursuant to Section 2.07 plus 2.00% per annum and (b) in all other cases,
at a rate per annum (computed on the basis of the actual number of days elapsed
over a year of 365 or 366 days, as the case may be, when determined by reference
to the Prime Rate and over a year of 360 days at all other times) equal to the
sum of the Alternate Base Rate plus 2.00%.

 

SECTION 2.09. Alternate Rate of Interest. In the event, and on each occasion,
that on the day two Business Days prior to the commencement of any Interest
Period for a Eurodollar Borrowing the Administrative Agent shall have determined
that (a) Dollar deposits in the principal amounts of the Loans comprising such
Borrowing are not generally available in the London interbank market, or (b) the
rates at which such Dollar deposits are being offered will not adequately and
fairly reflect the cost to Lenders having Commitments representing at least 20%
of the Total Commitment of making or

 

18



--------------------------------------------------------------------------------

maintaining Eurodollar Loans during such Interest Period, or (c) reasonable
means do not exist for ascertaining the Eurodollar Rate, the Administrative
Agent shall, as soon as practicable thereafter, give written or telecopy notice
of such determination to the Borrower and the Lenders. In the event of any such
determination (other than any such determination pursuant to clause (b) of the
preceding sentence, to the extent the circumstances giving rise to such
determination would also give Lenders the right to demand additional amounts
pursuant to Section 2.13), until the Administrative Agent shall have advised the
Borrower and the Lenders that the circumstances giving rise to such notice no
longer exist, (i) any request by the Borrower for a Eurodollar Revolving Credit
Borrowing pursuant to Section 2.04 shall be deemed to be a request for an ABR
Borrowing and (ii) any request by the Borrower for a Eurodollar Competitive
Borrowing pursuant to Section 2.03 shall be of no force and effect and shall be
denied by the Administrative Agent. Each determination by the Administrative
Agent hereunder shall be conclusive absent manifest error.

 

SECTION 2.10. Termination and Reduction of Commitments. (a) The Commitments
shall automatically terminate on the Maturity Date.

 

(b) Upon at least three Business Days’ prior irrevocable written or telecopy
notice to the Administrative Agent, the Borrower may at any time in whole
permanently terminate, or from time to time in part permanently reduce, the
Commitments; provided, however, that (i) each partial reduction of the
Commitments shall be in an integral multiple of $1,000,000 and in a minimum
amount of $10,000,000 and (ii) the Total Commitment shall not be reduced to an
amount that is less than the sum of the Aggregate Revolving Credit Exposure and
the aggregate outstanding principal amount of the Competitive Loans at the time.

 

(c) Each reduction in the Commitments hereunder shall be made ratably among the
Lenders in accordance with their respective Commitments. The Borrower shall pay
to the Administrative Agent for the account of the applicable Lenders, on the
date of each termination or reduction, the Facility Fees on the amount of the
Commitments so terminated or reduced accrued to but excluding the date of such
termination or reduction.

 

SECTION 2.11. Conversion and Continuation of Revolving Credit Borrowings. The
Borrower shall have the right at any time upon prior irrevocable notice to the
Administrative Agent (a) not later than 10:00 a.m., New York City time, on the
day of conversion, to convert any Eurodollar Borrowing into an ABR Borrowing,
(b) not later than 10:00 a.m., New York City time, three Business Days prior to
conversion or continuation, to convert any ABR Borrowing into a Eurodollar
Borrowing or to continue any Eurodollar Borrowing as a Eurodollar Borrowing for
an additional Interest Period, and (c) not later than 10:00 a.m., New York City
time, three Business Days prior to conversion, to convert the Interest Period
with respect to any Eurodollar Borrowing to another permissible Interest Period,
subject in each case to the following:

 

(i) each conversion or continuation shall be made pro rata among the Lenders in
accordance with the respective principal amounts of the Loans comprising the
converted or continued Borrowing;

 

(ii) if less than all the outstanding principal amount of any Borrowing shall be
converted or continued, then each resulting Borrowing shall satisfy the
limitations specified in Sections 2.02(a) and 2.02(b) regarding the principal
amount and maximum number of Borrowings of the relevant Type;

 

19



--------------------------------------------------------------------------------

(iii) each conversion shall be effected by each Lender by recording for the
account of such Lender the new Loan of such Lender resulting from such
conversion and reducing the Loan (or portion thereof) of such Lender being
converted by an equivalent principal amount; accrued interest on any Eurodollar
Loan (or portion thereof) being converted shall be paid by the Borrower at the
time of conversion;

 

(iv) if any Eurodollar Borrowing is converted at a time other than the end of
the Interest Period applicable thereto, the Borrower shall pay, upon demand, any
amounts due to the Lenders pursuant to Section 2.15;

 

(v) any portion of a Borrowing maturing or required to be repaid in less than
one month may not be converted into or continued as a Eurodollar Borrowing; and

 

(vi) any portion of a Eurodollar Borrowing that cannot be converted into or
continued as a Eurodollar Borrowing by reason of the immediately preceding
clause shall be automatically converted at the end of the Interest Period in
effect for such Borrowing into an ABR Borrowing.

 

Each notice pursuant to this Section 2.11 shall be irrevocable and shall refer
to this Agreement and specify (i) the identity and amount of the Borrowing that
the Borrower requests be converted or continued, (ii) whether such Borrowing is
to be converted into or continued as a Eurodollar Borrowing or an ABR Borrowing,
(iii) if such notice requests a conversion, the date of such conversion (which
shall be a Business Day) and (iv) if such Borrowing is to be converted into or
continued as a Eurodollar Borrowing, the Interest Period with respect thereto
(which may not end after the Maturity Date). If no Interest Period is specified
in any such notice with respect to any conversion into or continuation as a
Eurodollar Borrowing, the Borrower shall be deemed to have selected an Interest
Period of one month’s duration. The Administrative Agent shall advise the other
Lenders of any notice given pursuant to this Section 2.11 and of each Lender’s
portion of any converted or continued Borrowing. If the Borrower shall not have
given notice in accordance with this Section 2.11 to continue any Borrowing into
a subsequent Interest Period (and shall not otherwise have given notice in
accordance with this Section 2.11 to convert such Borrowing), such Borrowing
shall, at the end of the Interest Period applicable thereto (unless repaid
pursuant to the terms hereof), automatically be continued into a new Interest
Period as an ABR Borrowing. The Borrower shall not have the right to continue or
convert the Interest Period with respect to any Competitive Borrowing pursuant
to this Section 2.11.

 

SECTION 2.12. Prepayment. (a) The Borrower shall have the right at any time and
from time to time to prepay any Borrowing (other than a Competitive Borrowing),
in whole or in part, upon at least three Business Days’ prior written or
telecopy notice (or telephone notice promptly confirmed by written or telecopy
notice) to the Administrative Agent before 11:00 a.m., New York City time;
provided, however, that each partial prepayment shall be in an amount that is an
integral multiple of $1,000,000 and not less than $10,000,000. The Borrower
shall not have the right to prepay any Competitive Borrowing without the prior
written consent of the relevant Lender.

 

(b) In the event of any termination of the Commitments, the Borrower shall repay
or prepay all its outstanding Revolving Credit Borrowings on the date of such
termination. In the event of any partial reduction of the Commitments, then (i)
at or prior to the effective date of such reduction, the Administrative Agent
shall notify the Borrower and the Lenders of the Aggregate Revolving Credit
Exposure and (ii) if the Aggregate Revolving Credit Exposure would exceed the
available Total Commitment after giving effect to such reduction, the Borrower
shall, on the date of such reduction, repay or prepay Revolving Credit
Borrowings in an amount sufficient to eliminate such excess.

 

20



--------------------------------------------------------------------------------

(c) Each notice of prepayment shall specify the prepayment date and the
principal amount of each Borrowing (or portion thereof) to be prepaid, shall be
irrevocable and shall commit the Borrower to prepay such Borrowing by the amount
stated therein on the date stated therein. All prepayments under this Section
2.12 shall be subject to Section 2.15 but otherwise without premium or penalty.
All prepayments of Eurodollar Loans under this Section 2.12 shall be accompanied
by accrued interest on the principal amount being prepaid to the date of
payment.

 

SECTION 2.13. Reserve Requirements; Change in Circumstances. (a) Notwithstanding
any other provision of this Agreement, if after the date of this Agreement the
adoption of, or any change in, applicable law or regulation or in the
interpretation or administration thereof by any Governmental Authority charged
with the interpretation or administration thereof (whether or not having the
force of law) shall impose, modify or deem applicable any reserve, special
deposit or similar requirement against assets of, deposits with or for the
account of or credit extended by any Lender or shall impose on such Lender or
the London interbank market any other condition affecting this Agreement or
Eurodollar Loans, Fixed Rate Loans, Letter of Credit or Application made by such
Lender, and the result of any of the foregoing shall be to increase the cost to
such Lender of making or maintaining any Eurodollar Loan or Fixed Rate Loan, or
issuing or participating in any Letter of Credit or Application, or to reduce
the amount of any sum received or receivable by such Lender hereunder (whether
of principal, interest or otherwise) by an amount deemed by such Lender to be
material, then the Borrower will pay to such Lender upon demand such additional
amount or amounts as will compensate such Lender for such additional costs
incurred or reduction suffered.

 

(b) If any Lender shall have determined that the adoption after the date hereof
of any law, rule, regulation, agreement or guideline regarding capital adequacy,
or any change after the date hereof in any such law, rule, regulation, agreement
or guideline (whether such law, rule, regulation, agreement or guideline has
been adopted) or in the interpretation or administration thereof by any
Governmental Authority charged with the interpretation or administration
thereof, or compliance by any Lender (or any lending office of such Lender) or
any Lender’s holding company with any request or directive regarding capital
adequacy (whether or not having the force of law) of any Governmental Authority
has or would have the effect of reducing the rate of return on such Lender’s
capital or on the capital of such Lender’s holding company, if any, as a
consequence of this Agreement or the Loans made by such Lender pursuant hereto,
or under or in respect of any Letter of Credit, to a level below that which such
Lender or such Lender’s holding company could have achieved but for such
applicability, adoption, change or compliance (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy) by an amount deemed by such Lender to be material, then
from time to time the Borrower shall pay to such Lender such additional amount
or amounts as will compensate such Lender or such Lender’s holding company for
any such reduction suffered.

 

(c) A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company (including the calculation
thereof) as specified in paragraph (a) or (b) above shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
to such Lender the amount shown as due on any such certificate delivered by it
within 10 days after its receipt of the same.

 

(d) Failure or delay on the part of any Lender to demand compensation for any
increased costs or reduction in amounts received or receivable or reduction in
return on capital shall not constitute a waiver of such Lender’s right to demand
such compensation. The protection of this Section shall be available to each
Lender regardless of any possible contention of the invalidity or
inapplicability of the law, rule, regulation, agreement, guideline or other
change or condition that shall have occurred or

 

21



--------------------------------------------------------------------------------

been imposed. Notwithstanding any other provision of this Section, no Lender
shall be entitled to demand compensation hereunder in respect of any Competitive
Loan if it shall have been aware of the event or circumstance giving rise to
such demand at the time it submitted the Competitive Bid pursuant to which such
Loan was made.

 

SECTION 2.14. Change in Legality. (a) Notwithstanding any other provision of
this Agreement, if, after the date hereof, any change in any law or regulation
or in the interpretation thereof by any Governmental Authority charged with the
administration or interpretation thereof shall make it unlawful for any Lender
to make or maintain any Eurodollar Loan or to give effect to its obligations as
contemplated hereby with respect to any Eurodollar Loan, then, by written notice
to the Borrower and to the Administrative Agent:

 

(i) such Lender may declare that Eurodollar Loans will not thereafter (for the
duration of such unlawfulness) be made by such Lender hereunder (or be continued
for additional Interest Periods and ABR Loans will not thereafter (for such
duration) be converted into Eurodollar Loans), whereupon such Lender shall not
submit a Competitive Bid in response to a request for a Eurodollar Competitive
Loan and any request for a Eurodollar Borrowing (or to convert an ABR Borrowing
to a Eurodollar Borrowing or to continue a Eurodollar Borrowing for an
additional Interest Period) shall, as to such Lender only, be deemed a request
for an ABR Loan unless such declaration shall be subsequently withdrawn (or a
request to continue an ABR Loan as such for an additional Interest Period or to
convert a Eurodollar Loan into an ABR Loan, as the case may be); and

 

(ii) such Lender may require that all outstanding Eurodollar Loans made by it be
converted to ABR Loans, in which event all such Eurodollar Loans shall be
automatically converted to ABR Loans as of the effective date of such notice as
provided in paragraph (b) below.

 

In the event any Lender shall exercise its rights under (i) or (ii) above, all
payments and prepayments of principal that would otherwise have been applied to
repay the Eurodollar Loans that would have been made by such Lender or the
converted Eurodollar Loans of such Lender shall instead be applied to repay the
ABR Loans made by such Lender in lieu of, or resulting from the conversion of,
such Eurodollar Loans.

 

(b) For purposes of this Section 2.14, a notice to the Borrower by any Lender
shall be effective as to each Eurodollar Loan made by such Lender, if lawful, on
the last day of the Interest Period currently applicable to such Eurodollar
Loan; in all other cases such notice shall be effective on the date of receipt
by the Borrower.

 

SECTION 2.15. Indemnity. The Borrower shall indemnify each Lender against any
loss or expense that such Lender may sustain or incur as a consequence of any
event, other than a default by such Lender in the performance of its obligations
hereunder, that results in (i) such Lender receiving or being deemed to receive
any amount on account of the principal of any Fixed Rate Loan or Eurodollar Loan
prior to the end of the Interest Period in effect therefor, (ii) the conversion
of any Eurodollar Loan to an ABR Loan, or the conversion of the Interest Period
with respect to any Eurodollar Loan, in each case prior to the end of the
Interest Period in effect therefor or (iii) any Fixed Rate Loan or Eurodollar
Loan to be made by such Lender (including any Eurodollar Loan to be made
pursuant to a conversion or continuation under Section 2.11) not being made
after notice of such Loan shall have been given by the Borrower hereunder (any
of the events referred to in this sentence being called a “Breakage Event”). In

 

22



--------------------------------------------------------------------------------

the case of any Breakage Event, such loss shall include an amount equal to the
excess, as reasonably determined by such Lender, of (i) its cost of obtaining
funds for the Eurodollar Loan or Fixed Rate Loan that is the subject of such
Breakage Event for the period from the date of such Breakage Event to the last
day of the Interest Period in effect (or that would have been in effect) for
such Loan over (ii) the amount of interest likely to be realized by such Lender
in redeploying the funds released or not utilized by reason of such Breakage
Event for such period. A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section 2.15
shall be delivered to the Borrower and shall be conclusive absent manifest
error.

 

SECTION 2.16. Pro Rata Treatment. Except as provided in the two succeeding
sentences with respect to Competitive Borrowings and as required under Section
2.14 or 2.21, each Borrowing, each payment or prepayment of principal of any
Borrowing, each payment of interest on the Loans, each payment of the Facility
Fees, each reduction of the Commitments and each continuation or conversion of
any Borrowing to a Borrowing of any Type shall be allocated pro rata among the
Lenders in accordance with their respective Commitments (or, if such Commitments
shall have expired or been terminated, in accordance with the respective
principal amounts of their outstanding Loans). Each payment of principal of any
Competitive Borrowing shall be allocated pro rata among the Lenders
participating in such Borrowing in accordance with the respective principal
amounts of their outstanding Competitive Loans comprising such Borrowing. Each
payment of interest on any Competitive Borrowing shall be allocated pro rata
among the Lenders participating in such Borrowing in accordance with the
respective amounts of accrued and unpaid interest on their outstanding
Competitive Loans comprising such Borrowing. For purposes of determining the
available Commitments of the Lenders at any time, each outstanding Competitive
Borrowing shall be deemed to have utilized the Commitments of the Lenders
(including those Lenders that shall not have made Loans as part of such
Competitive Borrowing) pro rata in accordance with such respective Commitments.
Each Lender agrees that in computing such Lender’s portion of any Borrowing to
be made hereunder, the Administrative Agent may, in its discretion, round each
Lender’s percentage of such Borrowing to the next higher or lower whole Dollar
amount.

 

SECTION 2.17. Sharing of Setoffs. Each Lender agrees that if it shall, through
the exercise of a right of banker’s lien, setoff or counterclaim against the
Borrower, or pursuant to a secured claim under Section 506 of Title 11 of the
United States Code or other security or interest arising from, or in lieu of,
such secured claim, received by such Lender under any applicable bankruptcy,
insolvency or other similar law or otherwise, or by any other means, obtain
payment (voluntary or involuntary) in respect of any Revolving Loan or Loans as
a result of which the unpaid principal portion of its Revolving Loans shall be
proportionately less than the unpaid principal portion of the Revolving Loans of
any other Lender, it shall be deemed simultaneously to have purchased from such
other Lender at face value, and shall promptly pay to such other Lender the
purchase price for, a participation in the Revolving Loans of such other Lender,
so that the aggregate unpaid principal amount of the Revolving Loans and
participations in Revolving Loans held by each Lender shall be in the same
proportion to the aggregate unpaid principal amount of all Revolving Loans then
outstanding as the principal amount of its Revolving Loans prior to such
exercise of banker’s lien, setoff or counterclaim or other event was to the
principal amount of all Revolving Loans outstanding prior to such exercise of
banker’s lien, setoff or counterclaim or other event; provided, however, that,
if any such purchase or purchases or adjustments shall be made pursuant to this
Section and the payment giving rise thereto shall thereafter be recovered, such
purchase or purchases or adjustments shall be rescinded to the extent of such
recovery and the purchase price or prices or adjustment restored without
interest. The Borrower expressly consents to the foregoing arrangements and
agrees that any Lender holding a participation in a Revolving Loan deemed to
have been so purchased may exercise any and all rights of banker’s lien, setoff
or counterclaim with respect to any and all moneys owing by the Borrower to such
Lender by reason thereof as fully as if such Lender had made a Revolving Loan
directly to the Borrower in the amount of such participation.

 

23



--------------------------------------------------------------------------------

SECTION 2.18. Payments. (a) The Borrower shall make each payment (including
principal of or interest on any Borrowing or any Fees or other amounts)
hereunder not later than 12:00 (noon), New York City time, on the date when due
in immediately available Dollars, without defense, setoff or counterclaim. Each
such payment shall be made to the Administrative Agent at its offices at 270
Park Avenue, New York, New York.

 

(b) Whenever any payment (including principal of or interest on any Borrowing or
any Fees or other amounts) hereunder shall become due, or otherwise would occur,
on a day that is not a Business Day, such payment may be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of interest or Fees, if applicable.

 

SECTION 2.19. Taxes. (a) Any and all payments by the Borrower hereunder shall be
made, in accordance with Section 2.18, free and clear of and without deduction
for any and all current or future taxes, levies, imposts, deductions, charges or
withholdings, and all liabilities with respect thereto, excluding (i) income
taxes imposed on the net income of the Administrative Agent or any Lender (or
any transferee or assignee thereof, including a participation holder (any such
entity a “Transferee”)) and (ii) franchise taxes imposed on the net income of
the Administrative Agent or any Lender (or Transferee), in each case by the
jurisdiction under the laws of which the Administrative Agent or such Lender (or
Transferee) is organized or any political subdivision thereof (all such
nonexcluded taxes, levies, imposts, deductions, charges, withholdings and
liabilities, collectively or individually, being called “Taxes”). If the
Borrower shall be required to deduct any Taxes from or in respect of any sum
payable hereunder to the Administrative Agent or any Lender (or any Transferee),
(i) the sum payable shall be increased by the amount (an “additional amount”)
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 2.19) the
Administrative Agent or such Lender (or Transferee), as the case may be, shall
receive an amount equal to the sum it would have received had no such deductions
been made, (ii) the Borrower shall make such deductions and (iii) the Borrower
shall pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.

 

(b) In addition, the Borrower agrees to pay to the relevant Governmental
Authority in accordance with applicable law any current or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies that arise from any payment made hereunder or from the execution,
delivery or registration of, or otherwise with respect to, this Agreement
(“Other Taxes”).

 

(c) The Borrower will indemnify the Administrative Agent and each Lender (or
Transferee) for the full amount of Taxes and Other Taxes paid by the
Administrative Agent or such Lender (or Transferee), as the case may be, and any
liability (including penalties, interest and expenses (including reasonable
attorney’s fees and expenses)) arising therefrom or with respect thereto,
whether or not such Taxes or Other Taxes were correctly or legally asserted by
the relevant Governmental Authority. A certificate as to the amount of such
payment or liability prepared by the Administrative Agent or a Lender (or
Transferee), or the Administrative Agent on its behalf, absent manifest error,
shall be final, conclusive and binding for all purposes. Such indemnification
shall be made within 30 days after the date the Administrative Agent or any
Lender (or Transferee), as the case may be, makes written demand therefor.

 

(d) If the Administrative Agent or a Lender (or Transferee) receives a refund in
respect of any Taxes or Other Taxes as to which it has been indemnified by the
Borrower or with respect to

 

24



--------------------------------------------------------------------------------

which the Borrower has paid additional amounts pursuant to this Section 2.19, it
shall within 30 days from the date of such receipt pay over such refund to the
Borrower (but only to the extent of indemnity payments made, or additional
amounts paid, by the Borrower under this Section 2.19 with respect to the Taxes
or Other Taxes giving rise to such refund), net of all out-of-pocket expenses of
the Administrative Agent or such Lender (or Transferee) and without interest
(other than interest paid by the relevant Governmental Authority with respect to
such refund); provided, however, that the Borrower, upon the request of the
Administrative Agent or such Lender (or Transferee), shall repay the amount paid
over to the Borrower (plus penalties, interest or other charges) to the
Administrative Agent or such Lender (or Transferee) in the event the
Administrative Agent or such Lender (or Transferee) is required to repay such
refund to such Governmental Authority.

 

(e) As soon as practicable after the date of any payment of Taxes or Other Taxes
by the Borrower to the relevant Governmental Authority, the Borrower will
deliver to the Administrative Agent, at its address referred to in Section
10.01, the original or a certified copy of a receipt issued by such Governmental
Authority evidencing payment thereof.

 

(f) Without prejudice to the survival of any other agreement contained herein,
the agreements and obligations contained in this Section 2.19 shall survive the
payment in full of the principal of and interest on all Loans made hereunder.

 

(g) Each Lender (or Transferee) that is organized under the laws of a
jurisdiction other than the United States, any State thereof or the District of
Columbia (a “Non-U.S. Lender”) shall deliver to each of the Borrower and the
Administrative Agent two copies of either United States Internal Revenue Service
Form W-8BEN or Form W-8ECI, or, in the case of a Non-U.S. Lender claiming
exemption from U.S. Federal withholding tax under Section 871(h) or 881(c) of
the Code with respect to payments of “portfolio interest”, a Form W-8BEN, or any
subsequent versions thereof or successors thereto (and, if such Non-U.S. Lender
delivers a Form W-8BEN, a certificate representing that such Non-U.S. Lender is
not a bank for purposes of Section 881(c) of the Code, is not a 10-percent
shareholder (within the meaning of Section 871(h)(3)(B) of the Code) of the
Borrower and is not a controlled foreign corporation related to the Borrower
(within the meaning of Section 864(d)(4) of the Code)), properly completed and
duly executed by such Non-U.S. Lender claiming complete exemption from, or
reduced rate of, U.S. Federal withholding tax on payments by the Borrower under
this Agreement. Such forms shall be delivered by each Non-U.S. Lender on or
before the date it becomes a party to this Agreement (or, in the case of a
Transferee that is a participation holder, on or before the date such
participation holder becomes a Transferee hereunder) and on or before the date,
if any, such Non-U.S. Lender changes its applicable lending office by
designating a different lending office (a “New Lending Office”). In addition,
each Non-U.S. Lender shall deliver such forms promptly upon the obsolescence or
invalidity of any form previously delivered by such Non-U.S. Lender.
Notwithstanding any other provision of this Section 2.19(g), a Non-U.S. Lender
shall not be required to deliver any form pursuant to this Section 2.19(g) that
such Non-U.S. Lender is not legally able to deliver.

 

(h) The Borrower shall not be required to indemnify any Non-U.S. Lender or to
pay any additional amounts to any Non-U.S. Lender, in respect of United States
Federal withholding tax pursuant to paragraph (a) or (c) above to the extent
that (i) the obligation to withhold amounts with respect to United States
Federal withholding tax existed under applicable laws and regulations on the
date such Non-U.S. Lender became a party to this Agreement (or, in the case of a
Transferee that is a participation holder, on the date such participation holder
became a Transferee hereunder) or, with respect to payments to a New Lending
Office, the date such Non-U.S. Lender designated such New Lending Office with
respect to a Loan; provided, however, that this paragraph (h) shall not apply
(x) to any Transferee or

 

25



--------------------------------------------------------------------------------

New Lending Office that becomes a Transferee or New Lending Office as a result
of an assignment, participation, transfer or designation made at the request of
the Borrower and (y) to the extent the indemnity payment or additional amounts
any Transferee, or any Lender (or Transferee), acting through a New Lending
Office, would be entitled to receive (without regard to this paragraph (h)) do
not exceed the indemnity payment or additional amounts that the person making
the assignment, participation or transfer to such Transferee, or Lender (or
Transferee) making the designation of such New Lending Office, would have been
entitled to receive in the absence of such assignment, participation, transfer
or designation or (ii) the obligation to pay such additional amounts would not
have arisen but for a failure by such Non-U.S. Lender to comply with the
provisions of paragraph (g) above.

 

(i) Nothing contained in this Section 2.19 shall require any Lender (or any
Transferee) or the Administrative Agent to make available any of its tax returns
(or any other information that it deems to be confidential or proprietary).

 

SECTION 2.20. Assignment of Commitments Under Certain Circumstances; Duty to
Mitigate. (a) In the event (i) any Lender delivers a certificate requesting
compensation pursuant to Section 2.13, (ii) any Lender delivers a notice
described in Section 2.14 or (iii) the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority on account of any
Lender pursuant to Section 2.19, the Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to transfer and assign, without recourse (in accordance with and subject
to the restrictions contained in Section 10.04), all of its interests, rights
and obligations under this Agreement to an assignee which shall assume such
assigned obligations (which assignee may be another Lender, if a Lender accepts
such assignment); provided that (x) such assignment shall not conflict with any
law, rule or regulation or order of any court or other Governmental Authority
having jurisdiction, (y) the Borrower shall have received the prior written
consent of the Administrative Agent, which consent shall not unreasonably be
withheld, and (z) the Borrower or such assignee shall have paid to the affected
Lender in immediately available funds an amount equal to the sum of the
principal of and interest accrued to the date of such payment on the outstanding
Loans of such Lender plus all Fees and other amounts accrued for the account of
such Lender hereunder (including any amounts under Section 2.13 and Section
2.15); provided further that if prior to any such transfer and assignment the
circumstances or event that resulted in such Lender’s claim for compensation
under Section 2.13 or notice under Section 2.14 or the amounts paid pursuant to
Section 2.19, as the case may be, cease to cause such Lender to suffer increased
costs or reductions in amounts received or receivable or reduction in return on
capital, or cease to have the consequences specified in Section 2.14, or cease
to result in amounts being payable under Section 2.19, as the case may be
(including as a result of any action taken by such Lender pursuant to paragraph
(b) below), or if such Lender shall waive its right to claim further
compensation under Section 2.13 in respect of such circumstances or event or
shall withdraw its notice under Section 2.14 or shall waive its right to further
payments under Section 2.19 in respect of such circumstances or event, as the
case may be, then such Lender shall not thereafter be required to make any such
transfer and assignment hereunder.

 

(b) If (i) any Lender shall request compensation under Section 2.13, (ii) any
Lender delivers a notice described in Section 2.14 or (iii) the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority on account of any Lender, pursuant to Section 2.19, then, such Lender
shall use reasonable efforts (which shall not require such Lender to incur an
unreimbursed loss or unreimbursed cost or expense or otherwise take any action
inconsistent with its internal policies or legal or regulatory restrictions or
suffer any disadvantage or burden deemed by it to be significant) (x) to file
any certificate or document reasonably requested in writing by the Borrower or
(y) to assign its rights and delegate and transfer its obligations hereunder to
another of its offices, branches or affiliates, if

 

26



--------------------------------------------------------------------------------

such filing or assignment would reduce its claims for compensation under Section
2.13 or enable it to withdraw its notice pursuant to Section 2.14 or would
reduce amounts payable pursuant to Section 2.19, as the case may be, in the
future. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such filing, assignment,
delegation and transfer.

 

SECTION 2.21. Commitment Increases.

 

(a) Notwithstanding anything to the contrary contained in this Agreement, the
Borrower may request from time to time that the Total Commitment be increased;
provided that the aggregate amount of all such increases shall not exceed
$500,000,000. The Borrower may (I) request one or more of the Lenders to
increase the amount of its Commitment (which request shall be in writing and
sent to the Administrative Agent to forward to such Lender or Lenders) and/or
(II) with the consent of the Administrative Agent and each Issuing Lender (which
consents of the Administrative Agent and each Issuing Lender shall not be
unreasonably withheld or delayed), arrange for one or more banks or financial
institutions not a party hereto (a “New Lender”) to become parties to and
Lenders under this Agreement. In no event may any Lender’s Commitment be
increased without the prior written consent of such Lender. The failure of any
Lender to respond to the Borrower’s request for an increase shall be deemed a
rejection by such Lender of the Borrower’s request. The Total Commitment may not
be increased if, at the time of any proposed increase hereunder, a Default or
Event of Default has occurred and is continuing. Upon any request by the
Borrower to increase the Total Commitment, the Borrower shall be deemed to have
represented and warranted on and as of the date of such request that no Default
or Event of Default has occurred and is continuing.

 

(b) If any Lender is willing, in its sole and absolute discretion, to increase
the amount of its Commitment hereunder (such a Lender hereinafter referred to as
an “Increasing Lender”), it shall enter into a written agreement to that effect
with the Borrower and the Administrative Agent, substantially in the form of
Exhibit G (a “Commitment Increase Supplement”), which agreement shall specify,
among other things, the amount of the increased Commitment of such Increasing
Lender. Upon the effectiveness of such Increasing Lender’s increase in
Commitment, Schedule 2.01 shall, without further action, be deemed to have been
amended appropriately to reflect the increased Commitment. Any New Lender which
is willing to become a party hereto and a Lender hereunder (and which
arrangement to become a party hereto and a Lender hereunder has been consented
to by the Administrative Agent and each Issuing Lender pursuant to Section
2.21(a)) shall enter into a written agreement with the Borrower and the
Administrative Agent, substantially in the form of Exhibit H (a “New Lender
Supplement”), which agreement shall specify, among other things, its Commitment
hereunder. When such New Lender becomes a Lender hereunder as set forth in the
New Lender Supplement, Schedule 2.01 shall, without further action, be deemed to
have been amended as appropriate to reflect the Commitment of such New Lender.
Upon the execution by the Administrative Agent, the Borrower and such New Lender
of such New Lender Supplement, such New Lender shall become and be deemed a
party hereto and a “Lender” hereunder for all purposes hereof and shall enjoy
all rights and assume all obligations on the part of the Lenders set forth in
this Agreement, and its Commitment shall be the amount specified in its New
Lender Supplement.

 

(c) In no event shall an increase in a Lender’s Commitment or the Commitment of
a New Lender become effective until the Administrative Agent shall have received
favorable written opinions of counsel for the Borrower, addressed to the
Lenders, covering such matters as are customary for transactions of this type as
may be reasonably requested by the Administrative Agent, which opinions shall be
substantially the same, to the extent appropriate, as the opinions rendered by
counsel to the Borrower on the Closing Date. In no event shall an increase in a
Lender’s Commitment or the

 

27



--------------------------------------------------------------------------------

Commitment of a New Lender which results in the Total Commitment exceeding the
amount which is authorized at such time in resolutions previously delivered to
the Administrative Agent become effective until the Administrative Agent shall
have received a copy of the resolutions, in form and substance satisfactory to
the Administrative Agent, of the Board of Directors of the Borrower authorizing
the borrowings contemplated pursuant to such increase, certified by the
Secretary or an Assistant Secretary of the Borrower. Upon the effectiveness of
the increase in a Lender’s Commitment or the Commitment of a New Lender pursuant
to the preceding sentence and execution by an Increasing Lender of a Commitment
Increase Supplement or by a New Lender of a New Lender Supplement, the Borrower
shall make such borrowings from such Increasing Lender or Additional Lender,
and/or shall make such prepayment of outstanding Revolving Loans, as shall be
required to cause the aggregate outstanding principal amount of Revolving Loans
owing to each Lender (including each such Increasing Lender and New Lender) to
be proportional to such Lender’s share of the Total Commitment after giving
effect to any increase thereof. Any such prepayments of Eurodollar Loans shall
be subject to Section 2.15. Any such borrowings, if based on the Eurodollar
Rate, shall have amounts allocated to Interest Periods that end on dates that
coincide with the end of Interest Periods then applicable to outstanding
Eurodollar Loans (notwithstanding the definition of “Interest Period”) so as to
cause the amount of Eurodollar Loans to be continued or converted pursuant to
Section 2.11 on the last day of each such Interest Period to be pro rata for all
Lenders.

 

ARTICLE III

 

LETTERS OF CREDIT

 

SECTION 3.01. L/C Commitment. (a) Subject to the terms and conditions hereof,
each Issuing Lender, in reliance on the agreements of the other Lenders set
forth in Section 3.04(a), agrees to issue letters of credit (together with the
letters of credit described in Section 3.09, “Letters of Credit”) for the
account of the Borrower on any Business Day until the date that is five Business
Days prior to the Maturity Date in such form as may be approved from time to
time by such Issuing Lender; provided that no Issuing Lender shall have any
obligation to (and no Issuing Lender shall knowingly) issue any Letter of Credit
if, after giving effect to such issuance, (i) the L/C Obligations would exceed
the L/C Commitment, (ii) the aggregate amount of the outstanding Loans and L/C
Obligations would exceed the Total Commitment or (iii) the Revolving Credit
Exposure of any Lender would exceed such Lender’s Commitment hereunder. If the
relevant Issuing Lender issues a Letter of Credit at a time when such issuance
is prohibited by the immediately preceding sentence, no Lender shall have any
obligation to participate in such Letter of Credit. Each Letter of Credit shall
(i) be denominated in Dollars, (ii) have a face amount of at least $5,000,000
(unless otherwise agreed by the relevant Issuing Lender) and (iii) expire no
later than the date that is five Business Days prior to the Maturity Date. Any
Letter of Credit with a one-year term may provide for the renewal thereof for
additional one-year periods (which shall in no event extend beyond the date
referred to in clause (iii) immediately above).

 

(b) No Issuing Lender shall at any time be obligated to issue any Letter of
Credit if such issuance would conflict with, or cause such Issuing Lender or any
L/C Participant to exceed any limits imposed by, any organizational documents of
the relevant Issuing Lender or any law or regulation applicable to such Issuing
Lender.

 

SECTION 3.02. Procedure for Issuance or Amendment of Letter of Credit. An
Authorized Representative may from time to time request on behalf of the
Borrower that an Issuing Lender issue or amend a Letter of Credit by delivering
to such Issuing Lender at its address for notices specified herein

 

28



--------------------------------------------------------------------------------

an Application therefor, completed to the reasonable satisfaction of such
Issuing Lender, and such other certificates, documents and other papers and
information as such Issuing Lender may reasonably request. Upon receipt of any
Application, the relevant Issuing Lender will process such Application and the
certificates, documents and other papers and information delivered to it in
connection therewith in accordance with its customary procedures and shall
promptly issue the Letter of Credit requested thereby (but in no event shall
such Issuing Lender be required to issue or amend any Letter of Credit earlier
than three Business Days after its receipt of the Application therefor and all
such other certificates, documents and other papers and information relating
thereto) by issuing the original of such Letter of Credit to the beneficiary
thereof or as otherwise may be agreed to by such Issuing Lender and the
Borrower. The relevant Issuing Lender shall furnish a copy of such Letter of
Credit to the Borrower promptly following the issuance or amendment thereof. The
relevant Issuing Lender shall promptly furnish to the Administrative Agent,
which shall in turn promptly furnish to the Lenders, notice of the issuance,
amendment, renewal or extension of each Letter of Credit (including the amount
thereof).

 

SECTION 3.03. Fees and Other Charges. (a) The Borrower will pay a fee (i) on the
undrawn and unexpired amount of all outstanding Performance Letters of Credit
and import (documentary) Letters of Credit at a per annum rate equal to 75% of
the Applicable Percentage then in effect with respect to Eurodollar Loans (other
than Eurodollar Competitive Loans) and (ii) on the undrawn and unexpired amount
of all other outstanding Letters of Credit at a per annum rate equal to the
Applicable Percentage then in effect for with respect to Eurodollar Loans (other
than Eurodollar Competitive Loans), in each case, shared ratably among the
Lenders and payable quarterly in arrears on each L/C Fee Payment Date after the
issuance date in the case of Letters of Credit issued on or after the Closing
Date, or after the Closing Date, in the case of Letters of Credit referred to in
Section 3.09. In addition, the Borrower shall pay to each Issuing Lender for its
own account a fronting fee at the rate per annum set forth in the applicable Fee
Letters or as separately agreed to between the Borrower and the relevant Issuing
Lender on the undrawn and unexpired amount of each Letter of Credit issued by
such Issuing Lender, payable quarterly in arrears on each L/C Fee Payment Date
after the issuance date in the case of Letters of Credit issued on or after the
Closing, or after the Closing Date, in the case of Letters of Credit referred to
in Section 3.09.

 

(b) In addition to the foregoing fees, the Borrower shall pay or reimburse each
Issuing Lender for such normal and customary costs and expenses as are incurred
or charged by such Issuing Lender in issuing, negotiating, effecting payment
under, amending or otherwise administering any Letter of Credit.

 

SECTION 3.04. L/C Participations. (a) Each Issuing Lender irrevocably agrees to
grant and hereby grants to each L/C Participant, and, to induce each Issuing
Lender to issue Letters of Credit, each L/C Participant irrevocably agrees to
accept and purchase and hereby accepts and purchases from each Issuing Lender,
on the terms and conditions set forth below, for such L/C Participant’s own
account and risk an undivided interest equal to such L/C Participant’s pro rata
share (based on its Commitment hereunder) in each Issuing Lender’s obligations
and rights under and in respect of each Letter of Credit and the amount of each
draft paid by each Issuing Lender thereunder. Each L/C Participant
unconditionally and irrevocably agrees with each Issuing Lender that, if a draft
is paid under any Letter of Credit for which such Issuing Lender is not
reimbursed in full by the Borrower in accordance with the terms of this
Agreement, such L/C Participant shall pay to the Administrative Agent, for the
account of such Issuing Lender, upon demand by the Issuing Bank or the
Administrative Agent, an amount equal to such L/C Participant’s pro rata share
(based on its Commitment hereunder or, if the Commitment of such L/C Participant
has been terminated in accordance with Section VIII, such L/C Participant’s
Commitment immediately preceding such termination) of the amount of such draft,
or any part thereof, that is not so reimbursed.

 

29



--------------------------------------------------------------------------------

(b) If any amount required to be paid by any L/C Participant to an Issuing
Lender pursuant to Section 3.04(a) in respect of any unreimbursed portion of any
payment made by such Issuing Lender under any Letter of Credit is not paid on
the date such payment is due, but is paid to such Issuing Lender within three
Business Days after the date such payment is due, such L/C Participant shall pay
to such Issuing Lender on demand an amount equal to the product of (i) such
amount, times (ii) the daily average Federal Funds Effective Rate during the
period from and including the date such payment is required to the date on which
such payment is immediately available to such Issuing Lender, times (iii) a
fraction the numerator of which is the number of days that elapse during such
period and the denominator of which is 360. If any such amount required to be
paid by any L/C Participant pursuant to Section 3.04(a) is not paid to an
Issuing Lender by such L/C Participant within three Business Days after the date
such payment is due, such Issuing Lender shall be entitled to recover from such
L/C Participant, on demand, such amount with interest thereon calculated from
such due date at the rate per annum applicable to ABR Loans. A certificate of
the relevant Issuing Lender submitted to any L/C Participant with respect to any
amounts owing under this Section shall be conclusive in the absence of manifest
error.

 

(c) Whenever, at any time after an Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its pro rata share
(based on its Commitment hereunder) of such payment in accordance with Section
3.04(a), such Issuing Lender receives any payment related to such Letter of
Credit (whether directly from the Borrower or otherwise, including proceeds of
any collateral applied thereto by such Issuing Lender), or any payment of
interest on account thereof, such Issuing Lender will distribute to such L/C
Participant its pro rata share (based on its Commitment hereunder) thereof;
provided, however, that in the event that any such payment received by such
Issuing Lender shall be required to be returned by such Issuing Lender, such L/C
Participant shall return to such Issuing Lender the portion thereof previously
distributed by such Issuing Lender to it.

 

SECTION 3.05. Reimbursement Obligation of the Borrower. The Borrower agrees to
reimburse each Issuing Lender on the Business Day next succeeding the Business
Day on which such Issuing Lender notifies the Borrower of the date and amount of
a draft presented under any Letter of Credit and paid by such Issuing Lender for
the amount of (a) such draft so paid and (b) any taxes, fees, charges or other
costs or expenses incurred by such Issuing Lender in connection with such
payment. Each such payment shall be made to the relevant Issuing Lender at its
address for notices referred to herein in Dollars and in immediately available
funds, without set-off, counterclaim or other deduction. Interest shall be
payable on any such amounts from the date on which the relevant draft is paid
until payment in full at the rate set forth in (i) until the Business Day next
succeeding the date of the relevant notice, Section 2.07(a) and (ii) thereafter,
Section 2.08.

 

SECTION 3.06. Obligations Absolute. (a) The Borrower’s obligations under this
Section 3 shall be absolute and unconditional under any and all circumstances
including without limitation the following:

 

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;

 

(ii) the existence of any claim, counterclaim, set-off, defense or other right
that the Borrower may have at any time against any beneficiary or any transferee
of such Letter of Credit (or any person for whom any such beneficiary or any
such transferee

 

30



--------------------------------------------------------------------------------

may be acting), (to the extent permitted by applicable law) the Issuing Lender
or any other person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

 

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect
(provided that the relevant Issuing Lender has acted substantially in accordance
with the terms of such Letter of Credit); or any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under such Letter of Credit, in each case, in the absence of gross negligence or
willful misconduct of the relevant Issuing Lender;

 

(iv) any payment in good faith by the Issuing Lender under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
(but materially complies) with the terms of such Letter of Credit; or any
payment made by the Issuing Lender under such Letter of Credit to any person
purporting to be a trustee in bankruptcy, debtor-in-possession, assignee for the
benefit of creditors, liquidator, receiver or other representative of or
successor to any beneficiary or any transferee of such Letter of Credit,
including any arising in connection with any proceeding under any bankruptcy,
insolvency, receivership or similar law, in each case, in the absence of gross
negligence or willful misconduct of the relevant Issuing Lender; or

 

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower, in each
case, in the absence of gross negligence or willful misconduct of the relevant
Issuing Lender.

 

(b) No Issuing Lender shall be liable for any error, omission, interruption or
delay in transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for errors or
omissions found to have resulted from the gross negligence or willful misconduct
of the relevant Issuing Lender. The Borrower agrees that any action taken or
omitted by an Issuing Lender under or in connection with any Letter of Credit or
the related drafts or documents, if done in the absence of gross negligence or
willful misconduct and in accordance with the standards of care specified in the
Uniform Commercial Code of the State of New York, shall be binding on the
Borrower and shall not result in any liability of any Issuing Lender to the
Borrower.

 

SECTION 3.07. Letter of Credit Payments. If any draft shall be presented for
payment under any Letter of Credit, the relevant Issuing Lender shall promptly
notify the Borrower of the date and amount thereof. The responsibility of the
relevant Issuing Lender to the Borrower in connection with any draft presented
for payment under any Letter of Credit shall, in addition to any payment
obligation expressly provided for in such Letter of Credit, be limited to
determining that the documents (including each draft) delivered under such
Letter of Credit in connection with such presentment are in conformity in all
material respects with such Letter of Credit.

 

SECTION 3.08. Applications. To the extent that any provision of any Application
related to any Letter of Credit is inconsistent with the provisions of this
Article III, the provisions of this Article III shall apply.

 

31



--------------------------------------------------------------------------------

SECTION 3.09. Existing Letters of Credit. Effective as of the Closing Date, each
letter of credit that is issued and outstanding under the Existing Five Year
Credit Agreement and that is issued by a bank that is an Issuing Bank hereunder
will be deemed, without further action on the part of any party, to be a letter
of credit outstanding under this Agreement, including without limitation, for
purposes of Section 3.04.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans and to issue, continue or participate in the Letters of
Credit, the Borrower represents and warrants to the Administrative Agent and
each of the Lenders that (provided that the representation and warranty
contained in Section 4.06 shall not be applicable at any time when the Index
Debt is rated BBB or higher by S&P and Baa2 or higher by Moody’s):

 

SECTION 4.01. Organization; Powers. The Borrower and each of the Significant
Subsidiaries (a) is a corporation or limited liability company duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, (b) has all requisite power and authority to own its property and
assets and to carry on its business as now conducted and as proposed to be
conducted and (c) is qualified to do business in, and is in good standing in,
every jurisdiction where such qualification is required, except where the
failure so to qualify could not reasonably be expected to result in a Material
Adverse Effect. The Borrower has the corporate power and authority to execute,
deliver and perform its obligations under this Agreement and to borrow
hereunder. Schedule 4.01 sets forth each Significant Subsidiary of the Borrower
in existence on the Closing Date.

 

SECTION 4.02. Authorization. The execution, delivery and performance by the
Borrower of this Agreement, the issuance of Letters of Credit, and the
borrowings hereunder (collectively, the “Transactions”) (a) have been duly
authorized by all requisite corporate and, if required, stockholder action and
(b) will not (i) violate (A) any provision of law, statute, rule or regulation,
or of the certificate or articles of incorporation or other constitutive
documents or by-laws of the Borrower or any Significant Subsidiary, (B) any
order of any Governmental Authority or (C) any material provision of any
material indenture, agreement or other instrument to which the Borrower or any
Significant Subsidiary is a party or by which any of them or any of their
property is or may be bound, (ii) be in material conflict with, result in a
material breach of or constitute (alone or with notice or lapse of time or both)
a material default under, or give rise to any right to accelerate or to require
the prepayment, repurchase or redemption of any obligation under any such
material indenture, agreement or other instrument or (iii) result in the
creation or imposition of any Lien upon or with respect to any property or
assets now owned or hereafter acquired by the Borrower or any Significant
Subsidiary.

 

SECTION 4.03. Enforceability. This Agreement has been duly executed and
delivered by the Borrower and constitutes a legal, valid and binding obligation
of the Borrower enforceable against the Borrower in accordance with its terms.

 

SECTION 4.04. Governmental Approvals. No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required in connection with the Transactions, except those which have
been made or obtained.

 

SECTION 4.05. Financial Statements. The Borrower has heretofore furnished to the
Lenders the consolidated balance sheet, statement of income and statement of
cash flows of the Borrower and its

 

32



--------------------------------------------------------------------------------

Subsidiaries as of and for the fiscal year ended December 31, 2004, audited by
and accompanied by the opinion of PricewaterhouseCoopers LLP, independent public
accountants. Such financial statements present fairly the financial condition
and results of operations of the Borrower and its Subsidiaries as of such date
and for such period and were prepared in accordance with GAAP applied on a
consistent basis. All such financial statements, including the related schedules
and notes thereto, have been prepared in accordance with GAAP applied
consistently throughout the periods involved (except as disclosed therein). Such
financial statements and the notes thereto, and Schedule 4.05, when taken
together, disclose all material liabilities, direct or contingent, of the
Borrower and its consolidated Subsidiaries as of the date thereof.

 

SECTION 4.06. No Material Adverse Change. There has been no material adverse
change in the business, assets, operations or condition, financial or otherwise,
of the Borrower and the Subsidiaries, taken as a whole, since December 31, 2004.

 

SECTION 4.07. Litigation; Compliance with Laws. (a) Except as set forth on
Schedule 4.07, there are not any actions, suits or proceedings at law or in
equity or by or before any Governmental Authority now pending or, to the
knowledge of the Borrower, threatened against or affecting the Borrower or any
Subsidiary or any business, property or rights of any such person (i) that
involve this Agreement or the Transactions or (ii) as to which there is a
reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect.

 

(b) None of the Borrower or any of the Subsidiaries or any of their respective
material properties or assets is in violation of, nor will the continued
operation of their material properties and assets as currently conducted
violate, any law, rule or regulation, or is in default with respect to any
judgment, writ, injunction, decree or order of any Governmental Authority
(including any of the foregoing relating to the environment), where such
violation or default could reasonably be expected to result in a Material
Adverse Effect.

 

SECTION 4.08. Federal Reserve Regulations. (a) Neither the Borrower nor any of
the Subsidiaries is engaged principally, or as one of its important activities,
in the business of extending credit for the purpose of buying or carrying Margin
Stock.

 

(b) No part of the proceeds of any Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately for any purpose
that entails a violation of, or that is inconsistent with, the provisions of the
Regulations of the Board, including Regulation U or X. Margin Stocks do not
constitute 25% or more of the fair market value of the assets of the Borrower
and the Subsidiaries subject to the restrictions of Section 7.01.

 

SECTION 4.09. Investment Company Act; Public Utility Holding Company Act.
Neither the Borrower nor any Subsidiary is (a) an “investment company”, or a
company “controlled” by an “investment company”, as defined in, or subject to
regulation under, the Investment Company Act of 1940 or (b) a “holding company”
as defined in, or subject to regulation under, the Public Utility Holding
Company Act of 1935.

 

SECTION 4.10. Tax Returns. Each of the Borrower and the Subsidiaries has filed
or caused to be filed all Federal and all material state, local and foreign tax
returns or materials required to have been filed by it and has paid or caused to
be paid all taxes shown to be due and payable by it on such returns and all
assessments received by it, except taxes that are being contested in good faith
by appropriate proceedings and for which the Borrower or such Subsidiaries, as
applicable, shall have set aside on its books adequate reserves in accordance
with GAAP.

 

33



--------------------------------------------------------------------------------

SECTION 4.11. No Material Misstatements. Neither (a) the Confidential
Information Memorandum nor (b) any other information, report, financial
statement, exhibit or schedule furnished in writing by or on behalf of the
Borrower to the Administrative Agent or any Lender in connection with the
negotiation of this Agreement or included herein or delivered pursuant hereto
contained, contains or will contain any material misstatement of fact or
omitted, omits or will omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were, are
or will be made, not misleading; provided that to the extent any such
information, report, financial statement, exhibit or schedule was based upon or
constitutes a forecast or projection, the Borrower represents only that it acted
in good faith and utilized reasonable assumptions and due care in the
preparation of such information, report, financial statement, exhibit or
schedule.

 

SECTION 4.12. Employee Benefit Plans. Each of the Borrower and its ERISA
Affiliates is in compliance in all material respects with the applicable
provisions of ERISA and the Code and the regulations and published
interpretations thereunder. No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events,
could reasonably be expected to result in a Material Adverse Effect. The present
value of all benefit liabilities under all Plans (based on those assumptions
used to fund each such Plan) did not, as of January 1, 2004, the last certified
annual valuation date before the Closing Date, exceed the fair market value of
the assets of all Plans by more than $150,000,000 as of such date, and the
present value of all benefit liabilities of all underfunded Plans (based on
those assumptions used to fund each such Plan) did not, as of the last certified
annual valuation dates applicable thereto before the Closing Date, exceed by
more than $530,000,000 million the fair market value of the assets of all such
underfunded Plans as of such dates.

 

SECTION 4.13. No Default. Neither the Borrower nor any Subsidiary is in default
under or with respect to any of its Contractual Obligations in any respect that
has had or would reasonably be expected to have a Material Adverse Effect. No
Default or Event of Default has occurred and is continuing.

 

SECTION 4.14. Ownership of Property; Liens; Insurance. The Borrower and each of
its Significant Subsidiaries has title in fee simple to, or a valid leasehold
interest in, all its material real property, and good title to, or a valid
leasehold interest in, all its other material property, and none of such
property is subject to any Lien except as permitted by Section 7.01. The
Borrower and each of its Subsidiaries maintains with financially sound and
reputable insurance companies insurance on all its property in at least such
amounts and against at least such risks (but including in any event public
liability, product liability and business interruption) as are usually insured
against in the same general area by companies engaged in the same or a similar
business, provided that nothing in this Section 4.14 shall preclude the Borrower
or any Subsidiary from being self-insured (to the extent deemed prudent by the
Borrower or such Subsidiary and customary with companies in the same or similar
business).

 

SECTION 4.15. Intellectual Property. The Borrower and each of its Subsidiaries
owns, is licensed to use or otherwise has the right to use all Intellectual
Property necessary for the conduct of its business as currently conducted,
except where the failure of the Borrower and its Subsidiaries to have any such
rights has had or would reasonably be expected to have a Material Adverse
Effect. To the knowledge of the Borrower, no material claim that would
reasonably be expected to have a Material Adverse Effect if adversely decided,
has been asserted and is currently active and pending by any person (i) alleging
that the business of the Borrower or its Subsidiaries as currently conducted
infringes the Intellectual Property rights of a third party or (ii) challenging
or questioning the use of any Intellectual

 

34



--------------------------------------------------------------------------------

Property of the Borrower or its Subsidiaries or the validity or effectiveness of
any Intellectual Property of the Borrower or its Subsidiaries. Except for such
activities as may be subject to authorization and consent pursuant to 28 U.S.C.
Section 1498 or substantially equivalent law or regulation, to the Borrower’s
knowledge, the operation of the businesses of the Borrower and its Subsidiaries
as currently conducted do not infringe any valid and enforceable Intellectual
Property rights of any third party where a finding of such infringement would
reasonably be expected to have a Material Adverse Effect.

 

SECTION 4.16. Labor Matters. Except as, in the aggregate, has not had or would
not reasonably be expected to have a Material Adverse Effect: (a) there are no
strikes or other labor disputes against the Borrower or any of its Subsidiaries
pending or, to the knowledge of the Borrower, threatened; (b) hours worked by
and payment made to employees of the Borrower and each of its Subsidiaries have
not been in violation of the Fair Labor Standards Act or any other applicable
law or regulation dealing with such matters; and (c) all payments due from the
Borrower or any of its Subsidiaries on account of employee health and welfare
insurance have been paid or accrued as a liability on the books of the Borrower
or the relevant Subsidiary, as applicable.

 

SECTION 4.17. Environmental Matters. Except as, in the aggregate, has not had or
would not reasonably be expected to have a Material Adverse Effect:

 

(a) the facilities and properties owned, leased or operated by the Borrower or
any Subsidiary (the “Properties”) do not contain, and have not previously
contained, any Materials of Environmental Concern in amounts or concentrations
or under circumstances that constitute or constituted a violation of, or could
give rise to liability under, any Environmental Law;

 

(b) neither the Borrower nor any Subsidiary has received or is aware of any
notice of violation, alleged violation, non-compliance, liability or potential
liability regarding environmental matters or compliance with Environmental Laws
with regard to any of the Properties or the business operated by the Borrower or
any Subsidiary (the “Business”), nor does any Responsible Officer of the
Borrower have actual knowledge or a reasonable basis to believe that any such
notice will be received or is being threatened;

 

(c) Materials of Environmental Concern have not been transported or disposed of
from the Properties in violation of, or in a manner or to a location that could
give rise to liability under, any Environmental Law, nor have any Materials of
Environmental Concern been generated, treated, stored or disposed of at, on or
under any of the Properties in violation of, or in a manner that could give rise
to liability under, any applicable Environmental Law;

 

(d) no judicial proceeding or governmental or administrative action is pending
or, to the knowledge of any Responsible Officer of the Borrower, threatened,
under any Environmental Law to which the Borrower or any Subsidiary is or will
be named as a party with respect to the Properties or the Business, nor are
there any consent decrees or other decrees, consent orders, administrative
orders or other orders, or other administrative or judicial requirements
outstanding under any Environmental Law with respect to the Properties or the
Business;

 

(e) there has been no release or threat of release of Materials of Environmental
Concern at or from the Properties, or arising from or related to the operations
of the Borrower or any Subsidiary in connection with the Properties or otherwise
in connection with the Business, in violation of or in amounts or in a manner
that could give rise to liability under Environmental Laws;

 

35



--------------------------------------------------------------------------------

(f) the Properties and all operations at the Properties are in compliance, and
have in the last five years been in compliance, with all applicable
Environmental Laws, and there is no contamination at, under or about the
Properties or violation of any Environmental Law with respect to the Properties
or the Business; and

 

(g) neither the Borrower nor any Subsidiary has assumed any liability of any
other person under Environmental Laws.

 

SECTION 4.18. Solvency. The Borrower is and after giving effect to the
incurrence of all Indebtedness and obligations being incurred in connection
herewith will be and will continue to be, Solvent.

 

ARTICLE V

 

CONDITIONS OF EFFECTIVENESS AND LENDING

 

The obligations of the Lenders to make extensions of credit (including the
initial extension of credit) hereunder are subject to the satisfaction of the
following conditions:

 

SECTION 5.01. All Borrowings. On the date of each extension of credit (other
than, in the case of paragraph (b) below, a Borrowing that does not increase the
aggregate principal amount of Loans outstanding of any Lender):

 

(a) The Administrative Agent shall have received a notice of such Borrowing as
required by Section 2.03 or 2.04, as applicable, or issuance of a Letter of
Credit as required by Article III, as the case may be.

 

(b) The applicable representations and warranties set forth in Article IV shall
be true and correct in all material respects on and as of the date of such
Borrowing or issuance of a Letter of Credit, as the case may be, with the same
effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date.

 

(c) At the time of and immediately after such Borrowing or issuance of a Letter
of Credit, as the case may be, no Event of Default or Default shall have
occurred and be continuing.

 

Each Borrowing by the Borrower and issuance of a Letter of Credit on behalf of
the Borrower shall be deemed to constitute a representation and warranty by the
Borrower on the date of such Borrowing or issuance as to the matters specified
in paragraphs (b) (except as aforesaid) and (c) of this Section 5.01.

 

SECTION 5.02. Effectiveness. On the date of effectiveness (which may or may not
be the date of the initial extension of credit):

 

(a) Credit Agreement. The Administrative Agent shall have received this
Agreement, executed and delivered by the Administrative Agent, the Borrower and
each person listed on Schedule 2.01.

 

(b) Legal Opinions. The Administrative Agent shall have received, on behalf of
itself and the Lenders and the Agents, the favorable written opinions of (i) Jay
B. Stephens, Senior Vice President and General Counsel of the Borrower and (ii)
Bingham McCutchen LLP, special counsel for the Borrower, substantially to the
effect set forth in Exhibits E and F, respectively, each (A) dated the

 

36



--------------------------------------------------------------------------------

date of the initial Borrowing, (B) addressed to the Administrative Agent, the
Lenders and the Agents, and (C) covering such other matters relating to this
Agreement and the transactions contemplated hereby as the Administrative Agent
and the Syndication Agent may reasonably request as a result of any change in
law or regulation after the Closing Date relating to such transactions or any
material change in facts previously disclosed to the Lenders, or disclosure of
facts not previously disclosed to the Lenders, and the Borrower hereby requests
such counsel deliver such opinions.

 

(c) Legal Matters. All legal matters incident to this Agreement, the Borrowings
and extensions of credit hereunder shall be reasonably satisfactory to the
Lenders and to Simpson Thacher & Bartlett LLP, counsel for the Administrative
Agent and the Syndication Agent.

 

(d) Closing Certificates. The Administrative Agent and the Syndication Agent
shall have received (i) a copy of the certificate of incorporation, including
all amendments thereto, of the Borrower, certified by the relevant authority of
the jurisdiction of organization, and a certificate as to the good standing of
the Borrower as of a recent date, from such relevant authority; (ii) a
certificate of the Secretary or Assistant Secretary of the Borrower, dated the
Closing Date and certifying (A) that attached thereto is a true and complete
copy of the by-laws of the Borrower, as in effect on the Closing Date and at all
times since a date prior to the date of the resolutions described in clause (B)
below, (B) that attached thereto is a true and complete copy of resolutions duly
adopted by the Board of Directors of the Borrower, authorizing the execution,
delivery and performance of this Agreement and the borrowings hereunder, and
that such resolutions have not been modified, rescinded or amended and are in
full force and effect, (C) that the certificate of incorporation of the
Borrower, has not been amended since the date of the last amendment thereto
shown on the certificate of good standing furnished pursuant to clause (i)
above, and (D) as to the incumbency and specimen signature of each officer
executing this Agreement or any other document delivered in connection herewith
on behalf of the Borrower; (iii) a certificate of another officer of the
Borrower, as to the incumbency and specimen signature of the Secretary or
Assistant Secretary executing the certificate pursuant to (ii) above; and (iv)
such other documents as the Lenders or Simpson Thacher & Bartlett LLP, counsel
for the Administrative Agent and the Syndication Agent, may reasonably request.

 

(e) Financial Officer’s Certificate. The Administrative Agent and the
Syndication Agent shall each have received (i) a certificate, dated the date of
the initial Borrowing and signed by a Financial Officer of the Borrower,
confirming compliance with the conditions precedent set forth in paragraphs (b)
and (c) of Section 5.01 and (ii) a Ratio Certificate, setting forth the
calculations, in reasonable detail, required to determine compliance with all
covenants set forth in Sections 7.05(a) and (b) on the Closing Date and on the
date of the initial Borrowing.

 

(f) Fees and Expenses. The Administrative Agent and the other Agents and their
Affiliates shall have received all Fees and other amounts due and payable on or
prior to the Closing Date, including, to the extent invoiced, reimbursement or
payment of all out-of-pocket expenses required to be reimbursed or paid by the
Borrower hereunder.

 

(g) Termination of Existing Credit Agreements. On or before the Closing Date,
the Administrative Agent shall have received satisfactory evidence that the
Borrower has paid the Loans (as defined under the Existing Credit Agreements),
liabilities and other obligations under the Existing Credit Agreements in full
(other than the letters of credit referred to in Section 3.09 and the
Competitive Loan referred to in Section 2.02(f)) and has terminated the
Commitments (as defined under the Existing Credit Agreements) thereunder.

 

37



--------------------------------------------------------------------------------

ARTICLE VI

 

AFFIRMATIVE COVENANTS

 

The Borrower covenants and agrees with each Lender that so long as this
Agreement shall remain in effect and any Letter of Credit remains outstanding
and until the Commitments have been terminated and the principal of and interest
on each Loan, all Fees and all other expenses or amounts payable under this
Agreement shall have been paid in full, unless the Required Lenders shall
otherwise consent in writing, the Borrower will, and will cause each of the
Subsidiaries to:

 

SECTION 6.01. Existence; Businesses and Properties. In the case of the Borrower
and the Significant Subsidiaries:

 

(a) do or cause to be done all things necessary to preserve and keep in full
force and effect its corporate existence, rights and franchises, except as
otherwise expressly permitted under Section 7.03;

 

(b) comply in all material respects with all applicable laws, rules, regulations
and decrees and orders of any Governmental Authority, whether now in effect or
hereafter enacted; and at all times maintain, preserve and protect all property
material to the conduct of its business; and

 

(c) comply with all Contractual Obligations except to the extent that failure to
comply therewith, in the aggregate, has not had or would not reasonably be
expected to have a Material Adverse Effect.

 

SECTION 6.02. Insurance. Keep its insurable properties adequately insured at all
times by financially sound and reputable insurers; and maintain such other
insurance, to such extent and against such risks, including fire and other risks
insured against by extended coverage, as is customary with companies in the same
or similar businesses, provided that nothing in this Section 6.02 shall preclude
the Borrower or any Subsidiary from being self-insured (to the extent deemed
prudent by the Borrower or such Subsidiary and customary with companies in the
same or similar business).

 

SECTION 6.03. Payment of Obligations; Taxes. (a) Pay, discharge or otherwise
satisfy at or before maturity or before they become delinquent, as the case may
be, all its material obligations (which, with respect to payment obligations,
shall be any obligation of $50,000,000 or greater) of whatever nature, except
where the amount or validity thereof is currently being contested in good faith
by appropriate proceedings and adequate reserves with respect thereto shall, to
the extent required by GAAP, have been set aside; and

 

(b) Pay and discharge promptly when due all material taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits or
in respect of its property, before the same shall become delinquent or in
default, as well as all lawful claims for labor, materials and supplies or
otherwise that, if unpaid, might give rise to a Lien upon such properties or any
part thereof unless and to the extent the same are being contested in good faith
by appropriate proceedings and adequate reserves with respect thereto shall, to
the extent required by GAAP, have been set aside.

 

SECTION 6.04. Financial Statements, Reports, etc. In the case of the Borrower,
furnish to the Administrative Agent and each Lender:

 

38



--------------------------------------------------------------------------------

(a) within 90 days after the end of each fiscal year, a consolidated balance
sheet, statement of income and statement of cash flows showing the financial
condition and results of operations of the Borrower and its consolidated
Subsidiaries as of and for the fiscal year then ended, all audited by
PricewaterhouseCoopers LLP or other independent public accountants of recognized
national standing and accompanied by an opinion of such accountants (which shall
not be qualified in any material respect) to the effect that such consolidated
financial statements fairly present the financial condition and results of
operations of the Borrower and its consolidated Subsidiaries, as the case may
be, on a consolidated basis in accordance with GAAP;

 

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year, a consolidated balance sheet, statement of income and
statement of cash flows showing the financial condition and results of
operations of the Borrower and its consolidated Subsidiaries as of and for the
fiscal quarter then ended and the then elapsed portion of the fiscal year, all
certified by a Financial Officer of the Borrower as fairly presenting the
financial condition and results of operations of the Borrower, as the case may
be, on a consolidated basis in accordance with GAAP, subject to normal year-end
audit adjustments;

 

(c) concurrently with any delivery of financial statements under paragraph (a)
or (b) above, (i) a Ratio Certificate and (ii) a certificate of a Financial
Officer of the Borrower certifying that no Event of Default or Default has
occurred or, if such an Event of Default or Default has occurred, specifying the
nature and extent thereof and any corrective action taken or proposed to be
taken with respect thereto;

 

(d) promptly, after their becoming available, copies of all financial
statements, stockholders reports and proxy statements that the Borrower shall
have sent to its stockholders generally, and copies of all registration
statements filed by the Borrower under the Securities Act of 1933, as amended
(other than registration statements on Form S-8 or any registration statement
filed in connection with a dividend reinvestment plan), and regular and periodic
reports, if any, which the Borrower shall have filed with the Securities and
Exchange Commission (or any governmental agency or agencies substituted
therefor) under Section 13 or Section 15(d) of the Securities and Exchange Act
of 1934, as amended, or with any national securities exchange (other than those
on Form 11-K or any successor form); provided, that documents required to be
delivered under this clause (d) which are made available on the internet via the
EDGAR, or any successor, system of the Securities and Exchange Commission shall
be deemed delivered; and

 

(e) promptly, from time to time, such other information regarding the Borrower
or any Significant Subsidiary (including the operations, business affairs and
financial condition of the Borrower or any Significant Subsidiary), or
compliance with the terms of this Agreement, as the Administrative Agent or any
Lender may reasonably request.

 

SECTION 6.05. Litigation and Other Notices. Promptly upon any Responsible
Officer of the Borrower obtaining knowledge of any of the following, furnish to
the Administrative Agent and each Lender written notice of the following:

 

(a) any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) taken or proposed to be taken with respect
thereto;

 

(b) the filing or commencement of, or any notice of intention of any person to
file or commence, any action, suit or proceeding, whether at law or in equity or
by or before any Governmental Authority, against the Borrower or any Affiliate
thereof that could reasonably be expected to result in a Material Adverse Effect
or materially impair the Borrower’s ability to perform its obligations under
this Agreement;

 

39



--------------------------------------------------------------------------------

(c) any change in the ratings by S&P or Moody’s of the Index Debt; and

 

(d) any development that has resulted in, or could reasonably be expected to
result in, a Material Adverse Effect.

 

SECTION 6.06. Employee Benefits. (a) Comply in all material respects with the
applicable provisions of ERISA and the Code and (b) furnish to the
Administrative Agent and each Lender as soon as possible after, and in any event
within 30 days after any Responsible Officer of the Borrower or any ERISA
Affiliate knows that, any ERISA Event has occurred that, alone or together with
any other ERISA Event known to have occurred, could reasonably be expected to
result in liability of the Borrower in an aggregate amount exceeding $75,000,000
in any year, a statement of a Financial Officer of the Borrower setting forth
details as to such ERISA Event and the action, if any, that the Borrower
proposes to take with respect thereto

 

SECTION 6.07. Maintaining Records; Access to Properties and Inspections.
Maintain financial records in accordance with GAAP and, upon reasonable notice,
permit any representatives designated by the Administrative Agent or any Lender
to visit and inspect the financial records and the properties of the Borrower or
any Significant Subsidiary during normal business hours and to discuss the
affairs, finances and condition of the Borrower or any Significant Subsidiary
with the officers thereof and independent accountants therefor.

 

SECTION 6.08. Use of Proceeds. Use the proceeds of the Loans only for the
purposes set forth in the preamble to this Agreement.

 

SECTION 6.09. Environmental Laws. Except as, in the aggregate, has not had or
would not reasonably be expected to have a Material Adverse Effect:

 

(a) Comply in all material respects with, and undertake all reasonable efforts
to ensure compliance in all material respects by all tenants and subtenants, if
any, with, all applicable Environmental Laws, and obtain and comply in all
material respects with and maintain, and ensure that all tenants and subtenants
obtain and comply in all material respects with and maintain, any and all
licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws.

 

(b) Conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required under Environmental Laws and
comply as required in all material respects with all lawful orders and
directives of all Governmental Authorities regarding Environmental Laws.

 

ARTICLE VII

 

NEGATIVE COVENANTS

 

The Borrower covenants and agrees with each Lender that, so long as this
Agreement shall remain in effect and any Letter of Credit remains outstanding
and until the Commitments have been terminated and the principal of and interest
on each Loan, all Fees and all other expenses or amounts payable under this
Agreement have been paid in full, unless the Required Lenders shall otherwise
consent in writing, the Borrower will not, and will not cause or permit any of
the Subsidiaries to:

 

40



--------------------------------------------------------------------------------

SECTION 7.01. Liens. Create, incur, assume or permit to exist any Lien on any
property or assets (including stock or other securities of any person, including
any Subsidiary) now owned or hereafter acquired by it or on any income or
revenues or rights in respect of any thereof, except:

 

(a) Liens on property or assets of the Borrower or any of its Subsidiaries
existing on the date hereof except, in the case of the Borrower, any such Lien
securing Indebtedness for borrowed money in excess of $5,000,000 that is not set
forth in Schedule 7.01, provided that all Liens permitted by this paragraph (a)
shall secure only those obligations which they secure on the date hereof;

 

(b) any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Subsidiary, provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition and (ii) such Lien does
not apply to any other property or assets of the Borrower or any Subsidiary;

 

(c) Liens for taxes not yet past due or which are being contested in compliance
with Section 6.03;

 

(d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business and securing obligations
that are not due and payable or which are being contested in compliance with
Section 6.03;

 

(e) pledges and deposits made in the ordinary course of business in compliance
with workmen’s compensation, unemployment insurance and other social security
laws or regulations;

 

(f) deposits to secure the performance of bids, trade contracts (other than for
Indebtedness), leases (other than capital leases), statutory obligations, surety
and appeal bonds, advance payment bonds, performance bonds and other obligations
of a like nature incurred in the ordinary course of business;

 

(g) zoning restrictions, easements, rights-of-way, restrictions on use of real
property and other similar encumbrances incurred in the ordinary course of
business which, in the aggregate, are not substantial in amount and do not
materially detract from the value of the property subject thereto or interfere
with the ordinary conduct of the business of the Borrower or any of its
Subsidiaries;

 

(h) Liens upon any property acquired, constructed or improved by the Borrower or
any Subsidiary which are created or incurred within 360 days of such
acquisition, construction or improvement to secure or provide for the payment of
any part of the purchase price of such property or the cost of such construction
or improvement, including carrying costs (but no other amounts), provided that
any such Lien shall not apply to any other property of the Borrower or any
Subsidiary;

 

(i) Liens on the property or assets of any Subsidiary in favor of the Borrower;

 

(j) extensions, renewals and replacements of Liens referred to in paragraphs (a)
through (i) of this Section 7.01, provided that any such extension, renewal or
replacement Lien shall be limited to the property or assets covered by the Lien
extended, renewed or replaced and that the obligations secured by any such
extension, renewal or replacement Lien shall be in an amount not greater than
the amount of the obligations secured by the Lien extended, renewed or replaced;

 

(k) any Lien of the type described in clause (c) of the definition of the term
“Lien” on securities imposed pursuant to an agreement entered into for the sale
or disposition of such securities pending the closing of such sale or
disposition; provided that such sale or disposition is otherwise permitted
hereunder;

 

41



--------------------------------------------------------------------------------

(l) Liens arising in connection with any Permitted Receivables Program (to the
extent the sale by the Borrower or the applicable Subsidiary of its accounts
receivable is deemed to give rise to a Lien in favor of the purchaser thereof in
such accounts receivable or the proceeds thereof); and

 

(m) Liens to secure Indebtedness if, immediately after the grant thereof, the
aggregate amount of all Indebtedness secured by Liens that would not be
permitted but for this clause (m), when aggregated with the amount of
Indebtedness permitted by Section 7.04(h), does not exceed the greater of (i)
$500,000,000 or (ii) 15% of Consolidated Net Tangible Assets as shown on the
most recent consolidated balance sheet delivered pursuant to Section 4.05 or
6.04(a) or (b), as the case may be.

 

SECTION 7.02. Sale and Lease-Back Transactions. Enter into any arrangement,
directly or indirectly, with any person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease back such property; provided,
however, that the Borrower and the Subsidiaries may enter into any such
transaction to the extent the Lien on any such property would be permitted by
Section 7.01(m).

 

SECTION 7.03. Mergers, Consolidations and Sales of Assets. In the case of the
Borrower, merge into or consolidate with any other person, or permit any other
person to merge into or consolidate with it, or sell, transfer, lease or
otherwise dispose of, or permit the sale, transfer, lease or other disposition
of (in one transaction or in a series of transactions) all or substantially all
of its assets, or agree to do any of the foregoing; provided, however, that any
person may merge into or consolidate with the Borrower in a transaction in which
the Borrower is the surviving corporation if no Event of Default or Default
shall have occurred and be continuing or would occur immediately after giving
effect thereto.

 

SECTION 7.04. Subsidiary Indebtedness. Permit any Subsidiary to create, incur,
assume or permit to exist any Indebtedness, except:

 

(a) Indebtedness existing on the date hereof and set forth in Schedule 7.04 and
extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof;

 

(b) Indebtedness issued to the Borrower or any other Subsidiary;

 

(c) Indebtedness incurred to finance the acquisition, construction or
improvement of any fixed or capital assets, and extensions, renewals and
replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof; provided that such Indebtedness is incurred prior to
or within 90 days after such acquisition or the completion of such construction
or improvement;

 

(d) Indebtedness of any person that becomes a Subsidiary after the date hereof;
provided that such Indebtedness exists at the time such person becomes a
Subsidiary and is not created in contemplation of or in connection with such
person becoming a Subsidiary;

 

(e) Indebtedness as an account party in respect of trade letters of credit;

 

(f) Indebtedness arising in connection with any Permitted Receivables Program
(to the extent the sale by the applicable Subsidiary of its accounts receivable
is deemed to be Indebtedness of such Subsidiary);

 

42



--------------------------------------------------------------------------------

(g) performance, advance payment, warranty and bid guarantees and other similar
guarantees of payment (other than in respect of Indebtedness for borrowed money)
made by a Subsidiary in the ordinary course of business; and

 

(h) other Indebtedness in an aggregate principal amount, when aggregated with
the amount of all Indebtedness secured by Liens permitted by Section 7.01(m),
not exceeding the greater of (i) $500,000,000 or (ii) 15% of Consolidated Net
Tangible Assets as shown on the most recent consolidated balance sheet delivered
pursuant to Section 4.05 or 6.04(a) or (b), as the case may be.

 

SECTION 7.05. Financial Covenants. (a) Debt to Capitalization. Permit Total Debt
to exceed 50% of Total Capitalization at any time.

 

(b) Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio for any period of four consecutive fiscal quarters of the
Borrower to be less than 3.0 to 1.0.

 

ARTICLE VIII

 

EVENTS OF DEFAULT

 

In case of the happening of any of the following events (“Events of Default”):

 

(a) any representation or warranty made or deemed made in or in connection with
this Agreement or the borrowings hereunder, or any representation, warranty,
statement or information contained in any report, certificate, financial
statement or other instrument furnished in connection with or pursuant to this
Agreement, shall prove to have been false or misleading in any material respect
when so made, deemed made or furnished;

 

(b) default shall be made in the payment of any principal of any Loan or
Reimbursement Obligation when and as the same shall become due and payable,
whether at the due date thereof or at a date fixed for prepayment thereof or by
acceleration thereof or otherwise;

 

(c) default shall be made in the payment of any interest on any Loan or
Reimbursement Obligation or any Fee or any other amount (other than an amount
referred to in (b) above) due under this Agreement, when and as the same shall
become due and payable, and such default shall continue unremedied for a period
of three Business Days following notice thereof;

 

(d) default shall be made in the due observance or performance by the Borrower
or any Subsidiary of any covenant, condition or agreement contained in Section
6.01(a), 6.05(a) or 6.08 or in Article VII;

 

(e) default shall be made in the due observance or performance by the Borrower
or any Subsidiary of any covenant, condition or agreement contained in this
Agreement (other than those specified in (b), (c) or (d) above) and such default
shall continue unremedied for a period of 30 days after notice thereof from the
Administrative Agent or any Lender to the Borrower;

 

(f) the Borrower or any Subsidiary (excluding, if, and so long as, it is not a
Significant Subsidiary, Flight Options, LLC and, insofar as it may be deemed to
be a Subsidiary, Space Imaging LLC) shall (i) fail to pay any principal or
interest, regardless of amount, due in respect of any Indebtedness (excluding
guarantees, which are covered by clause (ii) below) in a principal amount in
excess of $75,000,000, when and as the same shall become due and payable, or
(ii) fail to make any

 

43



--------------------------------------------------------------------------------

payment under any guarantee, if the aggregate amount of the guaranteed
obligations is in excess of $75,000,000, except to the extent the Borrower or
such Subsidiary is contesting in good faith the requirement to make such
payment, or (iii) fail to observe or perform any other term, covenant, condition
or agreement contained in any agreement or instrument evidencing or governing
any such Indebtedness if the effect of any failure referred to in this clause
(iii) is to cause such Indebtedness to become due prior to its stated maturity;

 

(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of the Borrower or any Significant Subsidiary, or of a substantial part
of the property or assets of the Borrower or a Significant Subsidiary, under
Title 11 of the United States Code, as now constituted or hereafter amended, or
any other Federal, state or foreign bankruptcy, insolvency, receivership or
similar law, (ii) the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Borrower or any
Significant Subsidiary or for a substantial part of the property or assets of
the Borrower or a Significant Subsidiary or (iii) the winding-up or liquidation
of the Borrower or any Significant Subsidiary; and such proceeding or petition
shall continue undismissed for 60 days or an order or decree approving or
ordering any of the foregoing shall be entered;

 

(h) the Borrower or any Significant Subsidiary shall (i) voluntarily commence
any proceeding or file any petition seeking relief under Title 11 of the United
States Code, as now constituted or hereafter amended, or any other Federal,
state or foreign bankruptcy, insolvency, receivership or similar law, (ii)
consent to the institution of, or fail to contest in a timely and appropriate
manner, any proceeding or the filing of any petition described in (g) above,
(iii) apply for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Borrower or any
Significant Subsidiary or for a substantial part of the property or assets of
the Borrower or any Significant Subsidiary, (iv) file an answer admitting the
material allegations of a petition filed against it in any such proceeding, (v)
make a general assignment for the benefit of creditors, (vi) become unable,
admit in writing its inability or fail generally to pay its debts as they become
due or (vii) take any action for the purpose of effecting any of the foregoing;

 

(i) one or more judgments for the payment of money in an aggregate amount in
excess of $75,000,000 (to the extent not adequately covered by insurance as to
which the insurance company has acknowledged coverage in writing) shall be
rendered against the Borrower, any Subsidiary or any combination thereof and the
same shall remain undischarged for a period of 30 consecutive days during which
execution shall not be effectively stayed, or any action shall be legally taken
by a judgment creditor to levy upon assets or properties of the Borrower or any
Subsidiary to enforce any such judgment;

 

(j) an ERISA Event shall have occurred that, in the reasonable opinion of the
Required Lenders, when taken together with all other such ERISA Events that have
occurred could reasonably be expected to result in a Material Adverse Effect; or

 

(k) there shall have occurred a Change in Control;

 

then, and in every such event (other than an event with respect to the Borrower
described in paragraph (g) or (h) above), and at any time thereafter during the
continuance of such event, the Administrative Agent may, and at the request of
the Required Lenders shall, by notice to the Borrower, take either or both of
the following actions, at the same or different times: (i) terminate forthwith
the Commitments and (ii) declare the Loans then outstanding to be forthwith due
and payable in whole or in part, whereupon the principal of the Loans so
declared to be due and payable, together with accrued

 

44



--------------------------------------------------------------------------------

interest thereon and any unpaid accrued Fees and all other liabilities of the
Borrower accrued hereunder (including all amounts of L/C Obligations, whether or
not the beneficiaries of the then outstanding Letters of Credit shall have
presented the documents required thereunder), shall become forthwith due and
payable, without presentment, demand, protest or any other notice of any kind,
all of which are hereby expressly waived by the Borrower, anything contained
herein to the contrary notwithstanding; and in any event with respect to the
Borrower described in paragraph (g) or (h) above, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and any unpaid accrued Fees and all other
liabilities of the Borrower accrued hereunder (including all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder), shall
automatically become due and payable, without presentment, demand, protest or
any other notice of any kind, all of which are hereby expressly waived by the
Borrower, anything contained herein to the contrary notwithstanding. With
respect to all Letters of Credit with respect to which presentment for honor
shall not have occurred at the time of an acceleration pursuant to this
paragraph, the Borrower shall at such time deposit in a cash collateral account
opened by the Administrative Agent an amount equal to the aggregate then undrawn
and unexpired amount of such Letters of Credit. Amounts held in such cash
collateral account shall be applied by the Administrative Agent to the payment
of drafts drawn under such Letters of Credit, and the unused portion thereof
after all such Letters of Credit shall have expired or been fully drawn upon, if
any, shall be applied to repay other obligations of the Borrower hereunder.
After all Reimbursement Obligations shall have been satisfied and all other
obligations of the Borrower hereunder shall have been paid in full, if, at any
time the amount of such cash collateral account exceeds the then undrawn and
unexpired amount of the Letters of Credit, such excess amount shall be returned
to the Borrower (or such other person as may be lawfully entitled thereto).

 

ARTICLE IX

 

THE ADMINISTRATIVE AGENT

 

In order to expedite the transactions contemplated by this Agreement, JPMorgan
Chase Bank is hereby appointed to act as Administrative Agent on behalf of the
Lenders. Each of the Lenders and each assignee of any such Lender hereby
irrevocably authorizes the Administrative Agent to take such actions on behalf
of such Lender or assignee and to exercise such powers as are specifically
delegated to the Administrative Agent by the terms and provisions hereof,
together with such actions and powers as are reasonably incidental thereto. The
Administrative Agent is hereby expressly authorized by the Lenders, without
hereby limiting any implied authority, (a) to receive on behalf of the Lenders
all payments of principal of and interest on the Loans and all other amounts due
to the Lenders hereunder, and promptly to distribute to each Lender its proper
share of each payment so received; (b) to give notice on behalf of each of the
Lenders to the Borrower of any Event of Default specified in this Agreement of
which the Administrative Agent has actual knowledge acquired in connection with
its agency hereunder; and (c) to distribute to each Lender copies of all
notices, financial statements and other materials delivered by the Borrower
pursuant to this Agreement as received by the Administrative Agent.

 

Neither the Administrative Agent nor any of its directors, officers, employees
or agents shall be liable as such for any action taken or omitted by any of them
except for its or his own gross negligence or willful misconduct, or be
responsible for any statement, warranty or representation herein or the contents
of any document delivered in connection herewith, or be required to ascertain or
to make any inquiry concerning the performance or observance by the Borrower of
any of the terms, conditions, covenants or agreements contained in this
Agreement. The Administrative Agent shall not be responsible to the Lenders for
the due execution, genuineness, validity, enforceability or effectiveness of
this Agreement or

 

45



--------------------------------------------------------------------------------

any other instruments or agreements. The Administrative Agent shall in all cases
be fully protected in acting, or refraining from acting, in accordance with
written instructions signed by the Required Lenders (or, when expressly required
hereunder, all the Lenders) and, except as otherwise specifically provided
herein, such instructions and any action or inaction pursuant thereto shall be
binding on all the Lenders. The Administrative Agent shall, in the absence of
knowledge to the contrary, be entitled to rely on any instrument or document
believed by it in good faith to be genuine and correct and to have been signed
or sent by the proper person or persons. Neither the Administrative Agent nor
any of its directors, officers, employees or agents shall have any
responsibility to the Borrower on account of the failure of or delay in
performance or breach by any Lender of any of its obligations hereunder or to
any Lender on account of the failure of or delay in performance or breach by any
other Lender or the Borrower of any of their respective obligations hereunder or
in connection herewith. The Administrative Agent may execute any and all duties
hereunder by or through agents or employees and shall be entitled to rely upon
the advice of legal counsel selected by it with respect to all matters arising
hereunder and shall not be liable for any action taken or suffered in good faith
by it in accordance with the advice of such counsel.

 

The Lenders hereby acknowledge that the Administrative Agent shall be under no
duty to take any discretionary action permitted to be taken by it pursuant to
the provisions of this Agreement unless it shall be requested in writing to do
so by the Required Lenders.

 

Subject to the appointment and acceptance of a successor Administrative Agent as
provided below, the Administrative Agent may resign at any time by notifying the
Lenders and the Borrower. Upon any such resignation, the Required Lenders shall
have the right, with the consent of the Borrower (which consent shall not be
unreasonably withheld), to appoint a successor. If no successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may, on behalf of the
Lenders, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York, having a combined capital and surplus of at least
$500,000,000 or an Affiliate of any such bank. Upon the acceptance of any
appointment as Administrative Agent hereunder by a successor bank, such
successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 10.05 shall continue in effect for its
benefit in respect of any actions taken or omitted to be taken by it while it
was acting as Administrative Agent.

 

With respect to the Loans made by it hereunder and with respect to any Letter of
Credit issued or participated in by it, the Administrative Agent in its
individual capacity and not as Administrative Agent shall have the same rights
and powers as any other Lender and may exercise the same as though it were not
the Administrative Agent, and the Administrative Agent and its Affiliates may
accept deposits from, lend money to and generally engage in any kind of business
with the Borrower or any Subsidiary or other Affiliate thereof as if it were not
the Administrative Agent.

 

Each Lender agrees (a) to reimburse the Administrative Agent, on demand, in the
amount of its pro rata share (based on its Commitment hereunder) of any expenses
incurred for the benefit of the Lenders by the Administrative Agent, including
counsel fees, that shall not have been reimbursed by the Borrower and (b) to
indemnify and hold harmless the Administrative Agent and any of its directors,
officers, employees or agents, on demand, in the amount of such pro rata share,
from and against any and all liabilities, taxes, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever that may be imposed on, incurred by or asserted
against

 

46



--------------------------------------------------------------------------------

it in its capacity as the Administrative Agent or any of them in any way
relating to or arising out of this Agreement or any action taken or omitted by
it or any of them under this Agreement, to the extent the same shall not have
been reimbursed by the Borrower, provided that no Lender shall be liable to the
Administrative Agent or any such other indemnified person for any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements resulting from the gross negligence or
willful misconduct of the Administrative Agent or any of its directors,
officers, employees or agents.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder. Each Lender further acknowledges that (i) the
Syndication Agent and the Documentation Agents have no duties or obligations as
such under this Agreement and (ii) with respect to its Loans made or renewed by
it and with respect to any Letter of Credit issued or participated in by it, the
Syndication Agent and each Documentation Agent shall have the same rights and
powers under this Agreement as any Lender and may exercise the same as though it
were not an Agent, and the terms “Lender” and “Lenders” shall include the
Syndication Agent and each Documentation Agent in its individual capacity.

 

ARTICLE X

 

MISCELLANEOUS

 

SECTION 10.01. Notices. Unless otherwise specified herein, notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:

 

(a) if to the Borrower, at Waltham Woods, 870 Winter Street, Waltham,
Massachusetts 02451-1449, Attention of Linda Hope (Telecopy No. 781-522-5158);
with a copy to Stephen J. Iglowski at the same address;

 

(b) if to the Administrative Agent, to JPMorgan Chase Bank, N.A., 1111 Fannin
Street, Houston, Texas, Attention of Debbie Meche (Telecopy No. 712-750-2938;
Phone No. 713-750-7917), with a copy to JPMorgan Chase Bank, N.A., at 270 Park
Avenue, New York, New York 10017, Attention of Richard Smith (Telecopy No.
212-270-5100); and

 

(c) if to a Lender, to it at its address (or telecopy number) set forth in
Schedule 2.01 or in the Assignment and Acceptance pursuant to which such Lender
shall have become a party hereto.

 

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by
telecopy or on the date five Business Days after dispatch by certified or
registered mail if mailed, in each case delivered, sent or mailed (properly
addressed) to such party as provided in this Section 10.01 or in accordance with
the latest unrevoked direction from such party given in accordance with this
Section 10.01.

 

47



--------------------------------------------------------------------------------

SECTION 10.02. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Borrower herein and in the certificates or other
instruments prepared or delivered in connection with or pursuant to this
Agreement shall be considered to have been relied upon by the Lenders and shall
survive the making by the Lenders of the Loans, regardless of any investigation
made by the Lenders or on their behalf, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
Fee or any other amount payable under this Agreement is outstanding and unpaid
or any Letter of Credit is outstanding and so long as the Commitments have not
been terminated. The provisions of Sections 2.13, 2.15, 2.19 and 10.05 shall
remain operative and in full force and effect regardless of the expiration of
the term of this Agreement, the consummation of the transactions contemplated
hereby, the repayment of any of the Loans, the expiration of the Commitments,
the invalidity or unenforceability of any term or provision of this Agreement,
or any investigation made by or on behalf of the Administrative Agent or any
Lender.

 

SECTION 10.03. Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower and the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective permitted successors and assigns.

 

SECTION 10.04. Successors and Assigns. (a) Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of the Borrower, the Administrative Agent or the
Lenders that are contained in this Agreement shall bind and inure to the benefit
of their respective successors and assigns.

 

(b) Each Lender may assign to one or more assignees all or a portion of its
interests, rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it); provided,
however, that (i) unless an Event of Default shall have occurred and be
continuing or except in the case of an assignment to a Lender, a Lender
Affiliate or an Approved Fund, the Borrower must give its prior written consent
to such assignment (which consent shall not be unreasonably withheld), (ii)
unless a Competitive Loan is being assigned to a Lender, a Lender Affiliate or
an Approved Fund, the Administrative Agent must give its prior written consent
(which consent shall not be unreasonably withheld), (iii) unless a Competitive
Loan is being assigned, the Issuing Lender must give its prior written consent
(which consent shall not be unreasonably withheld) and (iv) unless the Borrower
and the Administrative Agent shall otherwise agree to a lower dollar amount, the
amount of the Commitment of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$10,000,000 (or the entire remaining amount of the assigning Lender’s
Commitment), (v) the parties to each such assignment shall execute and deliver
to the Administrative Agent an Assignment and Acceptance, together with a
processing and recordation fee of $3,500 and (vi) the assignee, if it shall not
be a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire. Upon acceptance and recording pursuant to paragraph (e) of this
Section 10.04, from and after the effective date specified in each Assignment
and Acceptance, which effective date shall be at least five Business Days after
the execution thereof, (A) the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Acceptance, have
the rights and obligations of a Lender under this Agreement and (B) the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Acceptance, be released from its obligations under this
Agreement (and, in the case of an Assignment and Acceptance covering all or the
remaining portion of an assigning Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a party

 

48



--------------------------------------------------------------------------------

hereto but shall continue to be entitled to the benefits of Sections 2.13, 2.15,
2.19 and 10.05, as well as to any Fees accrued for its account and not yet
paid). Any assignment by a Lender of rights and/or obligations under this
Agreement that does not comply with this paragraph shall be treated for purposes
of this Agreement as a sale by such Lender of a participation in such rights
and/or obligations, as the case may be, in accordance with paragraph (f) of this
Section 10.04. For the purposes of this Section 10.04, “Approved Fund” means any
Person (other than a natural person) that is engaged in making, purchasing,
holding or investing in bank loans and similar extensions of credit in the
ordinary course of its business and that is administered or managed by (a) a
Lender, (b) a Lender Affiliate or (c) an entity or an affiliate of an entity
that administers or manages a Lender.

 

(c) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows: (i) such
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim and that its
Commitment, and the outstanding balances of its Revolving Loans and Competitive
Loans, in each case without giving effect to assignments thereof which have not
become effective, are as set forth in such Assignment and Acceptance, (ii)
except as set forth in (i) above, such assigning Lender makes no representation
or warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement, or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other instrument or document furnished pursuant
hereto, or the financial condition of the Borrower or any Subsidiary or the
performance or observance by the Borrower or any Subsidiary of any of its
obligations under this Agreement or any other instrument or document furnished
pursuant hereto; (iii) such assignee represents and warrants that it is legally
authorized to enter into such Assignment and Acceptance; (iv) such assignee
confirms that it has received a copy of this Agreement, together with copies of
the most recent financial statements referred to in Section 4.05 or delivered
pursuant to Section 6.04 and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
such Assignment and Acceptance; (v) such assignee will independently and without
reliance upon the Administrative Agent, such assigning Lender or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under this Agreement; (vi) such assignee appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under this Agreement as are delegated to the Administrative Agent by
the terms hereof, together with such powers as are reasonably incidental
thereto; and (vii) such assignee agrees that it will perform in accordance with
their terms all the obligations which by the terms of this Agreement are
required to be performed by it as a Lender.

 

(d) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices in The City of New York a copy of
each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The Borrower, the Administrative
Agent and the Lenders may treat each person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary, and such entries in the
Register shall be conclusive absent manifest error. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

 

(e) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an assignee, an Administrative Questionnaire completed
in respect of the assignee (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to

 

49



--------------------------------------------------------------------------------

in paragraph (b) above and, if required, the written consent of the Borrower and
the Administrative Agent to such assignment, the Administrative Agent shall (i)
accept such Assignment and Acceptance, (ii) record the information contained
therein in the Register and (iii) give prompt notice thereof to the Lenders and
the Borrower. No assignment shall be effective unless it has been recorded in
the Register as provided in this paragraph (e).

 

(f) Each Lender may without the consent of the Borrower or the Administrative
Agent sell participations to one or more banks or other entities in all or a
portion of its rights and/or obligations under this Agreement (including all or
a portion of its Commitment and the Loans owing to it); provided, however, that
(i) such Lender’s obligations under this Agreement shall remain unchanged, (ii)
such Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, (iii) the participating banks or other entities
shall be entitled to the benefit of the cost protection provisions contained in
Sections 2.13, 2.15 and 2.19 (and shall have the duty to mitigate under Section
2.20) to the same extent as if they were Lenders (provided, that unless such
participation was consented to by the Borrower, each participating bank or other
entity shall only be entitled to the benefit of the cost protection provisions
contained in Sections 2.13, 2.15 and 2.19 to the same extent as its
participating Lender) and (iv) the Borrower, the Administrative Agent and the
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement, and
such Lender shall retain the sole right to enforce the obligations of the
Borrower relating to the Loans and to approve any amendment, modification or
waiver of any provision of this Agreement (other than amendments, modifications
or waivers decreasing any fees payable hereunder or the amount of principal of
or the rate at which interest is payable on the Loans, extending any scheduled
principal payment date or date fixed for the payment of interest on the Loans or
increasing or extending the Commitments).

 

(g) Any Lender or participant may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this Section
10.04, disclose to the assignee or participant or proposed assignee or
participant any information relating to the Borrower furnished to such Lender by
or on behalf of the Borrower; provided that, prior to any such disclosure of
information designated by the Borrower as confidential, “Company Private” or
“Proprietary”, each such assignee or participant or proposed assignee or
participant shall execute an agreement whereby such assignee or participant
shall agree (subject to customary exceptions) to preserve the confidentiality of
such confidential information on terms no less restrictive than those applicable
to the Lenders pursuant to Section 10.16.

 

(h) Any Lender may at any time assign all or any portion of its rights under
this Agreement to a Federal Reserve Bank without the consent of the Borrower or
the Administrative Agent to secure extensions of credit by such Federal Reserve
Bank to such Lender; provided that no such assignment shall release a Lender
from any of its obligations hereunder or substitute any such Bank for such
Lender as a party hereto. In order to facilitate such an assignment to a Federal
Reserve Bank, the Borrower shall, at the request of the assigning Lender, duly
execute and deliver to the assigning Lender a promissory note or notes
evidencing the Loans made to the Borrower by the assigning Lender hereunder.

 

(i) The Borrower shall not assign or delegate any of its rights or duties
hereunder without the prior written consent of the Administrative Agent and each
Lender, and any attempted assignment without such consent shall be null and
void.

 

(j) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”) of
such Granting Lender, identified as such in writing from time to time by the
Granting Lender to the Administrative Agent and the

 

50



--------------------------------------------------------------------------------

Borrower, the option to provide to the Borrower all or any part of any Loan that
such Granting Lender would otherwise be obligated to make to the Borrower
pursuant to Section 2.01 or 2.03(e), provided that (i) nothing herein shall
constitute a commitment to make any Loan by any SPC and (ii) if an SPC elects
not to exercise such option or otherwise fails to provide all or any part of
such Loan, the Granting Lender shall be obligated to make such Loan pursuant to
the terms hereof. The making of a Loan by an SPC hereunder shall utilize the
Commitment of the Granting Lender (and, if such Loan is a Competitive Loan,
shall be deemed to utilize the Commitments of all the Lenders) to the same
extent, and as if, such Loan were made by the Granting Lender. Each party hereto
hereby agrees that no SPC shall be liable for any indemnity or similar payment
obligation under this Agreement (all liability for which shall remain with the
related Granting Lender). In furtherance of the foregoing, each party hereto
hereby agrees (which agreement shall survive the termination of this Agreement)
that, prior to the date that is one year and one day after the payment in full
of all outstanding senior indebtedness of any SPC, it will not institute
against, or join any other person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
or similar proceedings under the laws of the United States or any State thereof.
In addition, notwithstanding anything to the contrary contained in this Section
10.04 or in Section 10.16, any SPC may (i) with notice to, but without the prior
written consent of, the Borrower or the Administrative Agent and without paying
any processing fee therefor, assign all or a portion of its interests in any
Loans to its Granting Lender or to any financial institutions providing
liquidity and/or credit facilities to or for the account of such SPC to fund the
Loans made by such SPC or to support the securities (if any) issued by such SPC
to fund such Loans and (ii) disclose on a confidential basis any non-public
information relating to its Loans to any rating agency, commercial paper dealer
or provider of a surety, guarantee or credit or liquidity enhancement to such
SPC.

 

SECTION 10.05. Expenses; Indemnity. (a) The Borrower agrees (i) to pay all
reasonable out-of-pocket expenses incurred by the Agents and the Arrangers in
connection with the syndication of the credit facilities provided for herein and
the preparation and administration of this Agreement or in connection with any
amendments, modifications or waivers of the provisions hereof (whether or not
the transactions hereby or thereby contemplated shall be consummated), including
the reasonable fees, charges and disbursements of Simpson Thacher & Bartlett
LLP, counsel for the Agents and (ii) to pay all out-of-pocket expenses incurred
by any Agent, either Arranger or any Lender in connection with the enforcement
or protection of its rights in connection with this Agreement or in connection
with the Loans made hereunder, including the fees, charges and disbursements of
Simpson Thacher & Bartlett LLP, counsel for the Agents, and, in connection with
any such enforcement or protection, the fees, charges and disbursements of any
other counsel (including the allocated charges of in-house counsel) for any
Agent or any Lender. The Borrower shall not be obligated to reimburse
out-of-pocket legal expenses pursuant to the preceding sentence for more than
one law firm for the Agents incurred in connection with the preparation of this
Agreement or in connection with any particular amendment, modification or waiver
of the provisions hereof.

 

(b) The Borrower agrees to indemnify each Agent, each Arranger and each Lender,
each Affiliate of any of the foregoing persons and each of their respective
directors, officers, employees, advisors and agents (each such person being
called an “Indemnitee”) against, and to hold each Indemnitee harmless from, any
and all losses, claims, damages, liabilities and related expenses, including
reasonable counsel fees, charges and disbursements, incurred by or asserted
against any Indemnitee arising out of, in any way connected with, or as a result
of (i) the execution or delivery of this Agreement or any agreement or
instrument contemplated thereby, the performance by the parties thereto of their
respective obligations thereunder or the consummation of the Transactions and
the other transactions contemplated hereby, (ii) the use of the proceeds of the
Loans or (iii) any claim, litigation, investigation or proceeding relating to
any of the foregoing, whether or not any Indemnitee is a party thereto; provided

 

51



--------------------------------------------------------------------------------

that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses result from
the gross negligence or willful misconduct of such Indemnitee.

 

(c) The provisions of this Section 10.05 shall remain operative and in full
force and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans, the expiration of the Commitments, the invalidity or unenforceability
of any term or provision of this Agreement, or any investigation made by or on
behalf of any Agent or any Lender. All amounts due under this Section 10.05
shall be payable on written demand therefor.

 

SECTION 10.06. Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender or any affiliate,
branch or agency thereof to or for the credit or the account of the Borrower
against any of and all the obligations of the Borrower now or hereafter existing
under this Agreement held by such Lender, irrespective of whether or not such
Lender shall have made any demand under this Agreement and although such
obligations may be unmatured. The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.

 

SECTION 10.07. APPLICABLE LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 10.08. Waivers; Amendment. (a) No failure or delay of the Administrative
Agent or any Lender in exercising any power or right hereunder shall operate as
a waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Administrative Agent and
the Lenders hereunder are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or consent to any departure by the Borrower therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) below,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. No notice or demand on the Borrower in any
case shall entitle the Borrower to any other or further notice or demand in
similar or other circumstances.

 

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower and the Required Lenders; provided, however, that no such
agreement shall (i) decrease the principal amount of, or extend the maturity of
or any scheduled principal payment date or date for the payment of any interest
on any Loan or the payment of any Facility Fee, or waive or excuse any such
payment or any part thereof, or decrease the rate of interest on any Loan, or
extend the maturity date of any Letter of Credit to a date after the Maturity
Date, without the prior written consent of each Lender affected thereby, (ii)
change or extend the Commitment or decrease the Facility Fees or Utilization
Fees of any Lender without the prior written consent of such Lender, (iii) amend
or modify the provisions of Section 2.16, the provisions of Section 10.04(i),
the provisions of this Section or the definition of the term “Required Lenders”,
without the prior written consent of each Lender; provided further that no such
agreement shall (A) amend, modify or otherwise affect the rights or duties of
the Administrative Agent hereunder without the prior written consent of the
Administrative Agent or (B) amend, modify or otherwise affect the rights or
duties of any Issuing Lender hereunder without the prior written consent of such
Issuing Lender.

 

52



--------------------------------------------------------------------------------

SECTION 10.09. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

 

SECTION 10.10. Entire Agreement. This Agreement and the Fee Letters constitute
the entire contract among the parties relative to the subject matter hereof. Any
other previous agreement among the parties with respect to the subject matter
hereof is superseded by this Agreement. Nothing in this Agreement, expressed or
implied, is intended to confer upon any party other than the parties hereto and
thereto any rights, remedies, obligations or liabilities under or by reason of
this Agreement.

 

SECTION 10.11. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING
OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT. EACH PARTY HERETO (A)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 10.11.

 

SECTION 10.12. Severability. In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein and therein shall not in any way be affected or
impaired thereby. The parties shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

 

SECTION 10.13. Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 10.03.
Delivery of an executed signature page to this Agreement by facsimile
transmission shall be effective as delivery of a manually signed counterpart of
this Agreement.

 

SECTION 10.14. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

 

53



--------------------------------------------------------------------------------

SECTION 10.15. Jurisdiction; Consent to Service of Process. (a) The Borrower
hereby irrevocably and unconditionally submits, for itself and its property, to
the nonexclusive jurisdiction of any New York State court or Federal court of
the United States of America sitting in New York City, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that the Administrative Agent or any Lender may otherwise have
to bring any action or proceeding relating to this Agreement against the
Borrower or its properties in the courts of any jurisdiction.

 

(b) The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any New York State or Federal court.
Each of the parties hereto hereby irrevocably waives, to the fullest extent
permitted by law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.

 

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 10.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

 

(d) The Administrative Agent, each Lender and the Borrower hereby irrevocably
and unconditionally waives, to the maximum extent not prohibited by law, any
right it may have to claim or recover in any legal action or proceeding referred
to in this Section any special, exemplary, punitive or consequential damages.

 

SECTION 10.16. Confidentiality. The Administrative Agent and each of the Lenders
agrees to keep confidential (and to use its best efforts to cause its respective
agents and representatives to keep confidential) the Information (as defined
below) and all copies thereof, extracts therefrom and analyses or other
materials based thereon, except that the Administrative Agent, any Lender or any
Lender Affiliate shall be permitted to disclose Information (a) to such of its
respective officers, directors, employees, agents, affiliates and
representatives as need to know such Information, (b) to the extent requested by
any regulatory authority or examining authority, (c) to the extent otherwise
required by applicable laws and regulations or by any subpoena or similar legal
process, (d) in connection with any suit, action or proceeding relating to the
enforcement of its rights hereunder, (e) to the extent permitted by Section
10.04(g), or (f) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Agreement or (ii) becomes available
to the Administrative Agent or any Lender on a non-confidential basis from a
source other than the Borrower. For the purposes of this Section, “Information”
shall mean all financial statements, certificates, reports, agreements and
information (including all analyses, compilations and studies prepared by the
Administrative Agent or any Lender based on any of the foregoing) that are
received from the Borrower or any Subsidiary and related to the Borrower, any
Subsidiary or any employee, customer or supplier of the Borrower, other than any
of the foregoing that were available to the Administrative Agent or any Lender
on a non-confidential basis prior to its disclosure thereto by the Borrower, and
which are in the case of Information provided after the date hereof, clearly
identified at the time of delivery as confidential, “Company Private” or
“Proprietary”. The provisions of this Section 10.16 shall remain operative and
in full force and effect regardless of the expiration and term of this
Agreement.

 

54



--------------------------------------------------------------------------------

SECTION 10.17. Waiver and Consent of the Existing Credit Agreements. Each Lender
which is a Lender (as defined under the Existing Credit Agreements) under the
Existing Credit Agreements hereby (i) waives the requirement of Sections 2.10
and 2.12 of the Existing Credit Agreements that termination of Commitments (as
defined under the Existing Credit Agreements) and prepayments of Loans (as
defined under the Existing Credit Agreements), respectively, may only be made
upon at least three Business Days’ prior irrevocable written notice and (ii)
consents to the Borrower prepaying the Loans (as defined under the Existing
Credit Agreements) and terminating the Commitments (as defined under the
Existing Credit Agreements) under the Existing Credit Agreements on the date of
effectiveness of this Agreement.

 

SECTION 10.18. USA PATRIOT ACT. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the Act.

 

[Remainder of page left blank intentionally; Signature page to follow.]

 

55



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

RAYTHEON COMPANY,

as the Borrower

By:  

/s/ Richard A. Goglia

--------------------------------------------------------------------------------

Name:   Richard A. Goglia Title:   Vice President and Treasurer JPMORGAN CHASE
BANK, N.A., as a Lender and as Administrative Agent By:  

/s/ Richard C. Smith

--------------------------------------------------------------------------------

Name:   Richard C. Smith Title:   Vice President BANK OF AMERICA, N.A., as
Syndication Agent and as a Lender By:  

/s/ Kenneth J. Beck

--------------------------------------------------------------------------------

Name:   Kenneth J. Beck Title:   Senior Vice President



--------------------------------------------------------------------------------

CITICORP USA, INC., as Documentation Agent and as a Lender By:  

/s/ William G. Martens

--------------------------------------------------------------------------------

Name:   William G. Martens Title:   Managing Director CREDIT SUISSE FIRST
BOSTON, as Documentation Agent and as a Lender By:  

/s/ Thomas S. Hall

--------------------------------------------------------------------------------

Name:   Thomas S. Hall Title:   Vice President By:  

/s/ Doreen Barr

--------------------------------------------------------------------------------

Name:   Doreen Barr Title:   Associate



--------------------------------------------------------------------------------

AUSTRALIA AND NEW ZEALAND BANKING

GROUP LIMITED

By:  

/s/ John W. Wade

--------------------------------------------------------------------------------

Name:   John W. Wade Title:   Director Banco Bilbao Vizcaya Argentaria S.A. By:
 

/s/ John Martini

--------------------------------------------------------------------------------

Name:   John Martini Title:   Vice President By:  

/s/ Hector Villegas

--------------------------------------------------------------------------------

Name:   Hector Villegas Title:   Vice President

 

 



--------------------------------------------------------------------------------

Bank of Tokyo Mitsubishi Trust Company By:  

/s/ Andrew Bernstein

--------------------------------------------------------------------------------

Name:   Andrew Bernstein Title:   Assistant Vice President BARCLAYS BANK PLC By:
 

/s/ Nicholas Bell

--------------------------------------------------------------------------------

Name:   Nicholas Bell Title:   Director BAYERISCHE LANDESBANK, as a Lender By:  

/s/ Dietmar Rieg

--------------------------------------------------------------------------------

Name:   Dietmar Rieg Title:   Senior Vice President By:  

/s/ Norman McClave

--------------------------------------------------------------------------------

Name:   Norman McClave Title:   First Vice President



--------------------------------------------------------------------------------

BNP Paribas By:  

/s/ Nuala Marley

--------------------------------------------------------------------------------

Name:   Nuala Marley Title:   Managing Director By:  

/s/ Angela Bentley-Arnold

--------------------------------------------------------------------------------

Name:   Angela Bentley-Arnold Title:   Vice President CALYLON NEW YORK BRANCH
By:  

/s/ Scott R. Chappelka

--------------------------------------------------------------------------------

Name:   Scott R. Chappelka Title:   Director By:  

/s/ Philip Schubert

--------------------------------------------------------------------------------

Name:   Philip Schubert Title:   Director

 

 



--------------------------------------------------------------------------------

COMMERZBANK AG, NEW YORK AND GRAND

CAYMAN BRANCHES

By:  

/s/ Subash R. Viswanathan

--------------------------------------------------------------------------------

Name:   Subash R. Viswanathan Title:   Senior Vice President By:  

/s/ Barbara Peters

--------------------------------------------------------------------------------

Name:   Barbara Peters Title:   Assistant Treasurer CREDIT INDUSTRIEL ET
COMMERCIAL By:  

/s/ Eric Dulot

--------------------------------------------------------------------------------

Name:   Eric Dulot Title:   Vice President By:  

/s/ Eric Longuet

--------------------------------------------------------------------------------

Name:   Eric Longuet Title:   Vice President



--------------------------------------------------------------------------------

Fifth Third Bank

By:  

/s/ Brooke Balcom

--------------------------------------------------------------------------------

Name:   Brooke Balcom Title:   Corporate Banking Officer KEYBANK NATIONAL
ASSOCIATION By:  

/s/ Francis W. Lutz, Jr.

--------------------------------------------------------------------------------

Name:   Francis W. Lutz, Jr. Title:   Vice President Lloyds TSB Bank, plc By:  

/s/ Windsor R. Davies

--------------------------------------------------------------------------------

Name:   Windsor R. Davies Title:   Director, Global Corporate, USA By:  

/s/ Deborah Carlson

--------------------------------------------------------------------------------

Name:   Deborah Carlson Title:   VP & Manager, Global Corporate, USA

 

 



--------------------------------------------------------------------------------

Mellon Bank, N.A. By:  

/s/ Laurie G. Dunn

--------------------------------------------------------------------------------

Name:   Laurie G. Dunn Title:   First Vice President Mizuho Corporate Bank, Ltd.
By:  

/s/ Yuichi Hirashima

--------------------------------------------------------------------------------

Name:   Yuichi Hirashima Title:   Deputy General Manager MORGAN STANLEY BANK By:
 

/s/ Daniel Twenge

--------------------------------------------------------------------------------

Name:   Daniel Twenge Title:   Vice President Scotiabank Inc. By:  

/s/ William E. Zarrett

--------------------------------------------------------------------------------

Name:   William E. Zarrett Title:   Managing Director



--------------------------------------------------------------------------------

THE BANK OF NOVIA SCOTIA By:  

/s/ Todd Meller

--------------------------------------------------------------------------------

Name:   Todd Meller Title:   Managing Director Societe Generale By:  

/s/ R.D. Boyd Harman

--------------------------------------------------------------------------------

Name:   R.D. Boyd Harman Title:   Vice President SOVEREIGN BANK By:  

/s/ Jorge Schwartz

--------------------------------------------------------------------------------

Name:   Jorge Schwartz Title:   Vice President SUMITOMO MITSUI BANKING
CORPORATION By:  

/s/ Al Galluzzo

--------------------------------------------------------------------------------

Name:   Al Galluzzo Title:   Sr. Vice President



--------------------------------------------------------------------------------

The Bank of New York By:  

/s/ Kenneth P. Sneider, Jr.

--------------------------------------------------------------------------------

Name:   Kenneth P. Sneider, Jr. Title:   Vice President THE ROYAL BANK OF
SCOTLAND, Plc By:  

/s/ Frank Guerra

--------------------------------------------------------------------------------

Name:   Frank Guerra Title:   Senior Vice President UBS LOAN FINANCE LLC By:  

/s/ Edward Cripps

--------------------------------------------------------------------------------

Name:   Edward Cripps Title:   Director Banking Products Services, US By:  

/s/ Marie A. Haddad

--------------------------------------------------------------------------------

Name:   Marie A. Haddad Title:   Associate Director Banking Products Services,
US



--------------------------------------------------------------------------------

UFJ BANK LIMITED

By:  

/s/ Russell Bohner

--------------------------------------------------------------------------------

Name:   Russell Bohner Title:   Vice President U.S. Bank N.A. By:  

/s/ Michael P. Dickman

--------------------------------------------------------------------------------

Name:   Michael P. Dickman Title:   Vice President WACHOVIA BANK, NATIONAL
ASSOCIATION By:  

/s/ Robert G. McGil Jr.

--------------------------------------------------------------------------------

Name:   Robert G. McGil Jr. Title:   Director WestLB AG, New York Branch By:  

/s/ Angelika Seifert

--------------------------------------------------------------------------------

Name:   Angelika Seifert Title:   Director By:  

/s/ Walter T. Duffy III

--------------------------------------------------------------------------------

Name:   Walter T. Duffy III Title:   Director



--------------------------------------------------------------------------------

Exhibit A to the

Five-Year Credit Agreement

 

[Form of]

RAYTHEON COMPANY

ADMINISTRATIVE QUESTIONNAIRE*

 

Please provide the following details:

 

A) FULL LEGAL BANK NAME:                                         
                    

 

B) FULL LEGAL DOMESTIC LENDING OFFICE NAME AND ADDRESS:

 

______________________________________________________
______________________________________________________
______________________________________________________ FAX NUMBER:
__________________________________________ TELEX NUMBER:
________________________________________

 

C) FULL LEGAL EURODOLLAR LENDING OFFICE NAME AND ADDRESS:

 

______________________________________________________
______________________________________________________
______________________________________________________ FAX NUMBER:
__________________________________________ TELEX NUMBER:
________________________________________

 

D) FULL LEGAL COMPETITIVE LOAN LENDING OFFICE NAME AND ADDRESS:

 

______________________________________________________
______________________________________________________ FAX NUMBER:
__________________________________________ TELEX NUMBER:
________________________________________

 

E) WHERE EXECUTION COPIES SHOULD BE SENT FOR SIGNATURE(S)**:

 

ADDRESS: _______________________________________________                       
_______________________________________________
ATTN:          _______________________________________________
                                                                               
                                      ; or ELECTRONIC MAIL
ADDRESS:    _____________________________

 

--------------------------------------------------------------------------------

* The Lender hereby acknowledges that, in the Administrative Agent’s discretion,
documents for execution may be sent by electronic mail or posted to a web site
designated by the Administrative Agent.

 

Please fax your completed questionnaire to Dakisha Allen at

JPMorgan Chase Bank, N.A.; fax (713) 750-2666.



--------------------------------------------------------------------------------

F) WHERE CONFORMED (FINAL) COPIES SHOULD BE SENT:

 

ADDRESS: _______________________________________________                       
_______________________________________________                       
_______________________________________________
ATTN:          _______________________________________________
                      ________________________________________________
                      ________________________________________________

 

G) FOR BUSINESS AND/OR CREDIT MATTERS:

 

CONTACT NAME/DEPT: __________________________________________ TELEPHONE NUMBER:
____________________________________________ FAX NUMBER:
__________________________________________________ ELECTRONIC MAIL ADDRESS:
____________________________________

 

H) FOR ADMINISTRATIVE/OPERATIONS MATTERS:

 

CONTACT NAME/DEPT: __________________________________________ TELEPHONE NUMBER:
____________________________________________ FAX NUMBER:
__________________________________________________ ELECTRONIC MAIL ADDRESS:
____________________________________

 

I) FOR COMPETITIVE BID REQUESTS:

 

CONTACT NAME/DEPT: __________________________________________ TELEPHONE NUMBER:
____________________________________________ FAX NUMBER:
__________________________________________________ ELECTRONIC MAIL ADDRESS:
____________________________________

 

J) PAYMENT INSTRUCTIONS (PLEASE SPECIFY WHERE FUNDS, I.E. INTEREST, FEES, LOAN

REPAYMENTS SHOULD BE WIRED):

 

BANK NAME:__________________________________________________________ ABA, CHIPS
#: _______________________________________________________ ACCOUNT #:
_______________________________________________________ CREDIT TO (if
applicable):    ____________________________________________ REFERENCE:
_______________________________________________________ ATTENTION:
_______________________________________________________

 

K) FOR LETTER OF CREDIT ADMINISTRATIVE MATTERS:

 

CONTACT NAME/DEPT: __________________________________________ TELEPHONE NUMBER:
____________________________________________ FAX NUMBER:
__________________________________________________ ELECTRONIC MAIL ADDRESS:
____________________________________

 

L) PAYMENT INSTRUCTIONS: (PLEASE SPECIFY WHERE LETTER OF CREDIT COMMISSION

FEES SHOULD BE WIRED):

 

BANK NAME:__________________________________________________________ ABA, CHIPS
#: _______________________________________________________ ACCOUNT
#:_________________________________________________________ CREDIT TO (if
applicable):    ____________________________________________ REFERENCE:
_______________________________________________________
ATTENTION:________________________________________________________



--------------------------------------------------------------------------------

Exhibit B to the

Five-Year Credit Agreement

 

[Form of]

ASSIGNMENT AND ACCEPTANCE

 

Reference is made to the Five-Year Competitive Advance and Revolving Credit
Facility, dated as of March 24, 2005 (as amended, restated, supplemented or
otherwise modified, the “Credit Agreement”), among Raytheon Company, a Delaware
corporation (the “Borrower”), the several lenders from time to time parties
thereto (the “Lenders”), Bank of America, N.A., as syndication agent, Citicorp
USA, Inc. and Credit Suisse First Boston, each as a documentation agent, and
JPMorgan Chase Bank, N.A., as the administrative agent for the Lenders (in such
capacity, the “Administrative Agent”). Terms defined in the Credit Agreement are
used herein with the same meanings.

 

1. The Assignor hereby sells and assigns, without recourse, to the Assignee, and
the Assignee hereby purchases and assumes, without recourse, from the Assignor,
effective as of the Effective Date set forth below (but not prior to the
registration of the information contained herein in the Register pursuant to
Section 10.04(d) of the Credit Agreement), the interests set forth below (the
“Assigned Interests”) in the Assignor’s rights and obligations under the Credit
Agreement, including, without limitation, the amounts and percentages set forth
below of (i) the Commitments of the Assignor on the Effective Date and (ii) the
Loans owing to the Assignor which are outstanding on the Effective Date. Each of
the Assignor and the Assignee hereby makes and agrees to be bound by all the
representations, warranties and agreements set forth in Section 10.04(c) of the
Credit Agreement, a copy of which has been received by each such party. From and
after the Effective Date (i) the Assignee shall be a party to and be bound by
the provisions of the Credit Agreement and, to the extent of the Assigned
Interests, have the rights and obligations of a Lender thereunder and (ii) the
Assignor shall, to the extent of the Assigned Interests, relinquish its rights
and be released from its obligations under the Credit Agreement.

 

2. This Assignment and Acceptance is being delivered to the Administrative Agent
together with (i) if the Assignee is organized under the laws of a jurisdiction
outside the United States, the forms specified in Section 2.19(g) of the Credit
Agreement, duly completed and executed by such Assignee, (ii) if the Assignee is
not already a Lender under the Credit Agreement, an Administrative Questionnaire
in the form of Exhibit A to the Credit Agreement and (iii) a processing and
recordation fee of $3,500.

 

3. This Assignment and Acceptance shall be governed by and construed in
accordance with the laws of the State of New York.

 

Date of Assignment:

 

Legal Name of Assignor:

 

Legal Name of Assignee:

 

[(a) Assignee is a Lender Affiliate of:]1

 

 

--------------------------------------------------------------------------------

 

[(b) Assignee is an Approved Fund administered or managed by:]1

 

 

--------------------------------------------------------------------------------

 

Assignee’s Address for Notices:

 

--------------------------------------------------------------------------------

1 To be completed by the Assignee if applicable.



--------------------------------------------------------------------------------

Effective Date of Assignment:

 

Facility/Commitment

--------------------------------------------------------------------------------

  

Amount Assigned

(Principal Amount
Assigned and Identifying
information as to individual
Competitive Loans)

--------------------------------------------------------------------------------

   Percentage Assigned of Applicable
Facility/Commitment (set forth, to
at least 8 decimals, as a percentage
of the Total Commitments)


--------------------------------------------------------------------------------

Commitment

   $                                     %

Competitive Loans

   $                                     %

 

       

Accepted:2

   

The terms set forth above

are hereby agreed to:

       

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

__________________,

   

as Assignor

   

By:

 

 

--------------------------------------------------------------------------------

 

By:

 

 

--------------------------------------------------------------------------------

Name:

     

Name:

   

Title:

     

Title:

   

__________________,

 

RAYTHEON COMPANY,

as Assignee

 

as the Borrower

By:

 

 

--------------------------------------------------------------------------------

 

By:

 

 

--------------------------------------------------------------------------------

Name:

     

Name:

   

Title:

     

Title:

           

[NAME OF ISSUING LENDER(S)],

as the Issuing Lender

       

By:

 

 

--------------------------------------------------------------------------------

       

Name:

           

Title:

   

--------------------------------------------------------------------------------

2 To be completed to the extent consents are required under Section 11.04(b) of
the Credit Agreement.

 

2



--------------------------------------------------------------------------------

Exhibit C to the

Five-Year Credit Agreement

 

[Form of]

BORROWING REQUEST

 

JPMorgan Chase Bank, N.A., as Administrative Agent for

the Lenders referred to below,

270 Park Avenue

New York, NY 10017

 

Attention of [                    ]

 

[Date]

 

Ladies and Gentlemen:

 

The undersigned, Raytheon Company, a Delaware corporation (the “Borrower”),
refers to the Five-Year Competitive Advance and Revolving Credit Facility, dated
as of March 24, 2005 (as amended, restated, supplemented or otherwise modified,
the “Credit Agreement”), among the Borrower, the several lenders from time to
time parties thereto (the “Lenders”), Bank of America, N.A., as syndication
agent, Citicorp USA, Inc. and Credit Suisse First Boston, each as a
documentation agent, and JPMorgan Chase Bank, N.A., as the administrative agent
for the Lenders (in such capacity, the “Administrative Agent”). Capitalized
terms used herein and not otherwise defined herein shall have the meanings
assigned to such terms in the Credit Agreement. The Borrower hereby gives you
notice pursuant to Section 2.04 of the Credit Agreement that it requests a
Revolving Borrowing under the Credit Agreement, and in that connection sets
forth below the terms on which such Borrowing is requested to be made:

 

(A)

  

Date of Borrowing (which is a Business Day)

    

_______________________________

(B)

  

Principal Amount of Borrowing *

    

_______________________________

(C)

  

Interest rate basis **

    

_______________________________

(D)

  

Interest Period and the last day thereof ***

    

_______________________________

(E)

  

Funds are requested to be disbursed to the Borrower’s account with JPMorgan
Chase Bank, N.A. (Account No.                     )

 

--------------------------------------------------------------------------------

*/ Not less than $10,000,000 and in an integral multiple of $1,000,000, but in
any event not exceeding the Total Commitment then available.

**/ Specify Eurodollar Borrowing or ABR Borrowing.

***/ Which shall be subject to the definition of “Interest Period” and end not
later than the Maturity Date.



--------------------------------------------------------------------------------

The Borrower agrees that if, for any reason, the borrowing doesn’t occur on the
date requested, then the Borrower will indemnify each Lender as set forth in
Section 2.15 of the Credit Agreement, regardless of whether the Credit Agreement
is effective.

 

Upon acceptance of any or all of the Loans offered by the Lenders in response to
this request, the Borrower shall be deemed to have represented and warranted
that the applicable conditions to lending specified in Sections 5.01(b) and
5.01(c) of the Credit Agreement have been satisfied.

 

RAYTHEON COMPANY

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

 

[title of Authorized Representative]

 

2



--------------------------------------------------------------------------------

Exhibit D-1 to the

Five-Year Credit Agreement

 

[Form of]

COMPETITIVE BID REQUEST

 

JPMorgan Chase Bank, N.A., as Administrative Agent for

the Lenders referred to below,

270 Park Avenue

New York, NY 10017

 

[Date]

 

Attention: [                    ]

 

Dear Sirs:

 

The undersigned, Raytheon Company, a Delaware corporation (the “Borrower”),
refers to the Five-Year Competitive Advance and Revolving Credit Facility, dated
as of March 24, 2005 (as amended, restated, supplemented or otherwise modified,
the “Credit Agreement”), among the Borrower, the several lenders from time to
time parties thereto (the “Lenders”), Bank of America, N.A., as syndication
agent, Citicorp USA, Inc. and Credit Suisse First Boston, each as a
documentation agent, and JPMorgan Chase Bank, N.A., as the administrative agent
for the Lenders (in such capacity, the “Administrative Agent”). Capitalized
terms used herein and not otherwise defined herein shall have the meanings
assigned to such terms in the Credit Agreement. The Borrower hereby gives you
notice pursuant to Section 2.03(a) of the Credit Agreement that it requests a
Competitive Borrowing under the Credit Agreement, and in that connection sets
forth below the terms on which such Competitive Borrowing is requested to be
made:

 

(A)

  

Date of Competitive Borrowing (which is a Business Day)

  

_________________________________

(B)

  

Principal Amount of Competitive Borrowing 1

  

_________________________________

(C)

  

Interest rate basis 2

  

_________________________________

(D)

  

Interest Period and the last day thereof 3

  

_________________________________

 

--------------------------------------------------------------------------------

1 Not less than $10,000,000 (and in integral multiples of $1,000,000) and not
greater than the Total Commitment then available.

2 Eurodollar Loan or Fixed Rate Loan.

3 Which shall be subject to the definition of “Interest Period” and end not
later than the Maturity Date.



--------------------------------------------------------------------------------

Upon acceptance of any or all of the Loans offered by the Lenders in response to
this request, the Borrower shall be deemed to have represented and warranted
that the conditions to lending specified in Sections 5.01(b) and 5.01(c) of the
Credit Agreement have been satisfied.

 

Very truly yours,

RAYTHEON COMPANY

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

 

[title of Authorized Representative]



--------------------------------------------------------------------------------

Exhibit D-2 to the

Five-Year Credit Agreement

 

[Form of]

NOTICE OF COMPETITIVE BID REQUEST

 

[Name of Lender]

[Address]

 

Attention:

 

[Date]

 

Dear Sirs:

 

Reference is made to the Five-Year Competitive Advance and Revolving Credit
Facility, dated as of March 24, 2005 (as amended, restated, supplemented or
otherwise modified, the “Credit Agreement”), among Raytheon Company, a Delaware
corporation (the “Borrower”), the several lenders from time to time parties
thereto (the “Lenders”), Bank of America, N.A., as syndication agent, Citicorp
USA, Inc. and Credit Suisse First Boston, each as a documentation agent, and
JPMorgan Chase Bank, N.A., as the administrative agent for the Lenders (in such
capacity, the “Administrative Agent”). Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement. The Borrower made a Competitive Bid Request on
[                    ], [        ], pursuant to Section 2.03(a) of the Credit
Agreement, and in that connection you are invited to submit a Competitive Bid by
[Date]/[Time].1 Your Competitive Bid must comply with Section 2.03(b) of the
Credit Agreement and the terms set forth below on which the Competitive Bid
Request was made:

 

(E) Date of Competitive Borrowing

  

__________________________________

    

(F) Principal amount of Competitive Borrowing

  

__________________________________

    

(G) Interest rate basis

  

__________________________________

    

(H) Interest Period and the last day thereof

  

__________________________________

    

 

Very truly yours,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

--------------------------------------------------------------------------------

1 The Competitive Bid must be received by the Administrative Agent (i) in the
case of Eurodollar Loans, not later than 9:30 a.m., New York City time, three
Business Days before a proposed Competitive Borrowing, and (ii) in the case of
Fixed Rate Loans, not later than 9:30 a.m., New York City time, on the Business
Day of a proposed Competitive Borrowing.



--------------------------------------------------------------------------------

Exhibit D-3 to the

Five-Year Credit Agreement

 

[Form of]

COMPETITIVE BID

 

JPMorgan Chase Bank, N.A., as Administrative Agent for

the Lenders referred to below,

270 Park Avenue

New York, NY 10017

 

[Date]

 

Attention: [                    ]

 

Dear Sirs:

 

The undersigned, [Name of Lender], refers to the Five-Year Competitive Advance
and Revolving Credit Facility, dated as of March 24, 2005 (as amended, restated,
supplemented or otherwise modified, the “Credit Agreement”), among the Raytheon
Company, a Delaware corporation (the “Borrower”), the several lenders from time
to time parties thereto (the “Lenders”), Bank of America, N.A., as syndication
agent, Citicorp USA, Inc. and Credit Suisse First Boston, each as a
documentation agent, and JPMorgan Chase Bank, N.A., as the administrative agent
for the Lenders (in such capacity, the “Administrative Agent”). Capitalized
terms used herein and not otherwise defined herein shall have the meanings
assigned to such terms in the Credit Agreement. The undersigned hereby makes a
Competitive Bid pursuant to Section 2.03(b) of the Credit Agreement, in response
to the Competitive Bid Request made by the Borrower on [                    ],
[        ], and in that connection sets forth below the terms on which such
Competitive Bid is made:

 

(I) Principal Amount1

   __________________________________     

(J) Competitive Bid Rate2

   __________________________________     

(K) Interest Period and last day thereof

   __________________________________     

 

--------------------------------------------------------------------------------

1 Not less than $5,000,000 or greater than the requested Competitive Borrowing
and in integral multiples of $1,000,000. Multiple bids will be accepted by the
Administrative Agent.

2 I.e., Eurodollar Rate + or -     %, in the case of Eurodollar Loans, or     %,
in the case of Fixed Rate Loans.



--------------------------------------------------------------------------------

The undersigned hereby confirms that it is prepared, subject to the conditions
set forth in the Credit Agreement, to extend credit to the Borrower upon
acceptance by the Borrower of this bid in accordance with Section 2.03(d) of the
Credit Agreement.

 

Very truly yours,

[Name of Lender],

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   



--------------------------------------------------------------------------------

Exhibit D-4 to the

Five-Year Credit Agreement

 

[Form of]

COMPETITIVE BID ACCEPT/REJECT LETTER

 

JPMorgan Chase Bank, N.A., as Administrative Agent for

the Lenders referred to below,

270 Park Avenue

New York, NY 10017

 

[Date]

 

Attention: [                    ]

 

Dear Sirs:

 

The undersigned, Raytheon Company, a Delaware corporation (the “Borrower”),
refers to the Five-Year Competitive Advance and Revolving Credit Facility, dated
as of March 24, 2005 (as amended, restated, supplemented or otherwise modified,
the “Credit Agreement”), among the Borrower, the several lenders from time to
time parties thereto (the “Lenders”), Bank of America, N.A., as syndication
agent, Citicorp USA, Inc. and Credit Suisse First Boston, each as a
documentation agent, and JPMorgan Chase Bank, N.A., as the administrative agent
for the Lenders (in such capacity, the “Administrative Agent”).

 

In accordance with Section 2.03(c) of the Credit Agreement, we have received a
summary of bids in connection with our Competitive Bid Request dated
                     and in accordance with Section 2.03(d) of the Credit
Agreement, we hereby accept the following bids for maturity on [date]:

 

Principal Amount

--------------------------------------------------------------------------------

 

Fixed Rate/Margin

--------------------------------------------------------------------------------

 

Lender

--------------------------------------------------------------------------------

$

  [%]/[+/-. %]    

$

       

 

We hereby reject the following bids:

 

Principal Amount

--------------------------------------------------------------------------------

 

Fixed Rate/Margin

--------------------------------------------------------------------------------

 

Lender

--------------------------------------------------------------------------------

$

  [%]/[+/-. %]    

$

       

 

The $                     should be deposited in JPMorgan Chase Bank, N.A.
account number [                    ] on [date].

 

Very truly yours,

RAYTHEON COMPANY,

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

 

[title of Authorized Representative]

 

 



--------------------------------------------------------------------------------

Exhibit G to the

Five-Year Credit Agreement

 

[Form of]

COMMITMENT INCREASE SUPPLEMENT

 

Reference is made to the Five-Year Competitive Advance and Revolving Credit
Facility, dated as of March 24, 2005 (as amended, restated, supplemented or
otherwise modified, the “Credit Agreement”), among the Raytheon Company, a
Delaware corporation (the “Borrower”), the several lenders from time to time
parties thereto (the “Lenders”), Bank of America, N.A., as syndication agent,
Citicorp USA, Inc. and Credit Suisse First Boston, each as a documentation
agent, and JPMorgan Chase Bank, N.A., as the administrative agent for the
Lenders (in such capacity, the “Administrative Agent”). Unless otherwise defined
herein, terms defined in the Credit Agreement and used herein shall have the
meanings given to them in the Credit Agreement.

 

The Increasing Lender identified on Schedule l hereto (the “Increasing Lender”),
the Administrative Agent and the Borrower agree as follows:

 

1. The Increasing Lender hereby irrevocably increases its Commitment to the
Borrower by the amount set forth on Schedule 1 hereto under the heading
“Principal Amount of Increased Commitment” (the “Increased Commitment”) pursuant
to Section 2.21(b) of the Credit Agreement. From and after the Effective Date
(as defined below), the Increasing Lender will be a Lender under the Credit
Agreement with respect to the Increased Commitment as well as its existing
Commitment under the Credit Agreement.

 

2. The Administrative Agent (a) makes no representation or warranty and assumes
no responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or with respect to the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement; and (b) makes no representation or warranty and assumes
no responsibility with respect to the financial condition of the Borrower, any
of its Subsidiaries or any other obligor or the performance or observance by the
Borrower, any of its Subsidiaries or any other obligor of any of their
respective obligations under the Credit Agreement or any other instrument or
document furnished pursuant hereto or thereto.

 

3. The Increasing Lender (a) represents and warrants that it is legally
authorized to enter into this Commitment Increase Supplement; (b) confirms that
it has received a copy of the Credit Agreement, together with copies of the most
recent financial statements delivered pursuant to Section 6.04 of the Credit
Agreement and such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Commitment
Increase Supplement; (c) agrees that it will, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under the Credit Agreement
or any other instrument or document furnished pursuant hereto or thereto; (d)
appoints and authorizes the Administrative Agent to take such action as agent on
its behalf and to exercise such powers and discretion under the Credit Agreement
or any other instrument or document furnished pursuant hereto or thereto as are
delegated to the Administrative Agent by the terms thereof, together with such
powers as are incidental thereto; and (e) agrees that it will be bound by the
provisions of the Credit Agreement and will perform in accordance with its terms
all the obligations which by the terms of the Credit Agreement are required to
be performed by it as a Lender.



--------------------------------------------------------------------------------

4. The effective date of this Commitment Increase Supplement shall be the
Effective Date of the Increased Commitment described in Schedule 1 hereto (the
“Effective Date”). Following the execution of this Commitment Increase
Supplement by each of the Increasing Lender and the Borrower, it will be
delivered to the Administrative Agent for acceptance and recording by it
pursuant to the Credit Agreement, effective as of the Effective Date (which
shall not, unless otherwise agreed to by the Administrative Agent, be earlier
than five Business Days after the date of such acceptance and recording by the
Administrative Agent).

 

5. Upon such acceptance and recording, from and after the Effective Date, the
Administrative Agent shall make all payments in respect of the Increased
Commitment (including payments of principal, interest, fees and other amounts)
to the Increasing Lender for amounts which have accrued on and subsequent to the
Effective Date.

 

6. This Commitment Increase Supplement shall be governed by and construed in
accordance with the laws of the State of New York.

 

IN WITNESS WHEREOF, the parties hereto have caused this Commitment Increase
Supplement to be executed as of                              , 200     by their
respective duly authorized officers on Schedule 1 hereto.

 

[Remainder of page intentionally left blank. Schedule 1 to follow.]

 

2



--------------------------------------------------------------------------------

Schedule 1

to Commitment Increase Supplement

 

Name of Increasing Lender:

  ______________________________________________________

Effective Date of Increased Commitment:

  ______________________________________________________

 

Principal

Amount of

Increased Commitment:

--------------------------------------------------------------------------------

  

Total Amount of Commitment

of Increasing Lender

(including Increased Commitment):

--------------------------------------------------------------------------------

$                    

   $                    

 

[NAME OF INCREASING LENDER]

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

RAYTHEON COMPANY

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

Accepted:

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

 



--------------------------------------------------------------------------------

Exhibit H to the

Five-Year Credit Agreement

 

[Form of]

NEW LENDER SUPPLEMENT

 

Reference is made to the Five-Year Competitive Advance and Revolving Credit
Facility, dated as of March 24, 2005 (as amended, restated, supplemented or
otherwise modified, the “Credit Agreement”), among the Raytheon Company, a
Delaware corporation (the “Borrower”), the several lenders from time to time
parties thereto (the “Lenders”), Bank of America, N.A., as syndication agent,
Citicorp USA, Inc. and Credit Suisse First Boston, each as a documentation
agent, and JPMorgan Chase Bank, N.A., as the administrative agent for the
Lenders (in such capacity, the “Administrative Agent”). Unless otherwise defined
herein, terms defined in the Credit Agreement and used herein shall have the
meanings given to them in the Credit Agreement.

 

The New Lender identified on Schedule l hereto (the “New Lender”), the
Administrative Agent and the Borrower agree as follows:

 

1. The New Lender hereby irrevocably makes a Commitment to the Borrower in the
amount set forth on Schedule 1 hereto (the “New Commitment”) pursuant to Section
2.21(b) of the Credit Agreement. From and after the Effective Date (as defined
below), the New Lender will be a Lender under the Credit Agreement with respect
to the New Commitment.

 

2. The Administrative Agent (a) makes no representation or warranty and assumes
no responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or with respect to the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement; and (b) makes no representation or warranty and assumes
no responsibility with respect to the financial condition of the Borrower, any
of its Subsidiaries or any other obligor or the performance or observance by the
Borrower, any of its Subsidiaries or any other obligor of any of their
respective obligations under the Credit Agreement or any other instrument or
document furnished pursuant hereto or thereto.

 

3. The New Lender (a) represents and warrants that it is legally authorized to
enter into this New Lender Supplement; (b) confirms that it has received a copy
of the Credit Agreement, together with copies of the most recent financial
statements delivered pursuant to Section 6.04 of the Credit Agreement and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this New Lender Supplement; (c)
agrees that it will, independently and without reliance upon the Administrative
Agent or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Agreement or any other instrument
or document furnished pursuant hereto or thereto; (d) appoints and authorizes
the Administrative Agent to take such action as agent on its behalf and to
exercise such powers and discretion under the Credit Agreement or any other
instrument or document furnished pursuant hereto or thereto as are delegated to
the Administrative Agent by the terms thereof, together with such powers as are
incidental thereto; and (e) agrees that it will be bound by the provisions of
the Credit Agreement and will perform in accordance with its terms all the
obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender.



--------------------------------------------------------------------------------

4. The effective date of this New Lender Supplement shall be the Effective Date
of the New Commitment described in Schedule 1 hereto (the “Effective Date”).
Following the execution of this New Lender Supplement by each of the New Lender
and the Borrower, it will be delivered to the Administrative Agent for
acceptance and recording by it pursuant to the Credit Agreement, effective as of
the Effective Date (which shall not, unless otherwise agreed to by the
Administrative Agent, be earlier than five Business Days after the date of such
acceptance and recording by the Administrative Agent).

 

5. Upon such acceptance and recording, from and after the Effective Date, the
Administrative Agent shall make all payments in respect of the New Commitment
(including payments of principal, interest, fees and other amounts) to the New
Lender for amounts which have accrued on and subsequent to the Effective Date.

 

6. From and after the Effective Date, the New Lender shall be a party to the
Credit Agreement and, to the extent provided in this New Lender Supplement, have
the rights and obligations of a Lender thereunder and shall be bound by the
provisions thereof.

 

7. This New Lender Supplement shall be governed by and construed in accordance
with the laws of the State of New York.

 

IN WITNESS WHEREOF, the parties hereto have caused this New Lender Supplement to
be executed as of                          , 200     by their respective duly
authorized officers on Schedule 1 hereto.

 

[Remainder of page intentionally left blank. Schedule 1 to follow.]

 

2



--------------------------------------------------------------------------------

Schedule 1

to New Lender Supplement

 

Name of New Lender:

   _____________________________________________

Effective Date of New Commitment:

   _____________________________________________

Principal Amount of New Commitment:

   $_____________________________________________

 

[NAME OF NEW LENDER]

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

RAYTHEON COMPANY

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

[                                     ],

as Issuing Lender

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   



--------------------------------------------------------------------------------

SCHEDULE 2.01

to the Five-Year Credit Agreement

 

Lenders and Commitments

 

LENDER

--------------------------------------------------------------------------------

   COMMITMENT


--------------------------------------------------------------------------------

Australia and New Zealand Banking Group Ltd.

   $ 35,000,000.00

Banco Bilbao Vizcaya Agrentaria S.A.

   $ 25,000,000.00

Bank of America, N.A.

   $ 170,000,000.00

Barclays Bank PLC

   $ 100,000,000.00

Bayerische Landesbank

   $ 50,000,000.00

BNP Paribas

   $ 100,000,000.00

Calyon New York Branch

   $ 70,000,000.00

Citicorp USA, Inc.

   $ 140,000,000.00

Commerzbank AG, New York and Grand Cayman Branches

   $ 50,000,000.00

Credit Industriel et Commercial

   $ 25,000,000.00

Credit Suisse First Boston, acting through its Cayman Islands Branch

   $ 140,000,000.00

Fifth Third Bank

   $ 25,000,000.00

JPMorgan Chase Bank, N.A.

   $ 180,000,000.00

KeyBank National Association

   $ 25,000,000.00

Lloyds TSB Bank, plc

   $ 50,000,000.00

Mellon Bank N.A

   $ 50,000,000.00

Mizuho Corporate Bank, Ltd.

   $ 70,000,000.00

Morgan Stanley Bank

   $ 115,000,000.00

Societe Generale

   $ 100,000,000.00

Sovereign Bank

   $ 25,000,000.00

Sumitomo Mitsui Banking Corporation

   $ 50,000,000.00

The Bank of New York

   $ 35,000,000.00

The Bank of Nova Scotia1

   $ 70,000,000.00

The Bank of Tokyo Mitsubishi Trust Company

   $ 100,000,000.00

The Royal Bank of Scotland, PLC

   $ 100,000,000.00

U.S. Bank N.A.

   $ 25,000,000.00

UBS Loan Finance LLC

   $ 100,000,000.00

UFJ Bank Limited

   $ 25,000,000.00

Wachovia Bank, National Association

   $ 100,000,000.00

WestLB AG, New York Branch

   $ 50,000,000.00     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

TOTAL

   $ 2,200,000,000.00     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

1 $30,000,000.00 committed by Scotiabanc Inc.



--------------------------------------------------------------------------------

SCHEDULE 4.01

to the Five-Year Credit Agreement

 

Significant Subsidiaries

 

Amber Engineering, Inc

 

Raytheon Technical Services Company, LLC

 

Raytheon Aircraft Holdings, Inc



--------------------------------------------------------------------------------

SCHEDULE 4.05

to the Five-Year Credit Agreement

 

Financial Statements/Material Liabilities

 

None.



--------------------------------------------------------------------------------

SCHEDULE 4.07

to the Five-Year Credit Agreement

 

Litigation

 

As disclosed in public filings and announcements made, in each case, on or
before March 15, 2005 via the EDGAR system of the Securities and Exchange
Commission.



--------------------------------------------------------------------------------

SCHEDULE 7.01

to the Five-Year Credit Agreement

 

Existing Liens

 

None.



--------------------------------------------------------------------------------

SCHEDULE 7.04

to the Five-Year Credit Agreement

 

Existing Subsidiary Indebtedness

 

Indebtedness of Flight Options, LLC owing to various third parties in the
aggregate outstanding principal amount of $83,500,000 as of December 31, 2004

 

Insofar as Space Imaging LLC may be deemed to be a Subsidiary, Indebtedness of
Space Imaging LLC owing pursuant to a credit facility with the Borrower and
Lockheed Martin Corporation as lenders in the aggregate outstanding principal
amount of $233,400,000 as of March 1, 2005